 



EXHIBIT 10.44
14 August 2006
VISTEON UK LIMITED
VISTEON DEUTSCHLAND GMBH
VISTEON SISTEMAS INTERIORES ESPANA S.L.
CADIZ ELECTRONICA S.A.
VISTEON PORTUGUESA LTD.
(as Sellers and Servicers)
VISTEON UK LIMITED
(as Master Servicer)
VISTEON FINANCIAL CENTRE P.L.C.
(as Master Purchaser)
LAW DEBENTURE TRUST CORPORATION P.L.C.
(as Security Trustee)
CITIBANK, N.A.
(as MP Cash Manager)
CITIBANK INTERNATIONAL PLC
(as Funding Agent)
CITICORP USA, INC.
(as Collateral Monitoring Agent)
VISTEON CORPORATION
(as Parent)
 
VISTEON EUROPEAN SECURITISATION
FACILITY
MASTER RECEIVABLES
PURCHASE AND SERVICING AGREEMENT
 
(FRESHFIELDS BRUCKAUS DERINGER LOGO) [k09651k0965101.gif]

 



--------------------------------------------------------------------------------



 



CONTENTS

              CLAUSE   PAGE SECTION I — DEFINITIONS AND INTERPRETATION     2  
1.
  DEFINITIONS AND INTERPRETATION     2   SECTION II — SALE AND PURCHASE OF
RECEIVABLES     2  
2.
  COMMITMENT TO SELL AND PURCHASE RECEIVABLES     2  
3.
  DETERMINATION AND PAYMENT OF THE PURCHASE PRICE AND OTHER PAYMENTS     5  
4.
  REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS     9  
5.
  PERFECTION     19  
6.
  TERMINATION     20  
7.
  REMEDIES FOR BREACH OF WARRANTY     21   SECTION III — SERVICING OF THE
PURCHASED RECEIVABLES     23  
8.
  APPOINTMENT OF SERVICERS AND COLLATERAL MONITORING AGENT     23  
9.
  REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS     26  
10.
  COLLECTION OF RECEIVABLES     26  
11.
  RECORDS AND ACCOUNTS     27  
12.
  CALCULATIONS     28  
13.
  APPLICATION OF FUNDS     29  
14.
  REPORTS     29  
15.
  PURCHASES     31  
16.
  ENFORCEMENT     31  
17.
  RECORDS AND INFORMATION AND REVIEWS     31  
18.
  UNDERTAKINGS OF THE SERVICERS     33  
19.
  SUB CONTRACTS     37  
20.
  LIABILITY OF SERVICER     37  
21.
  SERVICING FEE     38  
22.
  TERMINATION OF APPOINTMENT     38   SECTION IV — GENERAL     41  
23.
  FURTHER PROVISIONS     41  
24.
  GOVERNING LAW AND JURISDICTION     43   SCHEDULE 1 SELLERS AND SERVICERS    
53  

Page I



--------------------------------------------------------------------------------



 



              CLAUSE   PAGE SCHEDULE 2     54  
 
  Part A Representations and Warranties of the Sellers and Servicers and Parent
    54  
 
  Part B Representations and Warranties relating to the Purchased Receivables  
  57   SCHEDULE 3 ELIGIBILITY CRITERIA IN RESPECT OF RECEIVABLES     62  
SCHEDULE 4     65  
 
  Part A Form of Spanish Seller Solvency Certificate     65  
 
  Part B Form of German Seller Solvency Certificate     67  
 
  Part C Form of English Seller Solvency Certificate     69  
 
  Part D Form of Portuguese Seller Solvency Certificate     72   SCHEDULE 5 FORM
OF COMPLIANCE CERTIFICATE     74   SCHEDULE 6     76  
 
  Part A Form of Master Servicer Monthly Report     76  
 
  Part B Form of Master Servicer Semi-Monthly Settlement Report     76  
SCHEDULE 7     77   SCHEDULE 8 FORM OF TRANSFER AGREEMENT RELATING TO
RECEIVABLES GOVERNED BY GERMAN LAW     78   SCHEDULE 9 NOTICES OF ASSIGNMENT    
82  
 
  Part A — Form of Notice to Obligors of Receivables governed by German law    
82  
 
  Part B — Form of Notice to Obligors of Receivables governed by Spanish law    
86  
 
 
Part C — Form of Notice to Obligors of Receivables governed by a law other than
German law, Spanish law or Portuguese law
    88  
 
  Part D — Form of Notice to Obligors of Receivables governed by Portuguese law
    90   SCHEDULE 10 MASTER PURCHASER RECEIVABLES POWERS OF ATTORNEY     92  
 
  Part A — Form of Master Purchaser Receivables Power of Attorney to be given by
German Seller     92  
 
  Part B — Form of Master Purchaser Receivables Power of Attorney to be given by
each Spanish Seller     94  
 
  Part C — Form of Master Purchaser Receivables Power of Attorney to be given by
English Seller     97  
 
  Part D — Form of Master Purchaser Receivables Power of Attorney to be given by
Portuguese Seller     99   SCHEDULE 11 PROVISIONS RELATING TO SALE AND
ASSIGNMENT OF SPANISH RECEIVABLES     101   SCHEDULE 12 FORM OF SPANISH OFFER
DEED     108   SCHEDULE 13 FORM OF SPANISH MASTER PURCHASER ACCEPTANCE     113  

Page II



--------------------------------------------------------------------------------



 



THIS AGREEMENT is made on 14 August 2006 as a DEED
Between:

(1)   VISTEON FINANCIAL CENTRE P.L.C., a company incorporated in Ireland,
registered in Ireland with the Companies Registration Office with number 423820,
whose registered office is at First Floor, 7 Exchange Place, International
Financial Services Centre, Dublin 1, Ireland (the Master Purchaser);   (2)  
VISTEON UK LIMITED, a company incorporated in England and Wales with registered
number 03935326 whose registered office is at Endeavour Drive, Basildon, Essex
SS14 3WF England (the Master Servicer);   (3)   Each of the entities listed in
Schedule 1 (each a Seller and Servicers);   (4)   VISTEON CORPORATION, a
corporation incorporated under the laws of the State of Delaware with its
principal place of business at One Village Center Drive, Van Buren Township,
Michigan 48111, U.S.A. (the Parent);   (5)   THE LAW DEBENTURE TRUST CORPORATION
P.L.C., a company incorporated in England and Wales (registered number 00235914)
whose registered office is at Fifth Floor, 100 Wood Street, London EC2V 7EX (the
Security Trustee);   (6)   CITIBANK INTERNATIONAL PLC, a company incorporated in
England and Wales with limited liability whose registered office is at Citigroup
Centre, Canada Square, Canary Wharf, London E14 5LB (the Funding Agent);   (7)  
CITIBANK, N.A., a national banking association formed under the banking laws of
the United States of America, acting through its London branch at Citigroup
Centre, Canada Square, Canary Wharf, London E14 5LB (the MP Cash Manager); and  
(8)   CITICORP USA, INC., a corporation incorporated under the banking laws of
Delaware acting through its principal office at 399 Park Avenue, New York, New
York, U.S.A. (the Collateral Monitoring Agent),

(the Parties).
Background:
(A) The Sellers wish to sell and assign and the Master Purchaser wishes to
purchase all the Receivables originated by the Sellers (other than the French
Receivables and the English Restricted Receivables) from time to time and
arising from sales of automobile interior products to Obligors located in
Eligible Countries on the terms and subject to the conditions set out in this
Agreement.

 



--------------------------------------------------------------------------------



 



(B) The Sellers wish to sell the French Receivables to an FCC, which will issue
FCC units or notes to the Master Purchaser to fund the purchase of the French
Receivables pursuant to the FCC Documents.
(C) The English Seller wishes to sell and declare a trust over the English
Restricted Receivables originated by the English Seller from time to time for
the benefit of the Master Purchaser in consideration for the payment of the
applicable Purchase Price therefor as provided herein.
(D) The Master Servicer is willing to act as agent of the Master Purchaser and
the Security Trustee and each Sub-Servicer is willing to act as agent of the
Master Servicer in the performance of certain services in relation to the
Purchased Receivables other than German Receivables upon the terms and subject
to the conditions contained in this Agreement.
(E) The terms and conditions under which such Receivables are sold, and under
which Purchased Receivables will be serviced, are set out herein.
It is agreed as follows:
SECTION I — DEFINITIONS AND INTERPRETATION
1. Definitions and Interpretation

1.1   (a) Capitalised terms in this Agreement shall, except where the context
otherwise requires and save where otherwise defined in this Agreement, have the
meanings given to them in the Master Definitions and Framework Deed executed by,
among others, each of the parties to this Agreement (the Framework Deed) on or
about the date hereof (as it may be amended, varied or supplemented from time to
time with the consent of the parties to it) and this Agreement shall be
construed in accordance with the principles of construction set out in the
Framework Deed.

(b)   In addition, the provisions set out in Clauses 3 to 6 and 12 to 28 of the
Framework Deed (the Framework Provisions) shall be expressly and specifically
incorporated into this Agreement, as though they were set out in full in this
Agreement. In the event of any conflict between the provisions of this Agreement
and the Framework Provisions, the provisions of this Agreement shall prevail.

1.2 This Agreement is the Master Receivables Purchase and Servicing Agreement
referred to in the Framework Deed.
SECTION II — SALE AND PURCHASE OF RECEIVABLES
2. Commitment to Sell and Purchase Receivables
Agreement to Sell and Purchase

2.1   (a) Each Seller and the Master Purchaser agrees that such Seller will sell
and that the Master Purchaser will purchase on the Funding Date all Assignable
Receivables originated by such Seller and existing on the Cut-Off Date, together
with their Related Rights, and with respect to English Restricted Receivables
existing on the Cut-Off Date that are not Excluded Receivables, that the English
Seller will sell

Page 2



--------------------------------------------------------------------------------



 



    the benefit of such English Restricted Receivables and hold on trust those
English Restricted Receivables and their Related Rights for the benefit of the
Master Purchaser and the Master Purchaser will purchase the sole beneficial
interest under such trust, in each case on the terms and subject to the
conditions set out in this Agreement.

(b)   Each Seller and the Master Purchaser agrees that such Seller will sell and
that the Master Purchaser will purchase with effect from the Funding Date all
Assignable Receivables which come into existence after the Cut-Off Date and
during the Securitisation Availability Period and which have been originated by
such Seller, together with their Related Rights, and with respect to English
Restricted Receivables which come into existence after the Cut-Off Date and
during the Securitisation Availability Period that are not Excluded Receivables
that the English Seller will hold on trust those English Restricted Receivables
and their Related Rights for the benefit of the Master Purchaser and the Master
Purchaser will purchase the sole beneficial interest under such trust, in each
case on the terms and subject to the conditions set out in this Agreement.

Sale and Purchase

2.2   (a) Each Seller hereby sells and assigns, and the Master Purchaser hereby
purchases, on the Funding Date all Assignable Receivables originated by such
Seller existing on the Cut-Off Date and which are not assigned hereunder by way
of a German Law Transfer Agreement or a Spanish Transfer Deed, as the case may
be, as provided in Clauses 2.2(d) and (e) and Schedule 11, together with their
Related Rights, on the terms and subject to the conditions set out in this
Agreement.

(b)   Each Seller hereby sells and assigns, and the Master Purchaser hereby
purchases, with effect from the Funding Date all Assignable Receivables
originated by such Seller which are not in existence on the Cut-Off Date and
which come into existence after the Funding Date and during the Securitisation
Availability Period and which are not assigned hereunder by way of a German Law
Transfer Agreement or a Spanish Transfer Deed, as the case may be, as provided
in Clauses 2.2(d) and (e) and Schedule 11, together with their Related Rights,
on the terms and subject to the conditions set out in this Agreement.

(c)   The English Seller hereby declares that as of and from the Funding Date it
holds and will hold on trust, absolutely and irrevocably, for variable
consideration for the benefit of the Master Purchaser:

  (i)   all English Restricted Receivables existing on the Cut-Off Date which
are not Excluded Receivables together with their Related Rights; and

  (ii)   all English Restricted Receivables which come into existence after the
Cut-Off Date, and which are not Excluded Receivables, together with their
Related Rights,

          in each case on the terms and subject to the conditions contained in
this Agreement.

(d)   With respect to the sale and purchase of the Receivables governed by
German law, each Seller will on the Funding Date enter into a German Law
Transfer

Page 3



--------------------------------------------------------------------------------



 



    Agreement in the form set out in Schedule 8 in order to fulfil its
obligation under this Agreement.

(e)   The sale and assignment by each Spanish Seller to the Master Purchaser of
all Receivables to be sold by that Spanish Seller that are governed by Spanish
law shall be governed by the provisions of Schedule 11.

2.3 In respect of any Receivable, the Related Rights mean:

(a)   all rights, title, benefit and interest in and to the relevant Receivable,
including any Value Added Tax;   (b)   all Related Contract Rights with respect
to such Receivable; and

(c)   any Related Security with respect to such Receivable.

Conditions
2.4 Each Seller will on or before the Funding Date execute a power of attorney
substantially in the form applicable to that Seller as set out in Schedule 10
(each a Master Purchaser Receivables Power of Attorney) and deliver the same to,
or to the order of, the Master Purchaser on such date. The Master Purchaser
shall not use any Master Purchaser Receivables Power of Attorney to notify
Obligors of any assignment of Receivables except in the circumstances described
in Clauses 5.1 and 5.2.
Specific Conditions
2.5 Without prejudice to Clause 2.1 and Clause 2.2, the sale and assignment of
the Assignable Receivables to the Master Purchaser, and the sale to the Master
Purchaser of beneficial interests in the English Restricted Receivables Trust,
hereunder shall also be subject to the following specific conditions:

(a)   with respect to the initial purchase of Assignable Receivables and the
initial purchase of a beneficial interest in the English Restricted Receivables
Trust on the Funding Date, the satisfaction as determined by the Collateral
Monitoring Agent in its sole discretion of the Conditions Precedent set out in
Part A and Part B of Schedule 3 to the Framework Deed;   (b)   with respect to
the purchase of Assignable Receivables following the Funding Date and with
respect to the subsequent purchase of beneficial interests in the English
Restricted Receivables Trust, the satisfaction, as determined by the Collateral
Monitoring Agent in its sole discretion, of the Conditions Precedent set out in
Part B of Schedule 3 to the Framework Deed;   (c)   all representations and
warranties of the Parent, Sellers and Servicers are true and correct on and as
of each such date, before and after giving effect to such purchase and to the
application of the proceeds of such purchase, as if they had been made on and as
of such date; and   (d)   no Termination Event has occurred that has not been
waived by the Master Purchaser, the Collateral Monitoring Agent and the Security
Trustee.

Page 4



--------------------------------------------------------------------------------



 



True sale
2.6 For the avoidance of doubt, the parties confirm their intention that the
assignment of Assignable Receivables in accordance with this Agreement and the
creation of the English Restricted Receivables Trust in respect of the English
Restricted Receivables and the acquisition by the Master Purchaser of beneficial
interests therein shall constitute a true sale of such Assignable Receivables or
of such beneficial interest in such English Restricted Receivables Trust, as the
case may be, and not a loan or a security arrangement for any obligations of any
Seller. Notwithstanding any other provision of the Transaction Documents, the
Master Purchaser shall have full title and interest in and to the Assignable
Receivables and the sole beneficial interest in the English Restricted
Receivables Trust and the Master Purchaser shall be free to further dispose of
such Assignable Receivables and of its beneficial interest in the English
Restricted Receivables Trust subject to the Encumbrances created and any
restrictions it has accepted under the terms of the Master Purchaser Deed of
Charge or free of those Encumbrances with the prior written consent of the
Security Trustee following the release of the same from the security constituted
by the Master Purchaser Deed of Charge.
Notarisation in Spain
2.7 Each Spanish Seller and the Master Purchaser hereby agree to raise into a
public deed by means of a ratification deed (acta de ratificación) (i) this
Master Receivables Purchase and Servicing Agreement and each German Law Transfer
Agreement entered into by a Spanish Seller before the Notary Public of
Barcelona, Mr. Francisco Miras Ortiz (or such other notary public agreed between
the Spanish Sellers, the Master Purchaser and the Collateral Monitoring Agent)
on or prior to the Funding Date.
3. Determination and payment of the Purchase Price and other payments
3.1 The purchase price payable in respect of each Purchased Receivable (or, in
the case of the English Seller and any English Restricted Receivable, in respect
of the purchase of an interest under the English Restricted Receivables Trust in
respect thereof) shall be the Purchase Price which is calculated by the Master
Servicer in accordance with this Agreement and shall be payable in the same
Agreed Currency in which such Purchased Receivable is denominated.
3.2 In respect of the Purchased Receivables (or, in the case of the English
Seller and any English Restricted Receivable, in respect of the purchase of an
interest under the English Restricted Receivables Trust in respect thereof)
purchased during any Determination Period, the Sellers shall procure that on the
Reporting Date immediately preceding the Settlement Date which relates to such
Determination Period, the aggregate Outstanding Balances in each Agreed Currency
of all Purchased Receivables purchased during such Determination Period from
each Seller (or, in the case of the English Seller and any English Restricted
Receivable, in respect of the purchase of an interest under the English
Restricted Receivables Trust in respect thereof) shall be identified in the
relevant Servicer Report together with the aggregate Purchase Price in each
Agreed Currency for all such Purchased Receivables purchased during such
Determination Period.

Page 5



--------------------------------------------------------------------------------



 



Purchase Price
3.3 Subject to the provisions of Clause 3.4, the Purchase Price in respect of a
Purchased Receivable (or, in the case of the English Seller and any English
Restricted Receivable, in respect of the purchase of an interest under the
English Restricted Receivables Trust in respect thereof), subject to the terms
and conditions of this Agreement and the Master Purchase Deed of Charge, shall
be due and payable by the Master Purchaser to the relevant Seller on the
Purchase Date.
3.4 Subject to Clause 3.5, the Master Purchaser and each Seller agree that the
payment of the Purchase Price to that Seller in the relevant Agreed Currency
pursuant to Clause 3.1 shall be made:

(a)   subject to Clause 3.6, by set-off of the obligation of that Seller to pay
to the Master Purchaser Collections in the same Agreed Currency (subject to the
conditions contained in Clause 10.3 (Payment of Collections)) against the
obligation of the Master Purchaser to pay the Purchase Price to that Seller and
the Master Purchaser hereby authorises each Servicer and each Servicer hereby
undertakes to the Master Purchaser and the Security Trustee to debit the
relevant Deposit Accounts in the relevant Agreed Currency and to transfer the
relevant amount to the relevant Seller in accordance with Clause 10.3 of this
Agreement; and

(b)   to the extent that the Collections in the same Agreed Currency are not
sufficient for such purpose, by means of a payment by the Master Purchaser to
the relevant Seller in the relevant Agreed Currency by crediting the relevant
amount in the relevant Agreed Currency to the relevant Deposit Account of the
relevant Seller on the Settlement Date immediately following the end of the
Determination Period in which the Purchase Date for such Purchased Receivable
falls.

3.5 The Purchase Price in respect of a Purchased Receivable (or, in the case of
the English Seller and any English Restricted Receivable, in respect of the
purchase of an interest under the English Restricted Receivables Trust in
respect thereof) purchased following the occurrence of a Cash Control Event (and
while such event is continuing), subject to the terms and conditions of this
Agreement and the Master Purchaser Deed of Charge, shall only become due and
payable by the Master Purchaser to the relevant Seller on the first Settlement
Date following the Determination Date immediately following the Purchase Date
for such Purchased Receivable (or, in the case of the English Seller and any
English Restricted Receivable, the Purchase Date for the interest under the
English Restricted Receivables Trust in respect thereof).
Advance Purchase Price
3.6 Each Seller and the Master Purchaser agrees that, until the occurrence of a
Cash Control Event (and while such event is continuing), to the extent that the
Collections standing to the credit of the relevant Deposit Account of such
Seller in the relevant Agreed Currency in respect of Purchased Receivables in
such Agreed Currency purchased by the Master Purchaser from a particular Seller
(or in the case of the English Seller in relation to English Restricted
Receivables, the purchase of an interest in the English Restricted Receivables
Trust) on any date exceed the amount of the Purchase Price in the relevant
Agreed Currency payable by the Master Purchaser to that Seller on such date, an
amount equal to such excess Collections shall be retained by way of advance
payment

Page 6



--------------------------------------------------------------------------------



 



made by the Master Purchaser to that Seller on account of the Purchase Price
that will or may become payable by the Master Purchaser for purchases of
Receivables in such Agreed Currency from such Seller (or in the case of the
English Seller in relation to English Restricted Receivables, purchases of
interests in the English Restricted Receivables Trust) on each subsequent
Purchase Date of the same Determination Period (Advance Purchase Price) and
thereupon such amount shall cease to constitute Collections. Any Advance
Purchase Price shall be set off against the Purchase Price of Purchased
Receivables in such Agreed Currency owed to the relevant Seller (or in the case
of the English Seller in relation to Restricted Receivables, the purchase of an
interest in the English Restricted Receivables Trust) which arise on each
subsequent Purchase Date in the same Determination Period prior to the set off
of any amount of such Purchase Price against Collections as provided in Clause
3.4.
3.7 Following the occurrence of a Cash Control Event (and while such event is
continuing) no amount may be retained by any Seller by way of Advance Purchase
Price and any amounts of Advance Purchase Price which have not been set off
against the Purchase Price of Purchased Receivables owed to the relevant Seller
(or in the case of the English Seller in relation to English Restricted
Receivables, the purchase of an interest in the English Restricted Receivables
Trust) in accordance with Clause 3.6 and remain outstanding shall be paid by the
relevant Seller to the relevant Master Purchaser Collection Account in the same
Agreed Currency on the date on which such Cash Control Event occurs or, if such
day is not a Business Day, on the next following Business Day.
Reconciliation on Settlement Date
3.8 Each of the Sellers and the Master Purchaser agrees that on each Settlement
Date all amounts paid and/or due and payable by the Master Purchaser to such
Seller in the relevant Agreed Currency in respect of the purchase of Purchased
Receivables originated by that Seller (or in the case of the English Seller in
relation to English Restricted Receivables, the purchase of an interest in the
English Restricted Receivables Trust) during the immediately preceding
Determination Period will be reconciled with the information provided in the
most recent Master Servicer Report then available and any amounts of Advanced
Purchase Price paid to such Seller in a particular Agreed Currency which on the
relevant Determination Date have not been set off against the Purchase Price of
Purchased Receivables (or in the case of the English Seller in relation to
English Restricted Receivables, the purchase of an interest in the English
Restricted Receivables Trust) in accordance with Clause 3.6 and remain
outstanding (the Negative Balance):

(a)   shall be set off against any amounts of Purchase Price payable to the
Seller on such Settlement Date provided that no Cash Control Event has occurred
and is continuing as at such Settlement Date; and

(b)   to the extent that, following any such set-off there remains any Negative
Balance, each Seller shall pay to the Master Purchaser on such Settlement Date
an amount equal to the Negative Balance applicable to that Seller less any
amount set-off pursuant to paragraph (a) above,

provided that following the occurrence of a Cash Control Event (and while such
event is continuing), such Negative Balance shall not be set off as provided in
sub-paragraph (a) above, but shall be paid by the Seller to the relevant Master
Purchaser Transaction

Page 7



--------------------------------------------------------------------------------



 



Account on the date on which such Cash Control Event occurs or, if such day is
not a Business Day, on the next following Business Day.
Supplemental Purchase Price
3.9 To the extent that Discount Collections received during a Determination
Period in respect of Purchased Receivables denominated in a particular Agreed
Currency exceed the aggregate of the amounts due and payable by the Master
Purchaser on the Settlement Date immediately following such Determination Period
in accordance with paragraphs (a) to (c) of the applicable Master Purchaser
Priority of Payments relating to payments in that Agreed Currency, then the
Master Purchaser shall (subject to having funds available for such purpose in
accordance with the applicable Master Purchaser Priority of Payments relating to
payments in that Agreed Currency) pay to each Seller, that Seller’s Seller
Proportion of the amount of such excess by way of additional purchase price for
the Purchased Receivables that have collected (such amounts payable being
Supplemental Purchase Price).
German Receivables Deferred Purchase Price
3.10 The German Seller shall, subject to the provisions of this Agreement, in
consideration of the fact that the German Receivables are sold on a fully
serviced basis (i.e. servicing is retained by the German Seller in its capacity
as a Sub-Servicer) be entitled to the payment of periodic additional purchase
price in respect of the German Receivables (inclusive of value added tax, sales
tax, purchase tax or any other, similar taxes or duties) from the Master
Purchaser (German Receivables Deferred Purchase Price). Such German Receivables
Deferred Purchase Price shall be payable by the Master Purchaser to the German
Seller monthly in arrears on each Monthly Settlement Date in EUR in respect of
each Monthly Determination Period out of the Collections and calculated on each
Determination Date in an amount equal to 0.25 per cent per annum based on the
aggregate of the EUR Equivalent of the Outstanding Balances of all German
Receivables as at the Monthly Determination Date on which the relevant Monthly
Determination Period ends.
No Other Payment for Purchased Receivables
3.11 The Master Purchaser shall not be obliged to pay any sum to a Seller in
respect of the Purchase Price of a Purchased Receivable except as provided for
in this Clause 3.
Account for Payment
3.12 Amounts payable by the Master Purchaser to a Seller in respect of Purchased
Receivables originated by that Seller (or in the case of the English Seller in
relation to Restricted Receivables, in respect of the purchase of an interest in
the English Restricted Receivables Trust) shall be made to the relevant Seller
Account denominated in the same Agreed Currency or as otherwise directed in
writing by the relevant Seller.
Stamp Duty
3.13 The Master Purchaser shall also be entitled, (to the extent applicable and
if it so elects and in or towards satisfaction of the relevant Seller’s
obligations) to deduct from the Purchase Price or any part of it payable by it
to a Seller any stamp duty or any similar

Page 8



--------------------------------------------------------------------------------



 



tax or duty on documents or the transfer of title to property arising in the
context of this Agreement which has not been paid by the relevant Seller.
4. Representations, Warranties and Undertakings
By the Sellers on the Funding Date
4.1 In entering into this Agreement, each Seller as far as it is concerned
hereby represents and warrants and undertakes to the Master Purchaser, the
Security Trustee and the Funding Agent on the Funding Date in the terms set out
in Part A of Schedule 2 with reference to the facts and circumstances then
subsisting.
By the Sellers on each Purchase Date
4.2 On each Purchase Date, each Seller as far as it is concerned shall represent
and warrant and undertake to the Master Purchaser, the Security Trustee and the
Funding Agent in respect of the Receivables for which the Purchase Price becomes
due on that Purchase Date, in the terms set out in Part A and Part B of
Schedule 2 with reference to the facts and circumstances then subsisting.
Undertakings of each Seller
4.3 Each Seller undertakes on its own behalf and with respect to itself only
with the Master Purchaser, the Security Trustee and the Funding Agent as
follows:

(a)   Compliance with Laws, etc.: The Seller will comply in all material
respects with all applicable laws, rules, regulations and orders and preserve
and maintain its corporate existence, rights, franchises, qualifications, and
privileges provided that its failure to do so will not be treated as a breach of
this provision to the extent that the failure so to comply or the failure so to
preserve could not reasonably be expected to result in a Material Adverse
Effect.

(b)   Offices, Records, Name and Organisation: The Seller will keep its
principal place of business and chief executive office and the office where it
keeps its records concerning the Receivables at the address of the Seller set
forth in Schedule 1 hereto or at another location provided it gives 30 days’
prior written notice thereof to the Funding Agent and the Master Purchaser. The
Seller will not change its name or the nature of its incorporation or
organisation, unless (i) the Seller shall have provided the Funding Agent, the
Security Trustee and the Master Purchaser with at least 30 days’ prior written
notice thereof, and (ii) no later than the effective date of such change, all
actions, documents and agreements considered necessary by the Master Purchaser
and the Security Trustee to protect and perfect the Master Purchaser’s interest
in the Receivables, the Related Security, all Deposit Accounts of the Seller,
and the other assets of the Seller in which a security interest is granted under
the Transaction Documents have been taken and completed. The Seller also will
maintain and implement administrative and operating procedures (including,
without limitation, an ability to recreate records evidencing Purchased
Receivables and Related Rights in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary for the collection of all Purchased Receivables
(including, without limitation, records adequate to permit

Page 9



--------------------------------------------------------------------------------



 



    the daily identification of each Purchased Receivable and all Collections of
and adjustments to each existing Purchased Receivable).

(c)   Performance and Compliance with Contracts and the Seller’s Credit and
Collection Procedures: The Seller will, at its expense, timely and fully perform
and comply with all provisions, covenants and other promises required to be
observed by it under the Contracts related to the Purchased Receivables, and
timely and fully comply in all respects with the Seller’s Credit and Collection
Procedures in regard to each Purchased Receivable and the Related Contract
Rights, other than where non-compliance would not have an adverse effect on the
collectability, enforceability or value of such Purchased Receivable or the
Related Contract Rights.   (d)   Extension or Amendment of Receivables: Except
as provided in Clause 4.3(c) or to protect the Master Purchaser’s interest in
the Purchased Receivables, or its interest in the English Restricted Receivables
Trust, the Seller will not (and each Servicer and the Master Purchaser agree not
to) extend, amend or otherwise modify the terms of any Purchased Receivable or
amend, modify or waive any term or condition of any Contract related thereto,
except as otherwise provided in the Transaction Documents, and provided in all
cases that the Seller shall at all times comply with the Seller Credit and
Collection Procedures.   (e)   Change in business or Seller’s Credit and
Collection Procedures: The Seller will not make any change in the character of
its business or in the Seller’s Credit and Collection Procedures that could, in
either case, reasonably be expected to result in a Material Adverse Effect.  
(f)   Change in Payment Instructions to Obligors: The Seller will not, without
the prior consent of the Collateral Monitoring Agent, add or terminate any
contract, mandate or account agreement relating to a Deposit Account with any
Deposit Account Bank, or terminate any post office box or bank account that is a
Deposit Account, or make any change in its instructions to Obligors regarding
payments to be made to the Seller or payments to be made to any Deposit Account.
  (g)   Deposit to Deposit Accounts: The Seller will instruct all its Eligible
Obligors to remit all their payments in respect of Receivables outstanding on
the Closing Date or originated after the Closing Date to the relevant Deposit
Accounts of such Seller. (For the avoidance of doubt, instructions which have
been given by the Seller to Obligors which pre-date the Closing Date shall
satisfy this obligation in respect of such Obligors.) If the Seller shall
receive any Collections directly, it shall immediately (and in any event within
two Business Days) deposit the same to the relevant Deposit Accounts of such
Seller. The Seller will not deposit or otherwise credit, or cause or permit to
be so deposited or credited, to any Deposit Account, cash or cash proceeds other
than Collections in respect of Purchased Receivables. The Seller undertakes not
to open any accounts into which payments in respect of Purchased Receivables may
be made by Obligors other than the relevant Deposit Accounts of such Seller.  
(h)   Marking of Records: At its expense, the Seller will maintain at all times
in its data processing records and systems a list of all Purchased Receivables.

Page 10



--------------------------------------------------------------------------------



 



(i)   Further Assurances: The Seller agrees from time to time, at its expense,
promptly to execute and deliver all further instruments and documents, and to
take all further actions, that may be necessary, or that the Security Trustee or
the Funding Agent may reasonably request, to perfect, protect or more fully
evidence the interests in the Purchased Receivables and, in respect of the
English Restricted Receivables, the Master Purchaser’s interest in the English
Restricted Receivables Trust, or to enable the Master Purchaser or the Security
Trustee or the Funding Agent to exercise and enforce their respective rights and
remedies under this Agreement.

(j)   Reporting Requirements: The Seller will provide to the Funding Agent, the
MP Cash Manager, the Collateral Monitoring Agent and the Master Purchaser (in
multiple copies, if requested by the Funding Agent or the Master Purchaser) the
following:

  (i)   as soon as available and in any event within 45 days after the end of
each of the first three quarters of each fiscal year of the Parent after the end
of each of the first three quarters of each fiscal year (the documents with
respect to the second quarter of 2006 being the first documents due from the
Seller):

  (A)   balance sheets of the Parent as of the end of such quarter and
statements of income and retained earnings of the Parent for the period
commencing at the end of the previous fiscal year and ending with the end of
such quarter, certified by the chief financial officer of the Parent;     (B)  
a consolidated balance sheet of the Parent and its subsidiaries as of the end of
such quarter and consolidated statements of income and retained earnings of the
Parent and its subsidiaries for the period commencing at the end of the previous
fiscal year and ending with the end of such quarter, certified by the chief
financial officer of the Parent;

  (ii)   as soon as available and in any event within 120 days after the end of
each fiscal year of the Parent, a copy of the annual report for such year for
the Parent and its subsidiaries, containing financial statements for such year
audited by independent public accountants of recognised national standing;    
(iii)   as soon as available, and in any event within any time period after the
end of each fiscal year of the Seller within which such financial statements are
required to be prepared under the laws of any applicable jurisdiction, a balance
sheet of the Seller as of the end of such fiscal year and the related statement
of income and retained earnings of the Seller for such fiscal year, certified by
the chief financial officer of the Seller;     (iv)   as soon as available, and
in any event within 120 days after the end of each fiscal year of the Parent, a
copy of the consolidated annual report for such year for the Parent, and its
subsidiaries containing consolidated financial statements for such year audited
by independent public accountants of recognised national standing;

Page 11



--------------------------------------------------------------------------------



 



  (v)   as soon as possible and in any event within three Business Days after
the relevant Seller obtains actual knowledge of the occurrence of any
Termination Event or Potential Termination Event, a statement of the chief
financial officer of the Seller setting forth details of such Termination Event
or Potential Termination Event and the action that the Seller has taken and
proposes to take with respect thereto;     (vi)   at least 30 days prior to any
change in the name of the Seller, a notice setting forth the new name and the
effective date thereof;     (vii)   so long as any Notes shall be outstanding,
as soon as possible and in any event no later than the day of occurrence
thereof, notice that the Seller has stopped selling all newly arising
Receivables (or, in respect of English Restricted Receivables, beneficial
interests in the English Restricted Receivables Trust in respect thereof) to the
Master Purchaser pursuant to the Master Receivables Purchase Agreement;    
(viii)   at the time of the delivery of the financial statements provided for in
Clauses (i), (ii) and (iii) of this paragraph (j), a certificate of the chief
financial officer or the treasurer of the Seller to the effect that, to the best
of such officer’s knowledge, no Termination Event, Potential Termination Event
or other Cash Control Event has occurred and is continuing or, if any
Termination Event, Potential Termination Event or other Cash Control Event has
occurred and is continuing, specifying the nature and extent thereof.     (ix)  
Compliance with Transaction Documents:

  (A)   (I) Until such time as all the liabilities of the Seller and the Master
Purchaser under the Transaction Documents have been discharged, the Seller shall
deliver to the Master Purchaser, the Funding Agent, the Collateral Monitoring
Agent and the Security Trustee:

      (II) (i) prior to the occurrence of a Termination Event, Potential
Termination Event or Cash Control Event, not later than 30 days after every
anniversary of the date of this Agreement and (ii) after the occurrence of a
Termination Event, Potential Termination Event or Cash Control Event that is
continuing, not later than 30 days after each third Settlement Date, a
certificate substantially in the form set out in Schedule 5 (Compliance
Certificate) from two directors of the Seller stating that, to the best of such
directors’ knowledge, the Seller during such period has observed and performed
all of its undertakings, and satisfied every condition, contained in this
Agreement to be observed, performed or satisfied by it on or prior to the date
of such certificate, and that such directors have no knowledge of any
Termination Event, Potential Termination Event or Cash Control Event except as
specified in such certificate , and to the extent that such

Page 12



--------------------------------------------------------------------------------



 



      certificate specified that any such event has occurred, the certificate
shall also set out the action that the Seller has taken or proposes to take with
respect thereto;

      (III) promptly and from time to time such information, documents, records
or reports concerning such Receivables and/or the Obligors (to the extent such
Obligors have given their consent to that effect, where required) and such
additional financial information in connection therewith as the Master
Purchaser, the Collateral Monitoring Agent, the Funding Agent or the Security
Trustee may reasonably request.

  (B)   The Seller shall promptly notify the Master Purchaser, the Collateral
Monitoring Agent, the Funding Agent and the Security Trustee upon being notified
of or becoming aware of the occurrence of any Termination Event, Potential
Termination Event or Cash Control Event.

(k)   Nature of Business: The Seller will not engage in any business other than
the sale of automotive interior products and the transactions contemplated in
the Transaction Documents.   (l)   Mergers, etc.: The Seller will not (i) merge
with (other than a merger with another Seller or other member of the Visteon
Group where the resulting legal entity is and remains a Seller for the purposes
of the Transaction Documents and remains bound by the Transaction Documents as a
Seller) or into or consolidate with or into, or convey, transfer, lease or
otherwise dispose of (whether in one transaction or in a series of
transactions), all or substantially all of its assets (whether now owned or
hereafter acquired), or (ii) acquire all or substantially all of the assets or
capital stock or other ownership interest of, or enter into any joint venture or
partnership agreement with, any person where such transaction would
fundamentally change the nature of its business or the composition of its
Receivables, in either case other than as contemplated by this Agreement and the
other Transaction Documents to which it is a party, except (A) as permitted by
the Master Purchaser, the Security Trustee and the Funding Agent or (B), in
relation to a disposal of assets, where such disposal would be permitted
pursuant to Section 6.04 (j), (l) or (m) of the US ABL Credit Agreement in the
form of the US ABL Credit Agreement as at the Closing Date, it being agreed
(i) that any amendment made after the Closing Date to such section shall not
have the effect of amending the provisions of this Clause 4.3(l) unless such
amendment is made in accordance with Clause 13 of the Framework Deed and
(ii) that any termination of or waiver under the US ABL Credit Agreement shall
not affect this provision.   (m)   Distribution, etc.: The Seller will not
declare or make any dividend payment or other distribution of assets,
properties, cash, rights, obligations or securities on account of any shares of
any class of capital stock of the Seller, or return any capital to its
shareholders as such, or purchase, retire, defease, redeem or otherwise acquire
for value or make any payment in respect of any shares of any class of capital
stock of the Seller or any warrants, rights or options to acquire any

Page 13



--------------------------------------------------------------------------------



 



    such shares, now or hereafter outstanding; provided, however, that the
Seller may do any of the above so long as (i) no Termination Event shall then
exist or would occur as a result thereof, (ii) such dividends are in compliance
with all applicable law including the corporate law of the state of Seller’s
incorporation, and (iii) such dividends have been approved by all necessary and
appropriate corporate action of the Seller.

(n)   Debt: The Seller will not incur any Indebtedness other than any
Indebtedness incurred pursuant to the Transaction Documents and the Seller
Permitted Indebtedness, nor will the Seller create any Encumbrance on its assets
other than a Seller Permitted Encumbrance or any other Encumbrance which would
be permitted to be created by that Seller pursuant to Section 6.02 of the US
Credit Agreement in the form of the US ABL Credit Agreement as at the Closing
Date, it being agreed (i) that any amendment made after the Closing Date to such
section shall not have the effect of amending the provisions of this Clause
4.3(n) unless such amendment is made in accordance with Clause 13 of the
Framework Deed and (ii) that any termination of or waiver under the US ABL
Credit Agreement shall not affect this provision.

(o)   Place of business: The Seller undertakes that:

  (i)   it will:

  (A)   maintain its registered office in the jurisdiction of its incorporation;
and

  (B)   maintain its “centre of main interests” (as that expression is used in
Council Regulation (EC) No. 1346/2000 of 29 May 2000 on insolvency proceedings
(the Insolvency Regulation)) in the jurisdiction of its incorporation (except
for the Portuguese Seller which shall maintain its “centre of main interests” in
Portugal); and

  (ii)   it will not maintain an “establishment” (as that expression is used in
the Insolvency Regulation) in any jurisdiction other than the jurisdiction of
its incorporation (except in the case of the Portuguese Seller, Portugal); and

  (iii)   it will not, and shall procure that no current or future member of the
Visteon Group will, maintain a “centre of main interests” or “establishment” (as
those terms are defined above) in Ireland.

Undertakings of the Parent
4.4 The Parent undertakes with the Master Purchaser, the Security Trustee and
the Funding Agent as follows:

(a)   Compliance with Laws, etc.: The Parent will comply in all material
respects with all applicable laws, rules, regulations and orders and preserve
and maintain its corporate existence, rights, franchises, qualifications, and
privileges except to the extent that the failure so to comply or the failure so
to preserve could not reasonably be expected to result in a Material Adverse
Effect.

Page 14



--------------------------------------------------------------------------------



 



(b)   The Parent shall promptly notify the Master Purchaser, the Funding Agent
and the Security Trustee immediately upon being notified of or becoming aware of
the occurrence of any Termination Event, Potential Termination Event, or Cash
Control Event.

(c)   The Parent shall use all reasonable endeavours to procure that all
information and reports furnished by it or on its behalf under the Transaction
Documents are accurate in all material respects;

(d)   Reporting Requirements: The Parent will provide to the Funding Agent, the
MP Cash Manager and the Collateral Monitoring Agent and the Master Purchaser (in
multiple copies, if requested by the Funding Agent or the Master Purchaser) the
following:

  (i)   (within 90 days after the end of each fiscal year of the Parent, its
audited consolidated (and, with respect to the Sellers only, if Minimum
Consolidated Excess Liquidity is less than USD125,000,000 for periods beginning
after 30 September 2006, unaudited consolidating) balance sheet and related
audited consolidated statements of operations, and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous year, reported on (without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit by PricewaterhouseCoopers LLP or other independent certified public
accountants of nationally recognized standing, and such financial statements
shall be complete and correct in all material respects and shall be prepared in
accordance with the generally accepted accounting principles in the United
States of America (GAAP) applied (except as approved by such accountants and
disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods);

  (ii)   within 45 days after the end of each of the first three fiscal quarters
of the Parent, its consolidated (and, with respect to the Sellers only if
Minimum Consolidated Excess Liquidity is less than USD125,000,000 for periods
beginning after 30 September 2006, unaudited, consolidating) balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of the Chief
Financial Officer, Chief Accounting Officer, Treasurer or Assistant Treasurer
(each a Financial Officer) of the Parent as being fairly stated in all material
respects (subject to normal year-end audit adjustments and the absence of
footnote disclosure), and such financial statements shall be complete and
correct in all material respects and shall be prepared in reasonable detail and
in accordance with GAAP applied (except as approved by such accountants or
officer, as the case may be, and disclosed in reasonable detail therein)
consistently throughout the periods reflected therein and with prior periods;

Page 15



--------------------------------------------------------------------------------



 



  (iii)   concurrently with any delivery of financial statements under clause
(i) or (ii) above, a certificate of a Financial Officer of the Parent in
substantially the form of Schedule 5 (Compliance Certificate) (A) certifying, in
the case of the financial statements delivered under clause (ii), as presenting
fairly in all material respects the financial condition and results of
operations of the Parent and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP (except as approved by such accountants or
officer, as the case may be, and disclosed in reasonable detail therein)
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes and (B) stating whether, to the extent any such change has
an impact on such financial statements, any change in GAAP or in the application
thereof has occurred since the date of last audited financial statements of the
Parent provided to the Master Purchaser, and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate.     (iv)   concurrently with any delivery of financial
statements under clause (i) above, a certificate of the accounting firm that
reported on such financial statements stating whether they obtained knowledge
during the course of their examination of such financial statements of any
breach by the Parent of Clause 4.4(e) (which certificate may be limited to the
extent required by accounting rules or guidelines) provided that, for any
period, the Parent shall not be required to deliver such certificate if the
Parent certifies to the Collateral Monitoring Agent that they are unable to do
so following the use of commercially reasonable efforts;     (v)   no later than
45 days after the end of each fiscal year of the Parent, detailed consolidated
projections for the following fiscal year prepared on a quarterly basis
(including a projected consolidated balance sheet of the Parent and its
Subsidiaries, consolidated statements of projected cash flow and projected
income and a description of the underlying assumptions applicable thereto), and,
as soon as available, significant revisions, if any, of such projections with
respect to such fiscal year (collectively, the Projections), setting forth in
each case in comparative form the budget figures for the previous year, which
Projections shall in each case be accompanied by a certificate of a Financial
Officer stating that such Projections are based on estimates, information and
assumptions believed by the management of the Parent to be reasonable at the
time made and that such Financial Officer has no reason to believe that such
Projections, taken as a whole, are incorrect or misleading in any material
respect, it being acknowledged and agreed by the Master Purchaser and the
Security Trustee that (i) such Projections as they relate to future events are
not to be considered as fact and that actual results for the period or periods
covered by such Projections may differ from the results set forth therein by a
material amount, (ii) the Projections are subject to significant uncertainties
and contingencies, which may be beyond the control of the Parent and its
Subsidiaries and (iii) no assurances are given by the Parent or any of its
Subsidiaries that the results forecasted in the Projections will be realized and
such differences may be material;

Page 16



--------------------------------------------------------------------------------



 



      provided, that the Master Purchaser, the Security Trustee or the
Collateral Monitoring Agent may, in its reasonable discretion, require reporting
more frequent than as set forth in this Clause 4.4 in the event that, and at all
times after, Minimum Consolidated Excess Liquidity is less than USD50,000,000 (a
Reporting Trigger Event).

      Unless otherwise provided herein, if any financial statements, certificate
or other materials or information required to be delivered to the Master
Purchaser, the Collateral Monitoring Agent and the Security Trustee pursuant to
this clause 4.4 or otherwise under this Agreement shall be due on a day that is
not a Business Day, such financial statements, certificate, materials or
information shall be delivered on the next succeeding Business Day.        
Information required to be delivered pursuant to this clause 4.4 shall be deemed
to have been delivered to the Master Purchaser, the Collateral Monitoring Agent
and the Security Trustee on the date on which the Parent provides written notice
to the Master Purchaser, the Collateral Monitoring Agent and the Security
Trustee that such information has been posted on the Parent’s website on the
Internet at http://www.visteon.com or is available via the EDGAR system of the
U.S. Securities and Exchange Commission on the Internet (to the extent such
information has been posted or is available as described in such notice).    
(e)   Parent Financial Covenant: The Parent will comply at all times with the
financial covenants set out in section 6.19(b) of the US ABL Credit Agreement in
its unamended form as of the date hereof it being agreed that any termination of
or waiver under the US ABL Credit Agreement shall not affect this provision.

Representation of the Parent
4.5 In entering into this Agreement, the Parent hereby represents and warrants
to the Master Purchaser, the Security Trustee and the Funding Agent on the
Closing Date and the Funding Date in the terms set out in Section 3.13 of the US
ABL Credit Agreement in the form of the US ABL Credit Agreement as at the
Closing Date provided that any references therein to “Material Adverse Effect”
shall be construed as a reference to Material Adverse Effect as defined in the
Framework Deed, it being agreed (i) that any amendment made after the Closing
Date to such section shall not have the effect of amending the provisions of
this Clause 4.5 unless such amendment is made in accordance with Clause 13 of
the Framework Deed and (ii) that any termination of or waiver under the US ABL
Credit Agreement shall not affect this provision
Representations of the Master Purchaser on the Funding Date
4.6 In entering into this Agreement the Master Purchaser hereby represents and
warrants to each Seller on the Funding Date as follows:

(a)   Status: it is duly incorporated with limited liability and validly
existing under the laws of Ireland;   (b)   Powers and Authorisations: the
documents which contain or establish its constitution include provisions which
give power, and all necessary corporate authority has been obtained and action
taken, for it to own its assets, carry on its business and operations as they
are now being conducted and to sign and deliver,

Page 17



--------------------------------------------------------------------------------



 



    and perform the transactions contemplated in, the Transaction Documents to
which it is a party;

(c)   Legal Validity: its obligations under the Transaction Documents
constitute, or when executed by it will constitute, its legal, valid and binding
obligations enforceable against it in accordance with their respective terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
examination, reorganisation, moratorium or similar laws affecting the
enforcement of creditors’ rights generally;   (d)   Ordinary course of business:
the purchase of the Purchased Receivables by the Master Purchaser from each
Seller pursuant to this Agreement occurs in the ordinary course of the business
of the Master Purchaser;   (e)   Non-Violation: the execution, signing and
delivery of the Transaction Documents to which it is a party and the performance
of any of the transactions contemplated in any of them do not and will not
contravene or breach or constitute a default under or conflict or be
inconsistent with or cause to be exceeded any limitation on it or the powers of
its directors imposed by or contained in:

  (i)   any law, statute, decree, rule, regulation or licence to which it or any
of its assets or revenues is subject or of any order, judgment, injunction,
decree, resolution, determination or award of any court or any judicial,
administrative, or governmental authority or organisation which applies to it or
any of its assets or revenues; or     (ii)   any agreement, indenture, mortgage,
deed of trust, bond, or any other document, instrument or obligation to which it
is a party or by which any of its assets or revenues is bound or affected; or  
  (iii)   any document which contains or establishes its constitution;

(f)   Consents: no authorisation, approval, consent, licence, exemption,
registration, recording, filing or notarisation and no payment of any duty or
tax and no other action whatsoever which has not been duly and unconditionally
obtained, made or taken is required to ensure the creation, validity, legality,
enforceability or priority of its liabilities and obligations or of the rights
of each Seller against it under the Transaction Documents save for (i) the
delivery of all necessary particulars of the security created pursuant to the
Master Purchaser Security Documents in the prescribed form to the Registrar of
Companies in Ireland within 21 days of the creation of such security in
accordance with section 99 of the Companies Act, 1963 (as amended) of Ireland,
(ii) the delivery of the particulars of such security (constituting a fixed
charge over book debts) to the Revenue Commissioners in Ireland in accordance
with section 1001 of the Taxes Consolidation Act, 1997 (as amended) of Ireland
and (iii) the stamping by the Revenue Commissioners in Ireland of the original
of the Master Purchaser Deed of Charge with €630 and each counterpart thereof
with €12.50 and any of the Master Purchaser Security Documents that are
collateral thereto with €12.50 in respect of Irish stamp duty; and

Page 18



--------------------------------------------------------------------------------



 



(g)   Solvency: it is solvent and able and expects to be able to pay its debts
as they fall due.

5. Perfection
5.1 Each Seller hereby agrees and acknowledges that, at any time after the
occurrence of a Termination Event that has not been waived, by the Master
Purchaser, the Collateral Monitoring Agent and the Security Trustee and without
prejudice to the provisions of Clause 23.6 (Further Assurance), and upon the
Master Purchaser giving written notice to that Seller and the relevant Servicer
of its intention so to act, the Master Purchaser (or the Master Servicer on its
behalf) may, and upon being requested to do so by the Security Trustee or the
Collateral Monitoring Agent shall, and the Security Trustee or the Collateral
Monitoring Agent may itself:

(a)   give written notice in its own name (and/or require that Seller to give
notice), either in the form of notice at Part A of Schedule 9 (in respect of
Purchased Receivables governed by German law), Part B of Schedule 9 (in respect
of Purchased Receivables governed by Spanish law), Part C of Schedule 9 (in
respect of Purchased Receivables governed by a law other than German law,
Spanish law or Portuguese law) or Part D of Schedule 9 (in respect of Purchased
Receivables governed by Portuguese law) or in such other form as the Master
Purchaser, the Collateral Monitoring Agent, the Funding Agent or the Security
Trustee may require, to all or any of the Obligors of (in the case of Assignable
Receivables) the sale and assignment of all or any of the Purchased Receivables
originated by that Seller or (in the case of English Restricted Receivables) the
trust declared of the benefit of the English Restricted Receivables; and/or  
(b)   direct in writing (and/or require the Seller to direct in writing) all or
any of the Obligors to pay amounts outstanding in respect of Purchased
Receivables originated by that Seller directly to the Master Purchaser, the
Master Purchaser Transaction Account in the same Agreed Currency, or any other
account which is specified by the Master Purchaser (with the consent of the
Security Trustee); and/or   (c)   exercise the Master Purchaser’s rights under
the Master Purchaser Receivables Powers of Attorney (as defined below); and/or  
(d)   give written instructions (and/or require the Seller to give written
instructions) to make transfers from any Deposit Account in the name of that
Seller to the Master Purchaser Transaction Account in the same Agreed Currency;
and/or   (e)   in respect of any Assignable Receivable sold and assigned
pursuant to Clause 2.2(a) or 2.2(b) hereof, execute a written assignment in
favour of the Master Purchaser of the legal interest of the relevant Seller
therein and in all Related Contract Rights and Related Security; and/or   (f)  
take such other action as it reasonably considers to be necessary in order to
recover any amount outstanding in respect of Purchased Receivables or to
improve, protect, preserve and/or enforce their rights against the Obligors in
respect of Purchased Receivables originated by that Seller.

Page 19



--------------------------------------------------------------------------------



 



5.2 Each Seller hereby agrees and acknowledges that, at any time after the
occurrence of a Termination Event that has not been waived by the Master
Purchaser, the Collateral Monitoring Agent and the Security Trustee, the Master
Purchaser may, and upon being requested to do so by the Security Trustee or the
Collateral Monitoring Agent shall, and the Security Trustee or the Collateral
Monitoring Agent may itself, with respect to any Purchased Receivable that is an
English Restricted Receivable, require the English Seller to, and the English
Seller shall if so required, request in writing the written consent of the
Obligor under such Contract to the assignment of the entire legal and beneficial
interest of the English Seller therein to the Master Purchaser and, subject to
such consent being given, to execute written assignments in favour of the Master
Purchaser in respect of:

(a)   all or any of the English Restricted Receivables arising under such
related Contracts in respect of which consent to assignment has been given by
the relevant Customer;   (b)   all Related Contract Rights with respect to such
English Restricted Receivables; and   (c)   any Related Security with respect to
such English Restricted Receivable.

5.3 The Master Purchaser shall on or before the Funding Date grant a power of
attorney (in a form and substance satisfactory to the Collateral Monitoring
Agent) to Citibank, N.A. or such other person nominated by the Collateral
Monitoring Agent (and notified to the Master Purchaser and the Security Trustee)
a power of attorney pursuant to which the Master Purchaser shall delegate its
authority to Citibank, N.A. or such other person for the purpose of ratifying
before a notary in Spain, and raising into public status for the purposes of
Spanish law, each of the Spanish Master Purchaser Acceptances delivered in
accordance with Schedule 11.
6. Termination
Termination Event — no further purchase of Receivables
6.1 If any Termination Event shall occur and has not been waived by the Master
Purchaser and the Security Trustee, then, and in any such event, the Master
Purchaser (or the Collateral Monitoring Agent or the Security Trustee on its
behalf) may in its absolute discretion declare a termination of the Master
Purchaser’s obligations to purchase further Receivables hereunder. Upon such
declaration being made by the Master Purchaser, the Security Trustee or the
Collateral Monitoring Agent, the agreement between the Master Purchaser and the
Sellers to purchase and sell Receivables set out in Clause 2 shall be terminated
with immediate effect and there shall be no further purchase of Receivables by
the Master Purchaser from the Sellers. The Master Purchaser, the Security
Trustee or the Collateral Monitoring Agent shall give written notice of the
declaration to the Parent and the Master Servicer as soon as possible following
such declaration.
Termination Event — Set off
6.2 Following the occurrence of a Termination Event due to an event of the kind
described in paragraph (n) of Schedule 1 to the Framework Deed (Termination
Events — Insolvency) affecting a Seller, each of the Master Purchaser, the MP
Cash Manager, the Collateral Monitoring Agent and the Security Trustee shall to
the extent permitted by law be entitled without notice (but shall not be
obliged) to set off any obligation which is due

Page 20



--------------------------------------------------------------------------------



 



and payable by that Seller and unpaid against any obligation (whether or not
matured) owed under any Transaction Document by the Master Purchaser, the
Security Trustee, the MP Cash Manager or the Collateral Monitoring Agent (as the
case may be) to that Seller regardless of the place of payment or currency of
either obligation.
Termination by the Parent
6.3 The Parent on behalf of the Sellers may terminate the agreement of the
Sellers to sell Receivables to the Master Purchaser as provided in Clause 2.1 at
any time by giving 5 Business Days’ notice in writing to the Master Purchaser,
the Security Trustee, the Collateral Monitoring Agent and the Funding Agent.
Continuing Effect
6.4 Any termination pursuant to this Clause 6 or any other permitted termination
of this Agreement shall not affect any rights or obligations of the parties in
relation to any Purchased Receivables purchased prior to such termination and
the provisions of this Agreement shall continue to bind the parties to the
extent and for so far and so long as may be necessary to give effect to such
rights and obligations. The covenants, obligations and undertakings contained in
this Agreement and the rights and remedies in this Agreement in respect of any
representation, warranty or statement made under or in connection with this
Agreement and the indemnification and other payment obligations in this
Agreement shall continue and remain in full force and effect notwithstanding the
termination of this Agreement.
7. Remedies for Breach of Warranty
Non-Conforming Receivables
7.1 If any representation or warranty set out in Part A of Schedule 2 insofar as
it relates to the assignability, collectability, validity or enforceability of a
Purchased Receivable or if any representation or warranty set out in Part B of
Schedule 2 in respect of a Purchased Receivable proves to have been incorrect on
the Funding Date (for Receivables purchased on the Funding Date) or for other
Purchased Receivables on the date on which it is made or deemed to be made and
remains incorrect, or if the relevant Purchased Receivable has never existed
(each affected Purchased Receivable being a Non-Conforming Receivable), the
Seller that originated any such Non-Conforming Receivable shall be deemed to
have received a collection of the full amount of each such Non-Conforming
Receivable in the same Agreed Currency (a Deemed Collection) and shall pay the
amount of each such Deemed Collection in that Agreed Currency to the relevant
Deposit Account on the next Settlement Date in respect of each such
Non-Conforming Receivable. To the extent that a Seller has made a payment to the
Master Purchaser in respect of a Non-Conforming Receivable in accordance with
this Clause 7.1 and an actual Collection is subsequently received by the Master
Purchaser in respect of such Non-Conforming Receivable, the Master Purchaser
will pay to that Seller on the immediately succeeding Settlement Date by
crediting the relevant Deposit Account of such Seller in the same Agreed
Currency, in accordance with the applicable Master Purchaser Priority of
Payments and by way of refund of the payment made by that Seller pursuant to
this Clause 7.1, an amount equal to the Collection so received in respect of
such Non-Conforming Receivable in the same Agreed Currency.

Page 21



--------------------------------------------------------------------------------



 



Dilutions
7.2 If at any time:

(a)   there arises any set-off, counterclaim, dispute, defence or deduction in
respect of a Purchased Receivable by the relevant Obligor; or   (b)   any
Dilution occurs in relation to a transaction under which a Purchased Receivable
arises or any other transaction between the relevant Seller and the relevant
Obligor;

then the relevant Seller shall be deemed to have received a collection of each
such Diluted Receivable in the amount of the relevant dilution in the same
Agreed Currency on the day such dilution occurs (a Deemed Collection) and the
relevant Seller shall pay the amount of each such Deemed Collection in that
Agreed Currency to the relevant Deposit Account on the next Settlement Date.
Means of remedying breach
7.3 For the avoidance of doubt, the payment by a Seller in full of the amount
due in respect of any Receivable under Clause 7.1 or 7.2 on the Settlement Date
on which it is due (which the Master Purchaser and that Seller agree may be
effected by way of set-off against any Purchase Price payable to that Seller on
such Settlement Date) will remedy any breach or default by that Seller in
respect of that Receivable and neither the Master Purchaser, the Security
Trustee nor the Funding Agent shall have any other right or remedy in respect of
such breach or default.
Recoupment of Value Added Tax
7.4 For the purpose of ensuring recoupment of any VAT forming part of a
Purchased Receivable:

(a)   all or part of which remains unpaid after the statutory period for
purposes of claiming bad debt relief has elapsed; or   (b)   which or the
Outstanding Balance of which is, or would be, reduced, adjusted or cancelled by
the Seller that originated such Purchased Receivable;

that Seller will use its reasonable endeavours to recover such value added tax
to the extent that such Seller is legally entitled to claim a repayment of such
value added tax (or the appropriate part thereof) from the appropriate tax
authorities, and shall, upon receipt of any amount in respect of such value
added tax, to the extent that the Master Purchaser has not already been fully
compensated for the non-receipt of such part of the Purchased Receivable as is
equal to the valued added tax charged thereon, promptly remit the net amount not
so compensated to the Master Purchaser and any such net amount will be paid into
the relevant Deposit Account of such Seller in the relevant Agreed Currency and
treated as a Collection in that Agreed Currency. The Seller that originated such
Purchased Receivable will make such accounting write-offs and transfers and
raise such credit notes as may be necessary or desirable for this purpose, and
take all such other steps as may be reasonably requested by the Master Purchaser
provided that the Seller shall not be required to take any steps which it
reasonably considers will unduly prejudice its tax affairs. At the request of
that Seller and whether or not any amounts are payable to

Page 22



--------------------------------------------------------------------------------



 



the Master Purchaser under this Clause 7.4, the Master Purchaser may, or at such
time as the Master Purchaser is fully compensated, will, reassign or re-transfer
a Purchased Receivable which is a Defaulted Receivable to the relevant Seller,
who will accept such re-assignment or re-transfer of any such Purchased
Receivable (for a nil or nominal consideration), solely for the purpose of
facilitating recoupment of such value added tax.
SECTION III — SERVICING OF THE PURCHASED RECEIVABLES
8. Appointment of Servicers and Collateral Monitoring Agent
Appointment of Servicers
8.1 In connection with the sale and purchase of Receivables under Clause 2
(other than the German Receivables), the Master Purchaser and the Collateral
Monitoring Agent each hereby appoints the Master Servicer as its lawful agent
with effect from the Closing Date on its behalf to:

(a)   collect all sums due in relation to the Purchased Receivables originated
by each Servicer including Delinquent Receivables and Defaulted Receivables and
provide administration services in relation to the collection of the Purchased
Receivables;   (b)   report to the Master Purchaser and the Collateral
Monitoring Agent on the performance of the Purchased Receivables originated by
each Servicer;   (c)   pursue delinquent Obligors;   (d)   maintain books and
records in respect of Purchased Receivables originated by each Servicer;   (e)  
perform periodic reporting activities in respect of Purchased Receivables
originated by each Servicer;   (f)   with respect to each Purchased Receivable,
to determine whether at the time of the assignment of that Receivable to the
Master Purchaser or, as the case of Visteon UK Limited, if such Purchased
Receivable is an English Restricted Receivable, at the time such Receivable is
held on trust pursuant to the English Restricted Receivables Trust for the
benefit of the Master Purchaser it satisfies the Eligibility Criteria, and to
identify the Purchased Receivable as an Eligible Receivable or a non-Eligible
Receivable and, in the case of Visteon UK Limited, to identify the Purchased
Receivable as an Assignable Receivable or an English Restricted Receivable in
its books and records and computer systems; and   (g)   perform those other
functions as more particularly described to be performed by the Master Servicer
in this Agreement and the other Transaction Documents,

in all such cases as provided for under this Agreement and the other Transaction
Documents.
8.2 The Master Servicer shall be entitled to delegate to the Sub-Servicers
(other than Visteon Deutschland GmbH) the performance of any of the duties and
obligations undertaken by it hereunder and the Master Purchaser and the
Collateral Monitoring Agent

Page 23



--------------------------------------------------------------------------------



 



hereby consent to any such delegation. Without prejudice to the generality of
the foregoing, it is acknowledged that the Master Servicer shall delegate and
hereby delegates to the Sub-Servicers (other than Visteon Deutschland GmbH)
those duties set out in Clause 8.3 below and those duties the subject of express
undertakings by the Servicers elsewhere in this Agreement. Any such delegation
shall be without prejudice to the obligations of the Master Servicer to the
Master Purchaser and the Collateral Monitoring Agent under this Agreement,
including, for the avoidance of doubt, under Clause 8.1, notwithstanding the
direct undertakings given in this Agreement by the Sub-Servicers to the Master
Purchaser and the Collateral Monitoring Agent in respect of the duties and
obligations delegated to them by the Master Servicer.
8.3 Each Sub-Servicer (other than Visteon Deutschland GmbH) undertakes with the
Master Servicer, the Master Purchaser and the Collateral Monitoring Agent that
they shall, in discharge of the duties delegated to them by the Master Servicer,
with effect from the Closing Date:

(a)   collect all sums due in relation to the Purchased Receivables originated
by that Sub-Servicer including Delinquent Receivables and Defaulted Receivables
and provide administration services in relation to the collection of the
Purchased Receivables;   (b)   report to the Master Purchaser and the Collateral
Monitoring Agent on the performance of the Purchased Receivables originated by
that Sub-Servicer;   (c)   pursue delinquent Obligors;   (d)   maintain books
and records in respect of Purchased Receivables originated by that Sub-Servicer;
  (e)   perform periodic reporting activities in respect of Purchased
Receivables originated by that Sub-Servicer ;   (f)   with respect to each
Purchased Receivable, to determine whether at the time of the assignment of that
Receivable to the Master Purchaser or, in the case of Visteon UK Limited, if
such Purchased Receivable is an English Restricted Receivable, at the time such
Receivable is held on trust pursuant to the English Restricted Receivables Trust
for the benefit of the Master Purchaser it satisfies the Eligibility Criteria,
and to identify the Purchased Receivable as an Eligible Receivable or a
non-Eligible Receivable and, in the case of Visteon UK Limited, to identify the
Purchased Receivable as an Assignable Receivable or an English Restricted
Receivable in its books and records and computer systems;   (g)   take all other
action as necessary or desirable for the Master Servicer to perform its own
duties and obligations under the Transaction Documents and for the servicing of
all other Receivables; and   (h)   perform those other functions as more
particularly described in this Agreement,

in all such cases as provided for under this Agreement.

Page 24



--------------------------------------------------------------------------------



 



8.4 In connection with the sale and purchase of German Receivables under Clause
2, it is agreed and acknowledged that such German Receivables are sold on a
fully serviced basis (i.e. servicing is retained by the German Seller in its
capacity as a Sub-Servicer) and accordingly the German Seller (in its capacity
as Sub-Servicer) undertakes in favour of the Master Purchaser that it shall:

(a)   collect all sums due in relation to the German Receivables including
Delinquent Receivables and Defaulted Receivables and provide administration
services in relation to the collection of the German Receivables;   (b)   report
to the Master Purchaser and the Collateral Monitoring Agent on the performance
of the German Receivables;   (c)   pursue delinquent Obligors in respect of
German Receivables;   (d)   maintain books and records in respect of German
Receivables;   (e)   perform periodic reporting activities in respect of German
Receivables;   (f)   with respect to each German Receivable, to determine
whether at the time of the assignment of that Receivable to the Master Purchaser
it satisfies the Eligibility Criteria, and to identify the German Receivable as
an Eligible Receivable or a non-Eligible Receivable in its books and records and
computer systems; and   (g)   perform those other functions as more particularly
described to be performed by it in this Agreement and the other Transaction
Documents,

in all such cases as provided for under this Agreement and the other Transaction
Documents.
Acceptance of Appointment
8.5 Each Servicer confirms that it has received a copy of all of the Transaction
Documents and accepts its appointment pursuant to Clause 8.1 on the terms and
subject to the conditions of this Agreement.
Authority
8.6 Subject to Clause 8.7, during the continuance of its appointment, each
Servicer and the Collateral Monitoring Agent shall, subject to the terms and
conditions of this Agreement have the full power, authority and right to do or
cause to be done any and all things which it reasonably considers necessary,
desirable, convenient or incidental to the performance of its duties hereunder.
Operating and Financial Policies
8.7 Neither the Master Purchaser nor its directors and officers shall be
required or obliged at any time to comply with any direction which any Servicer
or Collateral Monitoring Agent may give with respect to the operating and
financial policies of the Master Purchaser and each Servicer and Collateral
Monitoring Agent hereby acknowledges that all powers to determine such policies
(including the determination of whether or not any particular policy is for the
benefit of the Master Purchaser) are, and

Page 25



--------------------------------------------------------------------------------



 



shall at all times remain, vested in the Master Purchaser and its directors and
officers and none of the provisions of this Agreement or the Master Receivables
Purchase Agreement shall be construed in a manner inconsistent with this Clause
8.7.
9. Representations, Warranties and Undertakings
In entering into this Agreement, each Servicer and each Seller and the Parent
hereby represents and warrants severally to the Master Purchaser, the Security
Trustee and the Collateral Monitoring Agent on the Funding Date as to the terms
set out in Part A of Schedule 2 (excluding, with respect to the Parent only,
paragraphs (e), (g), (i), (j), (t), (v) and (w)) with reference to the facts and
circumstances then subsisting (and, with respect to the Parent only in relation
to paragraph (l), (m), (n) and (o), to the best of its knowledge).
10. Collection of Receivables
Sending of Invoices and payments into Deposit Accounts
10.1 The Master Servicer shall procure that each Sub-Servicer shall send
Invoices to the Obligors in its own name, in accordance with the Seller Credit
and Collection Procedures, shall collect all Collections in an efficient and
timely fashion and shall ensure that the payment terms of each Purchased
Receivable require payment to be made into the appropriate Deposit Account
(denominated in the same Agreed Currency as the Receivable) of the Seller that
originated the Receivable. In connection with such Collections, each Servicer
shall present all documents necessary in support of such amounts due from the
relevant Obligors.
Use of Deposit Accounts
10.2 Each Servicer shall at all times following the date falling 60 days after
the Closing Date procure that only monies which derive from Purchased
Receivables sold by that Servicer (in its capacity as Seller) will be paid into
such Deposit Account held in the name of that Seller and that no Deposit Account
will be used for any purpose other than the payment of Collections of the same
Agreed Currency to the Master Purchaser in accordance with the terms of the
Transaction Documents save that, prior to the occurrence of a Cash Control
Event, the Seller in whose name a Deposit Account is held may apply any monies
retained in that Deposit Account in accordance with Clause 3.4, 3.5 and 3.6 and
Clause 10.3 (Payment of Collections) for payment of the Purchase Price or
Advance Purchase Price in respect of newly originated Receivables. If at any
time during the period from the Closing Date to the date falling 60 days after
the Closing Date amounts not representing monies derived from Purchased
Receivables are paid to the credit of a Deposit Account, the relevant Servicer
shall upon such monies being identified as not being derived from Purchased
Receivables (and in any event within 2 Business Days of such monies being paid
into such Deposit Account) procure that such amounts are transferred out of the
Deposit Account. To the extent that any monies are credited to a Deposit Account
which are not Collections, the relevant Servicer will, if it is otherwise unable
to distinguish the same, attribute such monies first to Collections, and second
to any other amount.

Page 26



--------------------------------------------------------------------------------



 



Payment of Collections
10.3 On each Business Day prior to the occurrence of a Cash Control Event,
Collections received in a Deposit Account will be applied in payment of the
Purchase Price or Advance Purchase Price in respect of newly originated
Receivables (provided they are in the same Agreed Currency and originated by
that Servicer) pursuant to Clause 3.4, 3.5 and 3.6.
10.4 Upon the occurrence of a Cash Control Event which is continuing, the
Servicers shall no longer be entitled to apply any Collections in payment of the
Purchase Price or Advance Purchase Price in respect of newly originated
Receivables, will not be entitled to withdraw funds credited to the Deposit
Accounts, and will procure that all funds credited to the Deposit Accounts are
transferred to the Master Purchaser Transaction Account in the same Agreed
Currency prior to 5.00 p.m. London time each day on which banks are generally
open for business in the location of the relevant Deposit Account Bank.
10.5 If any Servicer transfers any amount to a Master Purchaser Transaction
Account in accordance with Clause 10.4 and such amount is later proven by that
Servicer to the Master Purchaser’s satisfaction to be an amount which is not a
Collection, the Master Purchaser agrees that, upon request by that Servicer and
at the expense of that Servicer, it will transfer such amount to such bank
account as the Servicer may direct.
Notification to Deposit Account Bank
10.6 Each of the Sellers and Servicers acknowledges and agrees that, upon the
occurrence of a Cash Control Event which is continuing, the Master Purchaser
(and its authorised representatives notified to the Seller(s) in whose name the
Deposit Account(s) are held) and the Security Trustee shall have the right to
notify any of the Deposit Account Banks of the occurrence of the Cash Control
Event and thenceforth exercise their control rights in respect of the Deposit
Account in accordance with the terms and subject to the conditions of the
relevant Account Control Agreement, and that for this purpose, subject always to
the terms of the Master Purchaser Deed of Charge, the Master Purchaser has
appointed the Collateral Monitoring Agent to act as its agent for the purpose of
notifying any Deposit Account Bank of the occurrence of a Cash Control Event,
and after doing so for the purpose of instructing the relevant Deposit Account
Bank how to operate the relevant Deposit Account.
11. Records and Accounts
Determination of Collections
11.1 On each Business Day, the Master Servicer will calculate the aggregate
amount of Collections denominated in each Agreed Currency received into the
Deposit Accounts on the immediately preceding Business Day. After the occurrence
of a Cash Control Event which has not been waived by the Master Purchaser, the
Collateral Monitoring Agent and the Security Trustee, the Master Servicer will,
if so requested by the Funding Agent, notify such aggregate amount to the Master
Purchaser, the Collateral Monitoring Agent and the Funding Agent on the Business
Day immediately succeeding the Business Day on which such Collections were
received.

Page 27



--------------------------------------------------------------------------------



 



Allocation of Collections
11.2 For the purpose of Clause 11.1 where, for any reason, the Master Purchaser
has received in cash less than 100 per cent. of the Outstanding Balance of a
Purchased Receivable, all amounts collected in respect of that Purchased
Receivable shall be applied:

(a)   first to the Discount element;   (b)   secondly to the Purchase Price
element.

Operation of Accounts
11.3 If pursuant to Clause 18(o)(i) Visteon Portuguesa Ltd. transfers the
Deposit Accounts in its name to the name of the Master Purchaser, the Master
Purchaser will grant a power of attorney to Visteon Portuguesa Ltd., in its
capacity as Servicer, to operate such Deposit Accounts prior to the occurrence
of a Cash Control Event and in accordance with the provisions of this Agreement
on terms acceptable to the Master Purchaser, the Security Trustee and the
Collateral Monitoring Agent.
12. Calculations
On or before each Reporting Date, the Master Servicer shall calculate the
following in respect of the immediately preceding Determination Period:

(a)   with respect to each Seller, and with respect to each Agreed Currency, the
aggregate of the Purchase Price paid during such Determination Period and
payable on the immediately succeeding Payment Date by the Master Purchaser to
that Seller in respect of all Purchased Receivables originated by that Seller
during such Determination Period;   (b)   with respect to each Seller, and with
respect to each Agreed Currency, the Collections received by the Master
Purchaser in respect of all Purchased Receivables originated by that Seller;  
(c)   with respect to each Seller, and with respect to each Agreed Currency, the
aggregate amount of the Purchased Receivables originated by that Seller which
are Ineligible Receivables;   (d)   with respect to each Seller, and with
respect to each Agreed Currency, the aggregate amount of the Purchased
Receivables originated by that Seller which are Eligible Receivables;   (e)  
with respect to the English Seller, and with respect to each Agreed Currency,
the aggregate amount of the Assignable Receivables which are Purchased
Receivables and the aggregate amount of English Restricted Receivables which are
Purchased Receivables held on trust pursuant to the English Restricted
Receivables Trust for the benefit of the Master Purchaser;   (f)   NRPB Before
Excess Concentrations and Exchange Rate Protection;   (g)   Net Receivables Pool
Balance;

Page 28



--------------------------------------------------------------------------------



 



(h)   Maximum EUR Available Amount, Maximum GBP Available Amount, and Maximum
USD Available Amount;   (i)   EUR Subordinated VLN Required Amount, GBP
Subordinated VLN Required Amount, and USD Subordinated VLN Required Amount;  
(j)   all other calculations necessary for the proper preparation and delivery
of the Servicer Reports or as otherwise required of any Servicer under the
Transaction Documents.

13. Application of Funds
Payments into Master Purchaser Transaction Accounts
13.1 The Master Purchaser shall ensure, and shall give all requisite
instructions and directions to ensure that all sums received by the Master
Purchaser in each Agreed Currency are paid into the relevant Master Purchaser
Transaction Account.
Payments from Master Purchaser Transaction Accounts
13.2 The MP Cash Manager will give instructions to the Master Purchaser
Transaction Account Bank to make the payments required to be made on each
Settlement Date in accordance with the relevant Master Purchaser Priority of
Payments.
14. Reports
Master Servicer’s Monthly Reports
14.1 On each Monthly Reporting Date, the Master Servicer shall provide the
Master Purchaser, the Funding Agent, the MP Cash Manager, the Collateral
Monitoring Agent and (upon request) the Security Trustee with the Master
Servicer’s Monthly Report in respect of the immediately preceding Monthly
Determination Period and the immediately preceding Determination Period. For the
avoidance of doubt, the Master Servicer may provide the Master Servicer’s
Monthly Report to the Master Purchaser, the Funding Agent, the MP Cash Manager,
the Collateral Monitoring Agent and the Security Trustee by fax or by email.
Contents of each Master Servicer’s Monthly Report
14.2 Each Master Servicer’s Monthly Report shall provide details of the
following:

(a)   in respect of each Agreed Currency and each Seller, the amounts collected
in respect of the Purchased Receivables during the Determination Period ending
on the immediately preceding Determination Date and details of all outstanding
Purchased Receivables;   (b)   in respect of each Agreed Currency and each
Seller, the aggregate Dilutions during the Determination Period ending on the
immediately preceding Determination Date;

Page 29



--------------------------------------------------------------------------------



 



(c)   in respect of each Agreed Currency and each Seller, the aggregate of the
Outstanding Balance of the Purchased Receivables purchased since the last
Determination Date;

(d)   in respect of each Agreed Currency and each Seller, the aggregate of the
Outstanding Balance of all Purchased Receivables as at the immediately preceding
Determination Date;

(e)   in respect of each Agreed Currency and each Seller, the aggregate of the
Outstanding Balance of all Purchased Receivables as at the immediately preceding
Determination Date which are identified by the Master Servicer as Eligible
Receivables;

(f)   in respect of each Agreed Currency and each Seller, the aggregate of the
Outstanding Balance of all Purchased Receivables as at the immediately preceding
Determination Date which are identified by the Master Servicer as non-Eligible
Receivables;

(g)   in respect of each Agreed Currency and each Seller, Purchased Receivables
then outstanding classified according to the following categories: current
Receivables; Receivables that are 1-30 days past due; Receivables that are 31 —
60 days past due; Receivables that are 61 — 90 days past due; Receivables that
are 91 — 120 days past due; and Receivables that are 121 or more days past due.

Master Servicer’s Semi-Monthly Settlement Reports
14.3 On each Semi-Monthly Reporting Date, the Master Servicer shall provide the
Master Purchaser, the Funding Agent, the MP Cash Manager, the Collateral
Monitoring Agent and (upon request) the Security Trustee with the Master
Servicer’s Semi-Monthly Settlement Report in respect of the immediately
preceding Semi-Monthly Determination Period. For the avoidance of doubt, the
Master Servicer may provide the Master Servicer’s Semi-Monthly Settlement Report
to the Master Purchaser, the Funding Agent, the Collateral Monitoring Agent and
the Security Trustee by fax or by email.
Contents of each Master Servicer’s Semi-Monthly Settlement Report
14.4 Each Master Servicer’s Monthly Report shall provide details (in the form
set out in Schedule 6) of the following:

(a)   in respect of each Agreed Currency and each Seller, the aggregate of the
Outstanding Balance of the Purchased Receivables;

(b)   in respect of each Agreed Currency and each Seller the amount equal to the
aggregate of the Outstanding Balance of Purchased Receivables as on the previous
Determination Date, plus the aggregate of the Outstanding Balance of Purchased
Receivables purchased since that Determination Date, less the aggregate of the
Collections received into a Deposit Account since that Determination Date.

Page 30



--------------------------------------------------------------------------------



 



Additional Information
14.5 The Master Servicer shall, within a reasonable period of receiving a
request to that effect, provide to the Master Purchaser, the Funding Agent, the
MP Cash Manager and the Collateral Monitoring Agent such additional information
relevant to the Receivables (including the enforceability, collectability or
origination of the Purchased Receivables), the Sellers, the Servicers or the
Master Purchaser as the Master Purchaser and/or the Funding Agent and/or the MP
Cash Manager and/or the Collateral Monitoring Agent may from time to time
reasonably require for the performance of its duties on behalf of Master
Purchaser under this Agreement.
15. Purchases
Purchases of Receivables
On each Payment Date the Sellers and the Servicers shall each execute such
documents, deeds, agreements, instruments, consents, notices or authorisations
and do all such other acts, things or procure the same are done as are required
to be done by the Master Purchaser under this Agreement in connection with the
assignment of the Assignable Receivables and with the trust over the English
Restricted Receivables pursuant to the English Restricted Receivables Trust.
16. Enforcement
16.1 In the event that there is a default or failure to perform by any Obligor
then the Servicers will take all reasonable steps to recover all sums due to the
Master Purchaser in respect of the Purchased Receivables and shall comply in all
material respects with the relevant Seller Credit and Collection Procedures or
to the extent that those procedures are not applicable (having regard to the
nature of the default or failure to perform in question) take such action as
would a prudent creditor operating a business of the manufacture and sale of
automotive interiors products in respect of such default or failure to perform.
In applying such policies or taking such action in relation to any particular
Obligor who is in default, each Servicer may exercise such discretion to deviate
therefrom as would be exercised by a reasonably prudent creditor operating a
business of the manufacture and sale of automotive interiors products but
subject to believing on reasonable grounds that to do so will enhance recovery
prospects or minimise loss.
17. Records and Information and Reviews
Maintenance of Records
17.1 Each Seller and each Servicer shall at its expense and at all times
maintain, implement and keep accounting, management and administrative
information systems, procedures and records which are adequate to generate
accurate, complete and reliable statistical information regarding the portfolio
of Purchased Receivables. These records and systems shall include an ability to
recreate records in the event of their destruction. The information and records
shall be adequate to permit the identification on each Purchase Date of each
newly Purchased Receivable and the daily identification of the aggregate of all
collections of, and any losses in relation to, the Purchased Receivables in each
Agreed Currency. Each Seller and each Servicer will at its expense keep books of
account and records in relation to the operation of the transactions
contemplated in the Transaction Documents and shall provide copies of such
accounts and records to the

Page 31



--------------------------------------------------------------------------------



 



Master Purchaser, the Security Trustee, the Funding Agent and the Collateral
Monitoring Agent and fully co-operate with the Master Purchaser, the Security
Trustee, the Funding Agent and the Collateral Monitoring Agent and provide all
such other information in relation to the Purchased Receivables and the
operation of the transactions set out in the Transaction Documents as the Master
Purchaser, the Security Trustee, the Funding Agent or the Collateral Monitoring
Agent shall reasonably require in order to prepare interim statements, final
accounts and tax returns.
Access to Records
17.2 Each Seller and each Servicer shall, upon reasonable prior notice, provide
the Master Purchaser, the Security Trustee, the Collateral Monitoring Agent
and/or the Funding Agent (and their duly authorised officers, employees and
agents) with access during regular business hours to examine, verify, audit,
inspect and make copies of and abstract from all information, systems, records,
books and contractual documentation maintained by it or on its behalf, or by or
on behalf of any Seller or any other Servicer relating to the portfolios of
Purchased Receivables (and including, without limitation, computer tapes and
disks), and the Sellers and Servicers shall permit the Master Purchaser, the
Security Trustee, the Collateral Monitoring Agent and the Funding Agent (by
their duly authorised officers and/or employees, and/or duly appointed
representatives, advisers and/or agents) to take such other steps as they from
time to time reasonably think fit for the purpose of examining, verifying or
obtaining information concerning any of the Purchased Receivables, including,
but not limited to, visiting the office and properties of each Seller and/or the
Servicer, and the Sellers and Servicers shall take such action as is necessary
for them to do so, and to discuss matters relating to the Purchased Receivables
with any Seller or Servicer or any of the officers, employees or agents of any
Seller or any Servicer who have knowledge of such matters and procure the access
and cooperation of the Sellers and Servicers necessary to the foregoing.
Reviews
17.3 The Master Purchaser, the Security Trustee, the Funding Agent or the
Collateral Monitoring Agent (as the case may be) will be entitled to appoint
independent public accountants or other persons acceptable to the Master
Purchaser, the Security Trustee, the Funding Agent or the Collateral Monitoring
Agent to prepare and deliver to the Master Purchaser, the Security Trustee, the
Funding Agent and the Collateral Monitoring Agent, a written report with respect
to the Receivables originated by that Seller and of the Seller’s Credit and
Collection Procedures and the servicing thereof on behalf of the Master
Purchaser by the relevant Servicer (including, in each case, the systems,
procedures and records relating thereto) on a scope and in a form reasonably
requested by the Master Purchaser, the Funding Agent, the Security Trustee
and/or the Collateral Monitoring Agent. The expense of two periodic Reviews in
each calendar year shall be borne by the relevant Seller or Servicer; provided,
however, that after the occurrence and during the continuance of an event which,
but for notice or lapse of time or both, would constitute a Servicer Default, or
after the occurrence and during the continuance of a Potential Event of
Termination or an Event of Termination, or there shall occur a material change
in the relevant Seller’s Credit and Collection Procedures or in the relevant
Servicer’s reporting systems relating to the Receivables or used in the
preparation of the Servicer Reports, or data in any Servicer Report is incorrect
or the Seller has difficulty providing the data to the relevant Servicer or
following an audit report indicating an audit deficiency, the expense of any
additional audits, examinations,

Page 32



--------------------------------------------------------------------------------



 



reports and visits as the Master Purchaser, the Collateral Monitoring Agent or
the Security Trustee (as the case may be) shall reasonably deem necessary under
the circumstances shall be borne by the relevant Seller or the relevant
Servicer, as the case may be.
18. Undertakings of the Servicers
Each Servicer severally undertakes with each of the Master Purchaser, the
Funding Agent and the Security Trustee, that, without prejudice to any of its
specific obligations under this Agreement as follows:

(a)   it will devote to the performance of its obligations and the exercise of
its discretions under this Agreement and its exercise of the rights of the
Master Purchaser in respect of contracts and arrangements giving rise to payment
obligations in respect of the Purchased Receivables at least the same amount of
time and attention and that there is exercised the same level of skill, care and
diligence as it would if it were administering receivables in respect of which
it held the entire benefit (both legally and beneficially) and, in any event,
will devote all due skill, care and diligence to the performance of its
obligations and the exercise of its discretions hereunder and will devote all
operational resources necessary to fulfil its obligations under this Agreement
and the other Transaction Documents to which it is a party;   (b)   it will
comply with any proper and lawful directions, orders and instructions which the
Master Purchaser, the Security Trustee or the Collateral Monitoring Agent may
from time to time give to it in connection with the performance of its
obligations under this Agreement, but only to the extent that compliance with
those directions does not conflict with any provision of the Transaction
Documents, provided that this paragraph 18(b) shall not apply to Visteon
Deutschland GmbH;   (c)   it will obtain, make, take and keep in force all
authorisations, approvals, consents, licences, exemptions, registrations,
recordings, filings, notices, notifications and notarisations and comply with
any other legal requirements which may be required in connection with the
performance of its functions, duties and obligations under this Agreement and
the other Transaction Documents (other than where failure to do so would not
have a Material Adverse Effect) and to ensure the validity, legality, or
enforceability of its (or the Master Purchaser’s) liabilities and the rights of
the Master Purchaser, the Security Trustee and the Funding Agent and it shall
perform its obligations under this Agreement and the other Transaction Documents
to which it is a party in such a way as to not prejudice the continuation of any
such approvals, consents, licences, exemptions, registrations, recordings,
filings, or notarisations;   (d)   in servicing the Purchased Receivables and
performing its obligations under this Agreement and the other Transaction
Documents to which it is a party, it will comply with all requirements of any
relevant or applicable law, statutory instrument, regulation, directive,
administrative requirement, licence, authorisation or order made by any
government, supra national body, state, municipality, district, canton,
authority, court, tribunal or arbitral body (other than where failure to do so
would not have a Material Adverse Effect);

Page 33



--------------------------------------------------------------------------------



 



(e)   it will make all payments required to be made by it pursuant to this
Agreement and the other Transaction Documents to which it is a party on their
due date for payment under this Agreement or such other Transaction Documents,
as the case may be, in the applicable Agreed Currency, for value on such day
without set off or counterclaim and (unless required by law to deduct or
withhold) without deduction or withholding for any taxes or otherwise;   (f)  
it will give to the Master Purchaser, the Security Trustee and the Funding
Agent, within three Business Days after written demand by the Master Purchaser
or the Funding Agent, a compliance certificate substantially in the form set out
in Schedule 5 and signed by two directors of that Servicer to the effect that as
at a date not more than seven days before delivering such certificate, to its
knowledge, there did not exist any Potential Termination Event, any Termination
Event, any Potential Servicer Default or any Servicer Default (or, if such
exists or existed, specifying the same) and that during the period from the date
of this Agreement to the date of such certificate that Servicer has complied
with all its obligations under this Agreement and the other Transaction
Documents to which it is a party or (if this is not the case) specifying the
respects in which it had not complied;   (g)   it will fully co-operate with the
Master Purchaser and provide it with such information and assistance as it shall
reasonably require in order to keep all registers and make all returns required
by law or by relevant regulatory authorities and it shall fully co-operate with
the directors of the Master Purchaser and provide them with such information in
relation to the Purchased Receivables and the operation of the transactions
contemplated in the Transaction Documents as they shall reasonably require in
order to discharge their functions and legal obligations as directors of the
Master Purchaser;   (h)   subject to and in accordance with the provisions of
this Agreement, it will take all reasonable steps to recover all sums due to the
Master Purchaser in respect of the Purchased Receivables;   (i)   it will comply
in all material respects with the Seller Credit and Collection Procedures, and,
other than in relation to those policies and procedures:

  (i)   which are required by law or by any governmental body or regulatory
authority; or     (ii)   which would be adopted by a reasonably prudent operator
of a business of the sale of interior automotive products; or     (iii)   to
which the Collateral Monitoring Agent has given its prior written consent,

it will not adopt any additional and/or alternative policies and procedures in
place of the Seller Credit and Collection Procedures which are likely adversely
to affect the Master Purchaser in relation to the Purchased Receivables and any
other rights acquired under this Agreement and the other Transaction Documents.
It will, in relation to any additional and/or alternative policies and
procedures which are proposed to be adopted in accordance with paragraph
(iii) above and which might affect such interests, inform the Master Purchaser
and the Collateral Monitoring Agent in writing of any of the same, prior to
their adoption, together with an

Page 34



--------------------------------------------------------------------------------



 



explanation as to why such policies and procedures are proposed to be adopted
and why, in its reasonable opinion, such effect is not likely to be adverse to
such interests. It shall be entitled to adopt the additional and/or alternative
policies and procedures to which the Servicer’s written notification relates
unless the Collateral Monitoring Agent has notified it in writing no later than
the fifth Business Day after the Collateral Monitoring Agent has received the
Servicer’s notification in respect of the additional and/or alternative policies
proposed, that in the reasonable opinion of the Collateral Monitoring Agent such
effect is likely to be adverse to such interests; and

(j)   it will promptly (and in any event within two Business Days of the date it
obtains actual knowledge thereof or ought reasonably to have obtained knowledge
thereof) notify the Master Purchaser, the Collateral Monitoring Agent, the
Funding Agent and the Security Trustee of the occurrence of a Termination Event,
Potential Termination Event, Cash Control Event, Servicer Default or Potential
Servicer Default;   (k)   it will promptly (and in any event within two Business
Days of the date it obtains actual knowledge thereof or ought reasonably to have
obtained knowledge thereof) notify the Master Purchaser, the Collateral
Monitoring Agent, the Funding Agent and the Security Trustee if legal
proceedings are initiated against it, any Seller or the Master Purchaser which
might adversely affect the Seller’s, or the Master Purchaser’s or the Security
Trustee’s title to or interest in the Purchased Receivables or any of the other
rights acquired under this Agreement;   (l)   it will promptly execute all such
further documents, deeds, agreements, instruments, consents, notices or
authorisations and do all such further acts and things (or procure the same) as
may be necessary at any time or times in the reasonable opinion of the Master
Purchaser, the Security Trustee or the Collateral Monitoring Agent to perfect or
protect the interests of the Master Purchaser, the Security Trustee or the
Collateral Monitoring Agent and to give effect to this Agreement or any of the
other Transaction Documents to which it is a party;   (m)   it will not extend,
amend or otherwise modify any Purchased Receivable, or amend, modify or waive
any provision of the related Contract, except in accordance with the Seller
Credit and Collection Procedures, except for any amendment, modification or
waiver that would not have a material adverse effect on the collectability,
enforceability or validity of such Purchased Receivables or the Related Contract
Rights and as otherwise provided in the Transaction Documents;   (n)   it will
(i) instruct Obligors to make payments only to Deposit Accounts of the Seller
which originated in the relevant Purchased Receivables and in the same Agreed
Currency and (ii) deposit, or cause to be deposited, all Collections of
Purchased Receivables into the Deposit Accounts of the Seller which originated
in the relevant Purchased Receivables and in the same Agreed Currency promptly
following receipt. No Collections other than those related to Purchased
Receivables, or Receivables purchased by the FCC, will be deposited into Deposit
Accounts;

Page 35



--------------------------------------------------------------------------------



 



(o)   it will as security for the discharge and performance of all its
obligations under this Agreement at any time owed or due to the other parties
hereto (i) on or prior to the Funding Date or as soon as possible following the
Funding Date, execute a declaration of trust or a pledge, or other form of
Encumbrance or commingling risk protection (including but not limited to the
transfer of the Deposit Account into the name of the Master Purchaser), over
each Deposit Account held in its name and (ii) procure that each of the Deposit
Account Banks execute an acknowledgment of the pledge or Encumbrance or other
form of commingling risk protection, or an agreement regarding the
acknowledgement of the trust, created over the relevant Deposit Accounts held
with the relevant Deposit Account Bank, or novation of the account agreement
with the relevant Deposit Account Bank, and in the law of such pledge, trust or
Encumbrance each such pledge, trust or Encumbrance (as the case may be) is
perfected and acknowledged in writing by the relevant Deposit Account Bank in
each case by no later than the date falling 60 days after the Closing Date, in
such form as the Collateral Monitoring Agent may require; in the event that and
so long as the Servicer fails to create such pledge, trust or Encumbrances in
respect of any Deposit Account, or to deliver to the Master Purchaser the
relevant acknowledgment, agreement or novation agreement with respect to any
Deposit Account, or the Master Purchaser, the Collateral Monitoring Agent and
the Security Trustee have not received opinions of counsel in form and substance
reasonably satisfactory to them in respect of the pledge, trust or Encumbrance
over the Deposit Account, the Receivables originated by the Seller in whose name
such Deposit Account is held shall not be Eligible Receivables from the first
Determination Date occurring on or following the date falling 60 days after the
Closing Date until the Determination Date immediately following the date on
which the relevant trust or Encumbrance is created and is acknowledged by the
relevant Deposit Account Bank to the satisfaction of the Master Purchaser, the
Collateral Monitoring Agent and the Security Trustee, and such satisfactory
opinion is obtained (at which point a Purchased Receivable originated by that
Seller may be an Eligible Receivable subject to satisfaction of the Eligibility
Criteria on its Purchase Date);   (p)   it will as security for the discharge
and performance of its obligations to the FCC under the FCC Documents, (i) on or
prior to the French Programme Commencement Date or as soon as possible following
the French Programme Commencement Date, execute a compte d’affectation
specialisé agreement, pledge, trust, or other form of Encumbrance or commingling
risk protection, over each Deposit Account held in its name and which are
dedicated to Collections arising on Receivables purchased by the FCC and
(ii) procure that each of the Deposit Account Banks execute an acknowledgment of
the pledge or Encumbrance, or an agreement regarding the acknowledgement of the
trust, created over the relevant French Receivables Deposit Accounts held with
the relevant Deposit Account Bank, or novation of the account agreement with the
relevant Deposit Account Bank, and in the law of such pledge, trust or
Encumbrance each such pledge, trust or Encumbrance (as the case may be) is
perfected and acknowledged in writing by the relevant Deposit Account Bank in
each case by no later than the date falling 60 days after the French Programme
Commencement Date, in such form as the Collateral Monitoring Agent may require;
in the event that and so long as the Servicer fails to create such compte
d’affectation specialisé agreement, pledge, trust or Encumbrances or to deliver
to the FCC the relevant acknowledgements with respect to any Deposit Account,
and

Page 36



--------------------------------------------------------------------------------



 



    the FCC, the Master Purchaser and the Security Trustee shall not have
received opinions of counsel in form and substance reasonably satisfactory to
them in respect of the trusts or Encumbrances over the Deposit Account, the
Receivables originated by the Seller in whose name such Deposit Account is held
shall not be Eligible Receivables from the first Determination Date on or
following the date falling 60 days after the French Programme Commencement Date
until the Determination Date immediately following the date on which the
relevant trust or Encumbrance is created and is acknowledged by the relevant
Deposit Account Bank to the satisfaction of the Master Purchaser, the Collateral
Monitoring Agent and the Security Trustee, and such satisfactory opinion is
obtained (at which point a Receivable originated by that Seller may be an
Eligible Receivable subject to satisfaction of the Eligibility Criteria on the
relevant Purchase Date);

(q)   with respect to each Receivable, it will promptly upon that Receivable
coming into existence, determine whether it is an Eligible Receivable or a
non-Eligible Receivable.

19. Sub Contracts
Appointment of Sub-agents
19.1 No Servicer may without the prior written consent of the Collateral
Monitoring Agent and the Security Trustee appoint any person as its sub-agent,
sub-contractor or representative to carry out all or any material part of the
services to be provided by it under this Agreement.
Liability of Servicer
19.2 Any appointment as referred to in this Clause 19 shall not in any way
relieve the appointing Servicer from its obligations under this Agreement, for
which it shall continue to be liable as if no such appointment had been made and
any failure by any sub-agent, sub-contractor or representative of that Servicer
to perform the services expressed to be performed by the Servicer hereunder
shall be treated as a breach of this Agreement by the Servicer.
No Liability to Agents
19.3 The Master Purchaser, the Funding Agent, Collateral Monitoring Agent and
the Security Trustee shall not have any liability to any sub-agent,
sub-contractor or representative of any Servicer or any other person appointed
pursuant to 19.1 whatsoever in respect of any cost, claim, charge, fees, loss,
liability, damage or expense suffered or incurred by any sub agent, sub
contractor or representative of any Servicer, or any such person in connection
with this Agreement.
20. Liability of Servicer
Exclusion of Liability
20.1 The Servicers shall have no liability for the obligations of any Obligor
and nothing in this Agreement or any other agreement or document executed
pursuant to or in connection with the Transaction Documents shall constitute a
guarantee, or similar obligation, by the any Servicer (in its capacity as
servicer) of the performance by any

Page 37



--------------------------------------------------------------------------------



 



person owing any payment obligation in respect of a Purchased Receivable.
Indemnity
20.2 The Sellers and the Servicers shall provide indemnities in accordance with
clauses 7 and 9 of the Framework Deed.
21. Servicing Fee
Calculation of Servicing Fee
21.1 The Master Servicer shall, subject to the provisions of this Agreement, in
respect of each Monthly Determination Period be entitled to a Servicing Fee from
the Master Purchaser (inclusive of value added tax, sales tax, purchase tax or
any other, similar taxes or duties) payable monthly in arrear on each Monthly
Settlement Date in EUR out of the Collections and calculated on each
Determination Date in an amount equal to:

(a)   if the Parent or an affiliate of the Parent is acting as Master Servicer
under this Agreement, 0.25 per cent per annum based on the aggregate of the EUR
Equivalent of the Outstanding Balances of all Purchased Receivables other than
German Receivables as at the Monthly Determination Date on which the relevant
Monthly Determination Period ends; and   (b)   if a party not affiliated to the
Parent is acting as Master Servicer under this Agreement, such other percentage
fee per annum based on the daily Outstanding Balance of all Purchased
Receivables other than German Receivables as may be agreed upon by the
Collateral Monitoring Agent, the Master Purchaser and such party, provided that
such fee shall not in any circumstances exceed 110% of such Master Servicer’s
costs and expenses in administering and collecting the Purchased Receivables
other than German Receivables.

21.2 The Master Servicer shall not be entitled to reimbursement of any cost,
claim, liability or expense incurred or suffered by it in the performance of its
obligations under this Agreement save to the extent expressly set out in this
Agreement.
21.3 Each of the Sub-Servicers acknowledges that it shall not be entitled to
receive any fee from the Master Purchaser for the performance of any of the
duties delegated to it (as Sub-Servicer) under this Agreement but shall look
solely to the Master Servicer for payment of any fees due to it in consideration
for the provision of such services.
22. Termination of Appointment
Termination by Master Purchaser
22.1 If a Servicer Default has occurred and has not been waived by the Master
Purchaser, the Collateral Monitoring Agent and the Security Trustee, then the
Master Purchaser may, (and shall, if so directed by the Security Trustee or the
Funding Agent) at once or at any time, by notice in writing to the relevant
Servicer terminate the appointment (or in the case of a Sub-Servicer, delegated
appointment) of that Servicer under this Agreement with effect from a date (not
earlier than the date of the notice) specified in the notice. If a successor
Servicer has been appointed in accordance with Clause 22.6 within the applicable
cure period, then the related Potential Servicer Default

Page 38



--------------------------------------------------------------------------------



 



shall be deemed to have been cured. Upon any termination of the appointment of
the Master Servicer pursuant to this Clause 22.1, the appointment of any
Sub-Servicer will immediately be terminated.
Notification of Obligors
22.2 Upon the occurrence of a Termination Event which has not been waived by the
Master Purchaser, the Collateral Monitoring Agent and the Security Trustee, the
Master Purchaser, the Collateral Monitoring Agent and/or the Security Trustee
may, at their own discretion, notify or require the Master Servicer to notify
(or to procure that any or all Sub-Servicers notify) the Obligors that all
Collections must be paid into the Master Purchaser Transaction Accounts.
Agency to Terminate
22.3 On and after termination of the appointment of a Servicer all authority and
power of the Servicer under this Agreement shall be terminated and of no further
effect and the Servicer shall no longer hold itself out in any way as the agent
of the Master Purchaser.
Redelivery of Records
22.4 Upon termination of the appointment of a Servicer, that Servicer shall
promptly deliver or make available to or, if so requested by the Funding Agent,
shall within 7 Business Days of such termination deliver to (and in the meantime
shall hold as fiduciary agent of) the Funding Agent or as it shall direct all
contract records, books of account, papers, records, registers, computer tapes
and discs (and any duplicates thereof), statements, correspondence and documents
in its possession or under its control or available to it and relating to the
Purchased Receivables and/or the affairs of the Master Purchaser or belonging to
the Master Purchaser including all original contracts and the Transaction
Documents in its possession, any moneys then held by any Servicer (including
moneys held by any Sub-Servicer on behalf of the Master Servicer) on behalf of
the Master Purchaser and any other assets of the Master Purchaser and shall take
such further action as the Master Purchaser or the Funding Agent may reasonably
direct.
Confirmation of Certain Provisions
22.5 Any provision of this Agreement which is stated to continue after
termination of this Agreement shall remain in full force and effect
notwithstanding termination.
Successor Servicer
22.6 It is hereby declared that neither the Master Purchaser, the Security
Trustee nor the Collateral Monitoring Agent shall be under any obligation to act
as or to appoint a substitute Servicer or a successor Servicer and shall be
under no liability for not so acting or appointing.
22.7 Upon the occurrence and during the continuation of a Servicer Default, the
Collateral Monitoring Agent shall have the right to designate a new person as
the successor Servicer. The successor Servicer may be the Collateral Monitoring
Agent, the Funding Agent or any of its respective Affiliates; provided that if
the Collateral Monitoring Agent, the Funding Agent or any of its Affiliates does
not accept its designation as the successor Servicer, the Collateral Monitoring
Agent or the Funding

Page 39



--------------------------------------------------------------------------------



 



Agent will provide the Parent with a list of four potential successor Servicers,
which the Parent will review and from such list, the Parent shall approve a
successor Servicer; provided further that if the Parent does not consent to any
of such four proposed successor Servicers within three Business Days of the
Collateral Monitoring Agent or the Funding Agent providing the Parent with the
proposal, the Collateral Monitoring Agent shall have the right to designate any
of such proposed successors as Master Servicer.
22.8 The Master Purchaser agrees that if the Master Servicer’s appointment is
terminated in accordance with Clause 22.1 and no successor Master Servicer has
been appointed in accordance with Clause 22.7, the Master Purchaser shall use
all reasonable efforts to appoint another servicer in substitution of the Master
Servicer. In addition, the Master Purchaser agrees with the Collateral
Monitoring Agent that the Master Purchaser will comply with all reasonable
directions given by the Collateral Monitoring Agent in relation to the
appointment of any substitute Master Servicer.
Expiry
22.9 If not otherwise terminated, this Agreement shall terminate at the later of
(i) such time following the Securitisation Availability Period when the Master
Purchaser has no further interest in relation to any Purchased Receivable and
(ii) the Final Discharge Date.
Survival of Rights and Obligations
22.10 With effect from the date of termination of this Agreement, the rights and
obligations of the Servicers under this Agreement shall cease but such
termination shall be without prejudice to (a) any liabilities of the Servicers
to the Master Purchaser incurred before the date of termination, and (b) any
liabilities of the Master Purchaser incurred to any of the Servicers before the
date of termination, provided that the Master Servicer shall have no right to
withhold or set-off any amounts due to it under this Agreement against any
amounts held by it on behalf of the Master Purchaser.
Fees
22.11 On termination of the appointment of the Master Servicer, it shall be
entitled to receive all fees and other moneys accrued up to the date of
termination but shall not be entitled to any other or further compensation. Such
moneys so receivable by the Master Servicer shall be paid by the Master
Purchaser on the dates on which they would otherwise have been payable under
this Agreement subject always to the provisions of this Agreement and the other
Transaction Documents. For the avoidance of doubt, such termination shall not
affect the rights of the Master Servicer to receive payment of all amounts due
to it from the Master Purchaser other than under this Agreement.
Security Trustee’s Powers
22.12 In the event of the security constituted by the Master Purchaser Deed of
Charge becoming enforceable, the Security Trustee shall be entitled to exercise
any right or power of the Funding Agent and the Collateral Monitoring Agent
under this Clause 22.

Page 40



--------------------------------------------------------------------------------



 



SECTION IV — GENERAL
23. Further Provisions
Rectification
23.1 In the event that any amount paid pursuant to this Agreement shall be
determined (after consultation between the parties in good faith) to have been
incorrect, the parties hereto shall consult in good faith in order to agree upon
an appropriate method for rectifying such error so that the amounts received by
all relevant parties are those which they would have received if no such error
had been made.
Notification of Judgment Creditors of the Servicer
23.2 The Master Servicer undertakes that it shall, immediately upon it becoming
aware of the same, notify the Master Purchaser, the Funding Agent, the
Collateral Monitoring Agent and the Security Trustee in the event that (i) any
person shall have obtained judgment against the Master Servicer or any
Sub-Servicer in any proceedings before any court, arbitration or administrative
or other body or tribunal for an amount (or amounts) equal to or greater than
USD2,500,000 (or its equivalent in any other currency) and/or (ii) any person
shall have applied to a court for an order over or against any Purchased
Receivable, any proceeds of or interests in any Purchased Receivable or any of
the Deposit Accounts and in this event, the Master Servicer shall advise the
Master Purchaser, the Funding Agent, the Collateral Monitoring Agent and the
Security Trustee of the need to verify that the interests of the Master
Purchaser in the Purchased Receivables is known by the courts, arbitration
board, or administrative or other body or tribunal. The Master Servicer further
undertakes that it shall supply to the Master Purchaser, the Funding Agent, the
Collateral Monitoring Agent and the Security Trustee all such information as any
of them may reasonably request in connection with the hearing of such
application to enable all or any of them to intervene in such hearing.
No Enquiries
23.3 The Master Servicer acknowledges that none of the Master Purchaser, the
Funding Agent, the Security Trustee or the Collateral Monitoring Agent will,
prior to the completion of the sale and purchase of any Receivable under this
Agreement, make any enquiries of or in respect of any person who owes payment or
other obligations in respect of a Receivable and/or as to the creditworthiness
of any such person and/or any Receivable and/or the sums receivable under or
stated to be receivable under any contract or arrangement relating to a
Receivable.
Limited Recourse, Subordination of Servicer’s Rights and non Petition
Undertaking
23.4 Notwithstanding anything to the contrary in this Agreement, all payments to
be made by the Master Purchaser under this Agreement shall be made by the Master
Purchaser solely from funds in an Agreed Currency credited to the relevant
Master Purchaser Collection Account which the Master Purchaser is entitled to
apply in accordance with the relevant Master Purchaser Priority of Payments and
the Master Purchaser shall have no obligation to make any such payment except to
the extent of such funds which the Master Purchaser is so entitled to apply.

Page 41



--------------------------------------------------------------------------------



 



23.5 Each party to this Agreement (other than the Master Purchaser and the
Security Trustee) agrees, notwithstanding any other provision of this Agreement,
or the winding up of the Master Purchaser, that such party will not take any
corporate action or other steps or legal proceedings for the winding up,
dissolution or reorganisation or examination or for the appointment of a
receiver, administrator, administrative receiver, trustee, liquidator, examiner,
sequestrator or similar officer of the Master Purchaser or of any or all of the
revenues and assets of the Master Purchaser nor participate in any ex part
proceedings nor seek to enforce any judgment against the Master Purchaser until
two years and one day has elapsed following the Final Discharge Date.
Further Assurance
23.6 Each party to this Agreement (other than the Master Purchaser and the
Security Trustee) agrees that from time to time it will, at its own cost,
promptly execute and deliver all instruments and documents, and take all further
action as the Master Purchaser or the Security Trustee may reasonably request in
order to perfect, protect or more fully evidence the Master Purchaser’s interest
in the Purchased Receivables including without limitation any Related Contract
Rights and any Related Security and any proceeds thereof without, however,
giving notice to the Obligors (except in the circumstances contemplated in
Clause 5.1 or Clause 5.2).
Enforcement
23.7 Each Seller hereby irrevocably consents to the Master Purchaser (or the
Funding Agent on its behalf) or the Security Trustee at any time after the
occurrence of a Termination Event, for its own benefit commencing proceedings in
the name of that Seller in respect of any of the Purchased Receivables.
Payment to the Seller’s Accounts
23.8 Whenever any amount is due, owing or payable to any Seller under or in
connection with this Agreement, payment of such sum in cleared funds in the
appropriate Agreed Currency into the relevant Seller Account shall constitute a
complete discharge of the Master Purchaser’s obligation to pay such amounts.
Appropriation of Payments
23.9 If a person owing a payment obligation in respect of a Purchased Receivable
makes a general payment to a Seller on account both of a Purchased Receivable
which the Master Purchaser has purchased or agreed to purchase and of any other
moneys due for any reason whatsoever to that Seller and makes no apportionment
between them then such payment shall be treated as though the person had
appropriated it first to the Purchased Receivable which the Master Purchaser has
purchased or agreed to purchase and the proceeds of or comprised in such payment
up to the full amount due or to become due in respect of the Purchased
Receivable shall accordingly be the property of the Master Purchaser and the
Seller shall immediately and without deduction transfer that amount in
accordance with Clause 10.3 (Payment of Collections) and shall in the meantime
hold such moneys as fiduciary agent for the Master Purchaser.

Page 42



--------------------------------------------------------------------------------



 



Security Trustee
23.10 The Security Trustee (for itself and in its capacity as security trustee
under the Master Purchaser Deed of Charge) has agreed to become a party to this
Agreement in order to receive the benefit of the warranties, covenants,
undertakings and indemnities expressed in its favour, for agreeing amendments to
this Agreement and for the better preservation and enforcement of the Security
Trustee’s rights under the Master Purchaser Deed of Charge. However, the
Security Trustee shall not assume or incur any obligation or liability
whatsoever to the other parties hereto by virtue of the provisions contained in
this Agreement.
24. Governing Law and Jurisdiction
24.1 This Deed shall be governed by, and construed in accordance with, the laws
of England, except for each Spanish Transfer Deed, which shall be governed by
the laws of Spain, and except for each German Law Transfer Agreement, which
shall be governed by the laws of Germany.
24.2 All the parties agree that the courts of England are (subject to 24.3 and
24.4 below) to have exclusive jurisdiction to settle any dispute (including
claims for set off and counterclaims) which may arise in connection with the
creation, validity, effect, interpretation or performance of, or the legal
relationships established by, this Agreement or otherwise arising in connection
with this Agreement and for such purposes irrevocably submit to the jurisdiction
of the English courts, except in respect of any dispute regarding a Purchased
Receivable assigned by a German Law Transfer Agreement or a Spanish Transfer
Deed, in which case the courts of Germany and Spain respectively shall have
exclusive jurisdiction and for such purposes the parties irrevocably submit to
the jurisdiction of such courts.
24.3 The agreement contained in clause 24.2 above is included for the benefit of
the Master Purchaser, the Funding Agent, the Collateral Monitoring Agent, the MP
Cash Manager and the Security Trustee. Accordingly, notwithstanding the
exclusive agreement in clause 24.2 above, each of the Master Purchaser, the
Funding Agent, the Collateral Monitoring Agent, the MP Cash Manager and the
Security Trustee shall retain the right to bring proceedings against the other
parties in any other court which has jurisdiction by virtue of Council
Regulation EC No 44/2001 of 22 December 2000 on jurisdiction and the recognition
and enforcement of judgments in civil and commercial matters, the Convention on
Jurisdiction and the Enforcement of Judgments signed on 27 September 1968 (as
from time to time amended and extended) or the Convention on Jurisdiction and
Enforcement of Judgments signed on 16 September 1988 (as in each case from time
to time amended and extended).
24.4 Each of the Master Purchaser, the Funding Agent, the Collateral Monitoring
Agent, the MP Cash Manager and the Security Trustee may in its absolute
discretion, take proceedings in the Courts of any other country which may have
jurisdiction including the Courts of the State of New York to whose jurisdiction
each of the Parent, Sellers and Servicers irrevocably submits.
24.5 Each of the Parent, Sellers and Servicers irrevocably waives any objections
to the jurisdiction of any Court referred to in this clause.

Page 43



--------------------------------------------------------------------------------



 



24.6 Each of the Parent, Sellers and Servicers irrevocably agrees that a
judgment or order of any Court referred to in this clause in connection with
this Agreement is conclusive and binding on it and may be enforced against it in
the courts of any other jurisdiction.

Page 44



--------------------------------------------------------------------------------



 



[page intentionally left blank]

Page 45



--------------------------------------------------------------------------------



 



In witness of which this Deed has been executed and delivered as a deed by the
parties to it on the date above mentioned.

         
The Parent
       
 
       
EXECUTED and DELIVERED as a DEED
by VISTEON CORPORATION a company
incorporated in the State of Delaware
acting by Brain P. Casey
being a person who, in accordance with the
laws of that territory, is acting under the
authority of the company
  )
)
)
)
)
)
)  
BRIAN P. CASEY

Witness: JOHN GALLAGHER
Name: John Gallagher

Address:   1850 N. Mildred St.,
Dearborn, MI 48128

Page 46



--------------------------------------------------------------------------------



 



         
The Sellers and Servicers
       
 
       
EXECUTED and DELIVERED as a
DEED by Victoria Cutter
as duly authorised attorney
for and on behalf of
by VISTEON UK LIMITED
in the presence of:
  )
)
)
)
)
)   VICTORIA CUTTER

Witness: RYAN TRANTER
Name: Ryan Tranter

Address:   65 Fleet Street,
London EC4Y 1HS

         
EXECUTED and DELIVERED as a
DEED by VISTEON DEUTSCHLAND GMBH
a company incorporated in Germany
by Victoria Cutter
being a person who in accordance with
the laws of that territory, is acting under
the authority of the company
  )
)
)
)
)
)
)   VICTORIA CUTTER

Page 47



--------------------------------------------------------------------------------



 



         
EXECUTED and DELIVERED as a
DEED by VISTEON SISTEMAS
INTERIORES ESPANA S.L.
a company incorporated in Spain
by Victoria Cutter
being a person who in accordance with
the laws of that territory, is acting under
the authority of the company
  )
)
)
)
)
)
)
)   VICTORIA CUTTER

Witness: RYAN TRANTER
Name: Ryan Tranter
Address: 65 Fleet St., London EC4Y 1HS

         
EXECUTED and DELIVERED as a
DEED by CADIZ ELECTRONICA S.A.
a company incorporated in Spain
by Victoria Cutter
being a person who in accordance with
the laws of that territory, is acting under
the authority of the company
  )
)
)
)
)
)
)   VICTORIA CUTTER

Witness: RYAN TRANTER
Name: Ryan Tranter
Address: 65 Fleet St., London EC4Y 1HS

Page 48



--------------------------------------------------------------------------------



 



         
EXECUTED and DELIVERED as a
DEED by
VISTEON PORTUGUESA LTD.
a company incorporated in Bermuda
by Victoria Cutter
being a person who in accordance with
the laws of that territory, is acting under
the authority of the company
  )
)
)
)
)
)
)
)   VICTORIA CUTTER

Witness: RYAN TRANTER
Name: Ryan Tranter
Address: 65 Fleet St., London EC4Y 1HS

Page 49



--------------------------------------------------------------------------------



 



         
The Master Purchaser and the Issuer
       
 
       
SIGNED, SEALED and DELIVERED as a
DEED by VISTEON FINANCIAL
CENTRE P.L.C. a company incorporated in
Ireland, acting by
Mark Filer
being a person who, in accordance with the
laws of that territory, is acting under the
authority of the company
  )
)
)
)
)
)
)
)  
MARK FILER

Witness: RYAN TRANTER
Name: Ryan Tranter
Address: 65 Fleet St., London EC4Y 1HS

Page 50



--------------------------------------------------------------------------------



 



         
The Funding Agent
       
 
       
EXECUTED and DELIVERED as a DEED
by
Marie Victoria Tacardon
as duly authorised attorney for and on behalf
of CITIBANK INTERNATIONAL PLC
in the presence of
  )
)
)
)
)
)  
MARIE VICTORIA TACARDON

Witness: RYAN TRANTER
Name: Ryan Tranter
Address: 65 Fleet St., London EC4Y 1HS

         
The Collateral Monitoring Agent
       
 
       
EXECUTED and DELIVERED as a DEED
by CITICORP USA, INC., a company
incorporated under the laws of Delaware,
acting by
Marie Victoria Tacardon
being a person who, in accordance with the
laws of that territory, is acting under the
authority of the company
  )
)
)
)
)
)
)  
MARIE VICTORIA TACARDON

Witness: RYAN TRANTER
Name: Ryan Tranter
Address: 65 Fleet St., London EC4Y 1HS

Page 51



--------------------------------------------------------------------------------



 



         
The Security Trustee
       
 
       
EXECUTED and DELIVERED as a DEED
under the COMMON SEAL of THE LAW
DEBENTURE TRUST CORPORATION
P.L.C. in the presence of:
  )
)
)
)   SEAL

Director: JULIAN MASON JEBB
Authorised Signatory: BILL ROWLAND

         
The MP Cash Manager
       
 
       
EXECUTED and DELIVERED as a DEED
by CITIBANK, N.A. a national banking
association organised under the banking laws
of the United States of America, acting by
Robin Ward
being a person who, in accordance with the
laws of that territory, is acting under the
authority of the company
  )
)
)
)
)
)
)
)  
ROBIN WARD

Witness: RYAN TRANTER
Name: Ryan Tranter
Address: 65 Fleet St., London EC4Y 1HS

Page 52



--------------------------------------------------------------------------------



 



SCHEDULE 1
SELLERS AND SERVICERS

                  Address     Jurisdiction of   (Principal Place of
Business/Chief Seller   Incorporation   Executive Office)
Visteon UK Limited
  England   Endeavour Drive, Basildon, Essex SS14
 
      3WF, England
 
       
Visteon Deutschland GmbH
  Germany   Visteon Strasse 4—10, 50170 Kerpen,
 
      Germany
 
       
Visteon Sistemas
  Spain   VICA/dentro de Nissan Motor 16,
Interiores Espana S.L.,
      Zona Franca, Sector — B, C/3, n
 
      08040 Barcelona,
 
      Spain
 
       
Cadiz Electronica S.A.
  Spain   Carretera Comarcal El Puerto Sanlucar 602,
 
      Km8
 
      Apartado de Correos 200,
 
      11500 El Puerto de Santa Maria,
 
      Spain
 
       
Visteon Portuguesa Limited
  Bermuda   Estrada Nacional No. 252—Km 12,
 
      Parque Industrial das Carrascas,
 
      2951—503 Palmela,
 
      Portugal

Page 53



--------------------------------------------------------------------------------



 



SCHEDULE 2
Part A
Representations and Warranties of the Sellers and Servicers and Parent

(a)   Status: it is duly incorporated with limited liability and validly
existing under the laws of its jurisdiction of incorporation and is duly
qualified to do business (unless the failure to so qualify would not have a
Material Adverse Effect) in every jurisdiction where the nature of its business
requires it to be so qualified;

(b)   Capacity and authorisation: the execution, delivery and performance by it
of this Agreement and each other Transaction Document to which it is a party and
any other documents to be delivered by it hereunder (i) are within its corporate
powers, (ii) have been duly authorised by all necessary corporate action,
(iii) do not contravene (a) its articles of association, (b) any law, rule or
regulation applicable to it, (c) any contractual restriction binding on or
affecting it or its property (unless such contravention would not have a
Material Adverse Affect) or (d) any order, writ, judgement, award, injunction or
decree binding on or affecting it or its property, and (iv) do not result in or
require the creation of any lien, security interest or other charge or
encumbrance upon or with respect to any of its properties other than with
respect to any Account Control Agreement or other Seller Permitted Encumbrance;
and it has duly executed and delivered this Agreement and each other Transaction
Document to which it is a party;

(c)   Consents: no authorisation or approval or other action by, and no notice
to or filing with, any governmental authority or regulatory body is required for
the due execution, delivery and performance by it of this Agreement or any other
Transaction Document to which it is a party or any other document to be
delivered by it hereunder, except for filings of the Security Trustee’s security
interests and related actions;

(d)   Legal Validity: this Agreement and any other Transaction Document to which
it is a party constitutes its legal, valid and binding obligations enforceable
against it in accordance with its terms subject to applicable bankruptcy,
insolvency, moratorium or other similar laws affecting the rights of creditors
generally;

(e)   Reports: all Monthly Servicer Reports, other reports, information (written
and, to the extent provided by a Designated Person, oral), exhibits, financial
statement, document, books, records or report furnished or to be furnished at
any time by it or on its behalf to the Master Purchaser, Security Trustee,
Funding Agent or Collateral Monitoring Agent, before or after the Funding Date,
in connection with this Agreement or any other Transaction Document (including
its negotiation) is or will be accurate in all material respects as of its date
or (except as otherwise disclosed to the Master Purchaser, the Security Trustee,
the Funding Agent or Collateral Monitoring Agent as the case may be, at such
time) as of the date so furnished (or, if applicable, as of a date certain
specified in such report), and no such document contains or will

Page 54



--------------------------------------------------------------------------------



 



    contain any untrue statements of a material fact or omits or will omit to
state a material fact necessary in order to make the statements contained
therein, in the light of the circumstances under which they were made, not
misleading and it is not aware of any fact, information or circumstance the
omission of which from such information or reports would reasonably and
materially affect an assessment of the rights being acquired in relation to any
Receivables, the enforceability or collectability of the Receivables or the
transactions and arrangements contemplated by the Transaction Documents;

(f)   No Default: no event has occurred which constitutes, or which with the
giving of notice or the lapse of time or the making of a relevant determination,
or some combination of such criteria, would constitute, a contravention of, or
default under, any such law, statute, decree rule, regulation, order, judgment,
injunction, decree, resolution, determination or award or any agreement,
document or instrument by which it or any of its assets is bound or affected,
being a contravention or default which could reasonably be expected to have a
Material Adverse Effect;

(g)   Tax Liabilities: (i) all material and necessary returns have been
delivered by it or on its behalf to the relevant taxation authorities and it is
not in default in the payment of any Taxes, and, (ii) to its knowledge, no
material claim is being asserted with respect to Taxes which is not disclosed in
its most recent financial statements, except any such Taxes, assessments or
governmental charges that are being contested in good faith;

(h)   Accounts: its most recently delivered audited consolidated financial
statements (including the income statement and balance sheet) have been prepared
on a basis consistently applied in accordance with the relevant accounting
standards except as disclosed otherwise and present fairly (in the case of
unaudited financial statements) its financial condition at that date;

(i)   No Material Adverse Change: since its most recent audited financial
statements, there has been no material adverse change and no event or occurrence
has occurred which could reasonably be expected to result in a material adverse
change, in (i) the business, condition (financial or otherwise), operations,
performance, properties, contingent liabilities, material agreements or
prospects of the Parent and its subsidiaries, taken as a whole, since June 30,
2006, (ii) the ability of the Parent and its subsidiaries to perform their
respective obligations under the Transaction Documents or (iii) the ability of
the Master Purchaser, the Funding Agent, the Collateral Monitoring Agent, the
Security Trustee or the Lenders to enforce the Transaction Documents (subject to
any limitations on enforcement described in the legal opinions to be delivered
at Closing in form and substance satisfactory to the Funding Agent and the
Collateral Monitoring Agent);

(j)   No Security: there is no Encumbrance over or in relation to any of its
Deposit Accounts (or the proceeds of or any interest in such accounts) other
than an Account Control Agreement and it is not a party to nor are any of the
Deposit Accounts bound by any order, agreement or instrument under which it is
or in

Page 55



--------------------------------------------------------------------------------



 



    certain events may be required to create, assume or permit to arise any
Encumbrance other than an Account Control Agreement over or in relation to the
Deposit Accounts;

(k)   Solvency: it is solvent and able and expects to be able to pay its debts
as they fall due and has not suspended or threatened to suspend making payments
(whether of principal or interest) with respect to all or any class of its debts
and will not become insolvent or unable to pay its debts in consequence of the
entry into and performance of this Agreement, any sale of Receivables or any
other obligation or transaction contemplated in the Transaction Documents;

(l)   No Termination Event: no Termination Event has occurred that has not been
waived in writing by the Master Purchaser, the Funding Agent, the Collateral
Monitoring Agent and the Security Trustee;

(m)   Potential Termination Event: no Potential Termination Event has occurred
and is continuing;

(n)   No Servicer Default: no Servicer Default has occurred that has not been
waived in writing by the Master Purchaser, the Funding Agent, the Collateral
Monitoring Agent and the Security Trustee;

(o)   Potential Servicer Default: no Potential Servicer Default has occurred and
is continuing in relation to it;

(p)   Cash Control Event: no Cash Control Event has occurred and is continuing;

(q)   Suspect period:

  (i)   the transactions undertaken by it as described in the Transaction
Documents (including the assignment and purchase of Receivables or in the case
of Receivables which are English Restricted Receivables, the sale and purchase
of an interest in the English Restricted Receivables Trust in respect thereof)
are transactions at an arm’s length consideration and will not be transactions
at an undervalue within the meaning of the insolvency laws of its jurisdiction
of incorporation and, in case of the Portuguese Seller, also the laws of the
Portuguese Republic;     (ii)   in entering into the transactions as described
in the Transaction Documents, it is acting without the intent to defraud its
creditors within the meaning of the insolvency laws of its jurisdiction of
incorporation and, in case of the Portuguese Seller, also the laws of the
Portuguese Republic;     (iii)   in entering into the transactions as described
in the Transaction Documents, its purpose was not to put assets beyond the reach
of a person who is making, or may at some future time make, a claim against it
or of otherwise prejudicing the interests of such a person in relation to the
claim which he is making or may make; and

Page 56



--------------------------------------------------------------------------------



 



  (iv)   it is entering into the transactions as described in the Transaction
Documents (including all obligations to be assumed by it in connection
therewith) in good faith and for the purpose of carrying on its business.

(r)   Information: All information, written and (to the extent it has been
provided by a Designated Person) oral, including any periodic periods (such as
the Servicer’s Monthly Report) supplied before of after the Funding Date by the
Parent or any Seller or any Servicer (and in particular as for the latter, its
financial statements) is accurate in all material respects, and none of the
written information and reports furnished by it or the Parent in connection with
the negotiation and entry into of the transactions envisaged by the Transaction
Documents is inaccurate in any material respect, or contains any material
misstatement of fact or, to its knowledge, omits to state a material fact or any
fact necessary to make the statements contained therein not materially
misleading;

(s)   No Litigation: no actual, pending or (to the best of its knowledge)
threatened investigation, proceedings or litigation to which it is a party or
which any third party has brought against it in any court, arbitral tribunal or
public or administrative body or otherwise in relation to the validity of the
Agreement in any of the Transaction Documents or the transactions thereunder and
which, if adversely determined will have a material adverse effect on its
ability to perform its obligations under the terms of the relevant Transaction
Documents exists at the present time;

(t)   Licences: it has all necessary licences for carrying on its business (save
where failure to have a license would not have a Material Adverse Effect), for
the enforcement and collection of the Receivables and the performance of its
obligations under the Transaction Documents;

(u)   Financial statements: the most recently prepared and audited financial
statements of the Seller do not contain any qualifications in the related audit
report;

(v)   Deposit Accounts: the information contained in Table 1 of Part A of
Schedule 8 to the Framework Deed is complete and accurate;

(w)   Corporate Information: the information contained in Schedule 1 as to the
chief executive office, and jurisdiction of organization, together with any
other necessary information requested by the Funding Agent to identify all
locations where lien filings must be made, is complete and accurate.

Part B
Representations and Warranties relating to the Purchased Receivables

(a)   Ownership of Purchased Receivables: Each Purchased Receivable is free and
clear of any Encumbrance and the Seller of that Receivable is, immediately prior
to the Purchase Date, the sole and absolute legal and beneficial owner of the
Purchased Receivable and the Related Security and (i) if the Purchased
Receivable is an Assignable Receivable, is entitled to sell and

Page 57



--------------------------------------------------------------------------------



 



    assign and is selling and assigning it to the Master Purchaser free from any
Encumbrance or adverse claim, and (ii) if the Purchased Receivables is an
English Restricted Receivable, the English Seller is entitled to declare and
create a trust of the benefit of such English Restricted Receivable for the
benefit of the Master Purchaser free from any Encumbrance or adverse claim;

(b)   Transfer and Good Title: in relation to each Purchased Receivable, (i) the
information and statements of any kind supplied or to be supplied by the Seller
to the Master Purchaser as evidence of or relating to the Purchased Receivable
are true, accurate, correct, complete and not misleading; (ii) on completion of
the sale of, or declaration or creation of trust over (as the case may be) the
Purchased Receivable in accordance with the Master Receivables Purchase
Agreement, the Master Purchaser will obtain good and marketable beneficial title
thereto, or a good and marketable beneficial interest in the trust of the
benefit thereof (as the case may be) and will have beneficial title in and to
such Purchased Receivable or a beneficial interest in the trust of the benefit
of such Purchased Receivable; and (iii) there are no legal, regulatory or
contractual restrictions or binding personal obligations which prevent the sale
and assignment of, or in relation to an English Restricted Receivable, the
declaration of trust over, the Purchased Receivable to or in favour of the
Master Purchaser;

(c)   Status of Contracts: all services or products to be supplied under the
Contract under which the Purchased Receivable arises on or prior to the Purchase
Date have been delivered, dispatched or supplied to the relevant Obligor and all
the requirements of the Contract required to be complied with by the relevant
Seller have been or will be complied with in full and all other terms and
conditions upon which the payment of the Purchased Receivable may be dependent
have been fulfilled. There is no fact, circumstance, act, omission or state of
affairs which could constitute a breach of any warranty, term or condition of
the Contract or which would permit the Obligor or any other person to reject the
services or products delivered (or to be delivered) under the Contract or which
would provide any Obligor with any reason, justification, excuse or defence of
any kind for not making timely payment in full of the whole amount due in
respect of the Purchased Receivable;

(d)   Valid and Binding: the Contract under which the Purchased Receivable
arises and the Purchased Receivable (including all Contract Rights and Related
Security and associated rights) (i) are duly authorised by the Seller and, to
the best knowledge of the Seller, each other party thereto; (ii) are legally
valid and binding obligations of each Obligor and, to the best knowledge of the
Seller each other relevant party thereto which are and will be enforceable
against such parties in accordance with their terms and, such Contract complies
with all statutory and other requirements for their validity. None of the
Parent, any Seller or any Servicer is aware of any fact, circumstance, act,
omission or state of affairs which could constitute a breach of any warranty,
term or condition of the Contract or which would permit the Obligor or any other
person to reject the services or products delivered (or to be delivered) under
the Contract or which would provide any Obligor (or any

Page 58



--------------------------------------------------------------------------------



 



    other person who is liable to make a payment in respect of the Purchased
Receivable) with any reason, justification, excuse or defence of any kind for
not making timely payment in full of the whole amount due in respect of the
Purchased Receivable;

(e)   No Variation or Amendment: there has been no variation, amendment,
modification, waiver or extension of time of any kind in respect of the original
terms of the Contract under which the Purchased Receivable arises which in any
material way adversely affects the terms of the Purchased Receivable, or its
enforceability or collectability;

(f)   No Violation: the Seller which originated the Receivable has not and, so
far as it is aware no other party to the Contract has contravened any such law,
rule, regulation or of any agreement, judgment, injunction, order, decree or
other instrument binding upon any of them, in each case which in any way
adversely affects the enforceability or collectability of the Purchased
Receivable;

(g)   Seller Credit and Collection Procedures: (i) each Seller has complied with
the Seller Credit and Collection Procedures in entering into the Contract under
which the Purchased Receivable arises and in relation to the administration of
each such Purchased Receivable to the date on which it is purchased hereunder
(which criteria have been consistently applied in the management of the business
of the relevant Seller); and (ii) each Seller has taken steps to require that
each relevant Obligor makes payment of each Purchased Receivable to one of the
Deposit Accounts;

(h)   Data Protection: the disclosure of information relating to the Obligor of
each Purchased Receivable as contemplated by, and for the purposes envisaged by,
this Agreement and the Servicing Agreement after the Funding Date is not
contrary to data protection laws in any Eligible Country;

(i)   No Termination or Defence: the Contract under which the Purchased
Receivable arises has not been terminated or frustrated and no event has
occurred which would make the Contract subject to force majeure or any right of
rescission; and there is no right or entitlement of any kind for the non-payment
of the amounts under each Purchased Receivable when due;

(j)   Set-off: there is not and the Seller is not aware of any circumstances
which would give rise to any credit note, discount, allowance or reverse invoice
which has been made or granted to any Obligor in relation to the same or any
other transaction which remains outstanding, unless such credit note, discount,
allowance or reverse invoice is reflected in the Purchased Receivable when sold
and in its Purchase Price;

(k)   Fraud or Dispute: the Contract under which the Purchased Receivable arises
(i) has not been entered into fraudulently by the Obligor in respect thereof
(ii) has not been passed to the claims or legal department or referred to
external lawyers other than in respect of the issue by the Seller of letters
demanding payment which are issued in the ordinary course of business or,
(iii) is not

Page 59



--------------------------------------------------------------------------------



 



    subject to any dispute or any other claim of any third party (other than the
Master Purchaser);

(l)   Misrepresentation, Duress: the Contract under which the Purchased
Receivable arises was not entered into as a consequence of any conduct
constituting fraud, misrepresentation, duress or undue influence by the Seller,
its directors, officers, employees or agents or by any other person acting on
behalf of the Seller;

(m)   Sellers’ Records: each Seller has maintained records relating to each
relevant Purchased Receivable which are accurate and complete in all material
respects and which are adequate so as to enable such Purchased Receivable to be
enforced against the relevant Obligor and such records are held by or to the
order of that Seller;

(n)   Eligible Receivables: all Receivables are characterised in the systems of
the Sellers and the Servicers and in written information provided to the Master
Purchaser, the Security Trustee, the Collateral Monitoring Agent and the Funding
Agent as Eligible Receivables satisfy the Eligibility Criteria and are properly
included in the calculation of the Net Receivables Pool Balance in the written
information provided to the Funding Agent;

(o)   No Taxes:

  (i)   the Purchased Receivables are not subject to any withholding taxes and
are assignable free and clear of any VAT, sales taxes, withholding taxes,
export/import taxes, acquisition taxes, transfer taxes or any other Taxes,
charges, levies, duties or imposts; and     (ii)   the Master Purchaser can in
no other way be liable for any Tax in any Eligible Country by virtue of the
transactions envisaged by the Transaction Documents provided that the Master
Purchaser has not performed and will not perform any activities in any Eligible
County other than those contemplated by the Transaction Documents.

(p)   No cash Pooling: None of the Deposit Accounts are subject to or included
in any cash pooling agreement or arrangement among members of the Visteon Group.

(q)   No current account: The Receivables are not subject to any current account
agreement between any Seller and any Obligor; and

(r)   Sale of Products: At the time of the sale of the products to which the
Purchased Receivables relate to the relevant Obligors, the relevant Seller was
the absolute owner of such goods which were not subject to any Encumbrances or
claims of any kind (including without limitation any retention of title or
unpaid vendor’s lien) by the vendor thereof and such products were acquired by
that Seller from such vendor on bona fide arm’s length terms pursuant to a
contract of true sale.

Page 60



--------------------------------------------------------------------------------



 



(s)   Segregation: Each Receivable is capable of being identified and designated
in the records of the Seller that originated that Receivable, and will upon
purchase by the Master Purchaser or, in the case of an English Restricted
Receivable, upon the same being held in trust for the benefit of the Master
Purchaser, be identified in the relevant Seller’s and Servicer’s records, as
being owned by the Master Purchaser and each Purchased Receivable is identified.

(t)   Credit and Collection Procedures: Any credit given in respect of the
Receivable constitutes normal payment extension only and was granted in
conformity with the applicable Seller’s Credit and Collection Procedures.

Page 61



--------------------------------------------------------------------------------



 



SCHEDULE 3
ELIGIBILITY CRITERIA IN RESPECT OF RECEIVABLES
In order for a Receivable to meet the Eligibility Criteria, the Receivable or,
as the case may be, the relevant Contract from which it is derived must satisfy
the following criteria on the date on which the Purchase Price in respect of
that Receivable becomes due and payable:

(a)   Ordinary Course of Business: the Receivable has been originated by the
relevant Seller in the ordinary course of its business in accordance with that
Seller’s Credit and Collection Procedures from the sale of goods to an Eligible
Obligor and is evidenced by an Invoice.

(b)   Trade Receivable: the Receivable is a non-interest bearing trade
receivable (subject only to late-payment charges), not represented by a bill of
exchange or promissory note or similar document, due delivery of which is
required to achieve a true sale of such Receivable, and is unsecured other than
by way of retention of title.

(c)   Original Creditor: the Seller of the Receivable is the original creditor
of the Receivable and did not purchase it or acquire it otherwise from a third
party.

(d)   Existence: the Receivable arises out of a valid and binding Contract in
accordance with its respective terms against the corresponding Obligor. The
Receivable does not originate under contracts subject to public procurement
laws.

(e)   Non-Violation: the Contract under which any obligation to make payment in
respect of a Receivable arises complies with the laws and regulations applicable
in the jurisdiction of the governing law of such Contract.

(f)   Assignability: the applicable Seller is the sole owner of the Receivable
free and clear of any Encumbrance and (i) the Receivable can be freely and
validly transferred by way of assignment to the Master Purchaser without any
requirement to give notice to or obtain consent from the Obligor (or, where
there is such a requirement, it is either satisfied by the Seller, or it is not
effective under applicable law to prevent the valid transfer of the Receivable
to the Master Purchaser) and (ii) the Receivable can be freely and validly
transferred by way of assignment to the Master Purchaser or the benefit of such
Receivable can be freely and validly held on trust for the Master Purchaser
without breaching the Contract under which the Receivable arises where such
breach would prejudice the claim against the Obligor for the amount of such
Receivable other than by way of a claim for set-off arising from such breach.

(g)   Governing Law: the Receivable and the Contract under which any obligation
to make payment in respect of that Receivable arises is expressed to be

Page 62



--------------------------------------------------------------------------------



 



    governed by the laws of England, Germany, Portugal, Spain, Belgium, or the
Netherlands.

(h)   Legal Validity; Full Performance: the Receivable constitutes legal, valid
and binding obligations of the corresponding Obligor, including, without
limitation, that of paying the amount due in respect of the Receivable, and such
obligations are enforceable in accordance with their respective terms subject
only to any laws and regulations of mandatory application to creditors generally
in the event that such corresponding Obligor becomes insolvent. The Receivable
represents a bona fide obligation of the Obligor to pay the stated amount with
no activity required to be performed by the applicable Seller other than to
collect such Receivable, and the Obligor has no right to return the related
goods for any reason other than the goods do not conform to the underlying
Contract.

(i)   No Default: to the best knowledge of the applicable Seller it is not in
default under the terms of the Contract from which the Receivable arises.

(j)   Maximum Term: the Receivable is, or will when invoiced be, payable within
a maximum period of 180 days from the invoice date of such Receivable; provided
that the aggregate outstanding balance of Receivables that are required to be
paid in full between 125 and 180 days from the invoice date may not at any time
exceed 10% of the Receivables Pool.

(k)   Currency: the Receivable is denominated and payable in EUR or GBP or USD.

(l)   Defaulted Receivables: the Receivable is not a Defaulted Receivable.

(m)   Payment Plan: the Receivable is not subject to any agreement between the
applicable Seller and the corresponding Obligor which would enable the Obligor
to pay it in instalments; and the Receivable is not subject to payment in kind
and/or by the delivery of goods to the applicable Seller or the performance of
services in favour of the applicable Seller.

(n)   Contract: The Contract relating to the Receivable does not contain any
confidentiality provisions which may prejudice the sale or enforcement or
collectability of the Receivable and/or the Related Security or the creation or
enforceability of a first priority security interest thereover.

(o)   Concentration limit: the aggregate Outstanding Balance of the Purchased
Receivables owed by the same Obligor and which remain outstanding, may not
exceed such percentage of the Net Pool Receivables Balance for such Obligor
designated in Schedule 5 to the Framework Deed (a Concentration Limit); provided
that, affiliated Obligors shall be treated as if they were one Obligor.

(p)   Receivables of the Portuguese Seller:

Page 63



--------------------------------------------------------------------------------



 



  (i)   In respect of a Purchased Receivable sold to the Master Purchaser, the
EUR Equivalent of the Outstanding Balance of the Receivable when aggregated with
the EUR Equivalent of the Outstanding Balance of all other Purchased Receivables
sold by the Portuguese Seller to the Master Purchaser and which are categorised
as Eligible Receivables does not exceed the maximum amount of the obligations
secured by any Portuguese Account Control Agreement as set out therein; and    
(ii)   in respect of a Purchased Receivable sold to FCC Visteon, the EUR
Equivalent of the Outstanding Balance of the Receivable when aggregated with the
EUR Equivalent of the Outstanding Balance of all other Purchased Receivables
sold by the Portuguese Seller to FCC Visteon and which are categorised as
Eligible Receivables does not exceed the maximum amount of the obligations
secured by any Portuguese FCC Account Control Agreement as set out therein,

provided that in the case of both (i) and (ii) above only that part of the
Outstanding Balance of the relevant Receivable which when aggregated with the
EUR Equivalent of the Outstanding Balance of all other relevant Purchased
Receivables shall be treated for the purposes of this Schedule as not satisfying
the Eligibility Criteria.

(q)   Receivable of the Spanish Sellers: in respect only of Receivables sold by
the Spanish Sellers and which are governed by Spanish law, the Receivable is the
subject of a Spanish Transfer Deed entered into in accordance with the
provisions of Schedule 11.

Page 64



--------------------------------------------------------------------------------



 



SCHEDULE 4
Part A
Form of Spanish Seller Solvency Certificate
I, the undersigned, being a duly appointed authorised signatory of [the Spanish
Seller] (the Spanish Seller), hereby certify on behalf of the Spanish Seller,
but without incurring any personal liability for ourselves, that based on all
appropriate reviews of the books and records of the Spanish Seller and the
Spanish Seller’s accounts (both management and those required by law) which we
have made or caused to be made:

(a)   as at the date hereof, the Spanish Seller is not within any of the
circumstances described in article 2 of the Insolvency Law (Ley 22/2003 of
July 9, Concursal), and is not insolvent or unable to pay its debts as they fall
due and nothing leads us to believe that it would become unable to do so (en
situación de concurso o insolvente ) by the mere fact of entering into the
Transaction Documents to which the Spanish Seller is a party or performing any
of its obligations under the Transaction Documents to which it is a party;

(b)   as at the date hereof, no enforceable judgment in favour of a creditor of
the Spanish Seller remains unsatisfied in whole or in part, which, if satisfied
in whole, would result in the Spanish Seller becoming unable to pay its debts as
they fall due (en situación de concurso o insolvente) taking into account all
sources of funding which will be available on the relevant due date;

(c)   as at the date hereof, no corporate action has been taken or is pending,
and no other steps have been taken by the Spanish Seller and no legal
proceedings have been commenced or are pending or, to our knowledge, are
threatened for (save when the Spanish Seller is in good faith contesting such
steps or proceedings) (i) its bankruptcy, suspension of payments, concurso,
liquidation, dissolution, administration or reorganisation (other than a solvent
reorganisation), or (ii) it to enter into any composition or arrangement with
its creditors due to financial difficulties or (iii) the appointment of a
receiver, administrador concursal, administrative receiver trustee,
administration or similar officer in respect of it or any of all or
substantially all of its property, undertaking or assets. No event equivalent to
any of the foregoing has occurred in or under the laws of any relevant
jurisdiction;

(d)   we are not aware, as at the date hereof, of any facts or circumstances
which would lead us to believe that (i) the situations mentioned in paragraphs
(a), (b) or (b) above would occur, (ii) the Spanish Seller’s operation would not
continue for a period of at least three (3) months from the date of this
Certificate or (iii) an alert proceeding would be initiated;

(e)   the Spanish Seller is entering into the transactions as described in the
Transaction Documents (including all obligations to be assumed by the Spanish
Seller in connection therewith) in good faith and for the purpose of carrying on
the Spanish Seller’s business and, in our opinion, such transactions will
benefit the Spanish Seller;

Page 65



--------------------------------------------------------------------------------



 



(f)   none of the Transaction Documents to which the Spanish Seller is a party
is, or will be, a transaction at an undervalue since the value of the
consideration to be received by the Spanish Seller will not be significantly
less than the value of the consideration provided by the Spanish Seller under
any such document and the Purchase Price which will be received by the Spanish
Seller from the Master Purchaser for the sale of Receivables is fair and
reasonable;

(g)   the execution of the Transaction Documents to which the Spanish Seller is
a party or the performance of the transactions referred to therein by the
Spanish Seller, and in particular the sale of Receivables, will not cause an
economic damage (perjuicio patrimonial) to the Spanish Seller; and

(h)   the Spanish Seller, by entering and performing the Transaction Documents
to which the Spanish Seller is a party, has no desire to give a preference to
any person nor is it the purpose of the Spanish Seller to put assets beyond the
reach of any person who is making or may at some time make, a claim against the
Spanish Seller or of otherwise prejudicing the interests of such a person in
relation to the claim which such person is making or may make.

This certificate is given and delivered to you in my capacity as a duly
appointed authorised signatory of the Spanish Seller and without personal
liability.
Authorised Signatory

             
Name:
           
 
 
 
       
Signature:
           
 
 
 
       
Date:
           
 
 
 
       

Page 66



--------------------------------------------------------------------------------



 



Part B
Form of German Seller Solvency Certificate
[German Seller’s letterhead]
VISTEON FINANCIAL CENTRE P.L.C.
(as Master Purchaser)
[address]
[date]
Dear Sir,
Re: Solvency Certificate
This certificate is delivered to you pursuant to and in accordance with the
terms of the Master Receivables Purchase and Servicing Agreement dated [_____]
2006 (the Agreement). The definitions contained in the Agreement shall apply to
this certificate.
We, the undersigned, acting in our capacity as managing directors
(Geschäftsführer) of VISTEON DEUTSCHLAND GMBH (the Company) and not
individually, hereby certify as of the date of this certificate, and on behalf
of the Company, that to the best of our knowledge and based on a review of the
books of the Company and the Company’s accounts (as far as these are required by
law) which we have made or caused to be made:

(a)   the Company is neither over-indebted (überschuldet) nor unable to pay its
debts (zahlungsunfähig), as they become due, nor is such an aforementioned
situation imminent (keine drohende Zahlungsunfähigkeit) and to the best of my
knowledge will not become so as a consequence of entering into the Transaction
Documents to which it is a party or performing of any of its obligations under
the Transaction Documents to which it is a party;

(b)   no corporate action has been taken or is pending and no legal proceedings
have been commenced or are pending with a view to the liquidation (Auflösung) of
the Company and no court order for the opening of insolvency proceedings in
relation to the Company has been made and no opening of insolvency proceedings
in relation to the Company has been registered, and to the best of our knowledge
no petition for the liquidation of the Company or bankruptcy or insolvency
petition or a petition for the making of an administration order has been
presented;

(c)   the sale of the Company’s Receivables pursuant to the Transaction
Documents will be a transaction in which the consideration received by the
Company for the sale of the Company’s Receivables pursuant to the Transaction
Documents will not be significantly less than the value of the consideration
provided by the Company in connection with such sale;

Page 67



--------------------------------------------------------------------------------



 



(d)   the sale by the Company of the Receivables under or pursuant to the
Agreement would be made by the Company, in good faith and for the purpose of
carrying on its business, and in my opinion there would be reasonable ground for
believing that such transfer would benefit the Company; and

(e)   in selling the Receivables under or pursuant to the Agreement, the Company
has no intent of prejudicing the interest of any of its creditors.

We give this certificate on behalf of VISTEON DEUTSCHLAND GMBH
Yours faithfully,
For and on behalf of VISTEON DEUTSCHLAND GMBH

     
 
   
 
   
Managing Director (Geschäftsführer)
  Managing Director (Geschäftsführer)

Page 68



--------------------------------------------------------------------------------



 



Part C
Form of English Seller Solvency Certificate
VISTEON Financial centre p.l.c.
(as Master Purchaser)
[address]
Ireland
[date]
Dear Sirs,
Re: Solvency Certificate
The definitions contained in the Master Receivables Purchase and Servicing
Agreement dated 14 August 2006 (the Agreement) shall apply to this certificate.
We, the undersigned, being directors of Visteon UK Limited (the Company),
having, inter alia:

(a)   duly considered the provisions of Sections 123 and 238 to 245 and
Section 423 of the Insolvency Act 1986 (the Act);

(b)   examined the Company’s books, records and accounts (including management
accounts);

(c)   considered the provisions of the Transaction Documents to which the
Company is a party; and

(d)   made all due enquiries and considered all matters which we considered
relevant to the Company’s business and financial position,

have determined and hereby certify on behalf of the Company, that to the best of
our knowledge, information and belief having made all appropriate investigations
and enquiries (without personal liability) as at the date hereof:

  (i)   the Company is not unable to pay its debts within the meaning of
Section 123 of the Act (but, for this purpose, without reference to the words
“it is proved to the satisfaction of the court that” in section 123(1)(e) and
s123(2)) and to the best of our knowledge and belief would not become unable to
do so in consequence of entering into the transactions contemplated by the
Transaction Documents;

  (ii)   no corporate action has been taken or is pending, no other procedures
or steps have been taken in relation to, and no legal proceedings have been
commenced or are threatened or are pending with a view to:

  (A)   the suspension of payments, a moratorium of any indebtedness, winding
up, liquidation, dissolution, administration (whether

Page 69



--------------------------------------------------------------------------------



 



      out of court or by a court) or reorganisation (by way of voluntary
arrangement, scheme of arrangement or otherwise) of the Company;

  (B)   the entry into any composition, assignment or arrangement with any
creditor of the Company;

  (C)   the appointment of a liquidator, trustee in bankruptcy, judicial
custodian, compulsory manager, receiver, administrative receiver, administrator,
nominee or similar officer (in each case, whether out of court or by a court) in
respect of the Company or any of its property, undertaking or assets;

  (D)   a meeting of the Company, its directors or its members being convened
for the purpose of considering any resolution for, or to petition for, or to
apply for, or to file documents with a court for, its winding-up, administration
(whether out of court or any registrar or otherwise) or dissolution or any such
resolution is passed;

  (E)   any person presenting a petition or an application for the Company’s
winding-up, administration (whether out of court or by a court) or dissolution;

  (F)   the Company’s directors or other officers requesting the appointment of
or giving notice of their intention to appoint or take any step with a view to
appointing a liquidator, trustee in bankruptcy, judicial custodian, compulsory
manager, receiver, administrative receiver, administrator (whether out of court
or by a court) or similar officer; or

  (G)   any analogous or equivalent procedure or step being taken in any
jurisdiction.

  (iii)   none of the transactions or arrangements contemplated by the
Transaction Documents to which it is a party will, in our opinion, be a
transaction at an undervalue within the meaning of Section 238 of the Act since
the value in money or money’s worth of the consideration to be provided by the
Company pursuant to its entry into the Transaction Documents to which it is a
party will not be significantly less than the value in money or money’s worth of
the consideration to be received by the Company;

  (iv)   the transactions as envisaged by the Transaction Documents and the
execution of the Transaction Documents to which the Company is expressed to be a
party (including all obligations to be assumed by the Company in connection
therewith), are being carried out by the Company in good faith and for the
purposes of carrying on its business, and in the opinion of the Company’s board
of directors, there are reasonable grounds for believing that the sale of such
receivables

Page 70



--------------------------------------------------------------------------------



 



      and the execution of such Transaction Documents will benefit the Company;

  (v)   in entering into the transactions as envisaged by the Transaction
Documents, the Company is not influenced by a desire to give a preference to any
person as contemplated by Section 239 of the Act nor is it the Company’s
intention or the purpose of the Company’s actions to put any of its property,
undertaking or assets beyond the reach of any person who is making, or may at
some time make, a claim against him or of otherwise prejudicing the interests of
such a person in relation to the claim which he is making or may make;

  (vi)   the value of the assets of the Company are now, and will remain
immediately after the completion of the Transaction Documents to which it is a
party, greater than its liabilities, taking into account its prospective and
contingent liabilities for the purposes of Section 123 of the Act and there is
no reason for believing that this state of affairs will not continue; and

  (vii)   no execution, distress or diligence is being levied against the whole
or any part of the Company’s property, undertaking or assets nor are any
analogous proceedings being commenced against the Company under the laws of any
jurisdiction.

We give this certificate on behalf of Visteon UK Limited.
Dated [date]

     
 
   
 
Director
   
 
   
 
   
 
Director
   

Page 71



--------------------------------------------------------------------------------



 



Part D
Form of Portuguese Seller Solvency Certificate
[Visteon Portuguesa Ltd.’s letterhead]
VISTEON FINANCIAL CENTRE P.L.C.
(as Master Purchaser)
[address]
[date]
Re: Solvency Certificate
Dear Sir,
This certificate is delivered to you pursuant to and in accordance with the
terms of the Master Receivables Purchase and Servicing Agreement dated 14
August 2006 (the Agreement). The definitions contained in the Agreement shall
apply to this certificate.
I, the undersigned, acting in my capacity as [CEO] and registered legal
representative (representante legal) of Visteon Portugal Ltd. (a Bermudan
Company, with its “centre of main interests” in Portugal, as that expression is
used in Council Regulation (EC) No. 1346/2000, of 29 May 2000 on insolvency
proceedings,) and not individually, hereby certify as of the date of this
certificate, and on behalf of the Company, that to the best of my knowledge and
based on a review of the books of the Company and the Company’s accounts as far
as these are required by Bermudan and Portuguese law which I have made or caused
to be made:

(a)   the Company is neither over-indebted (“passivo manifestamente superior ao
activo”) nor unable to pay its debts, as they fall due (“insolvente”), nor is
such an aforementioned situation imminent (“meramente iminente”), for the
purposes of the Code of Insolvency and Recovery of Companies (“Código da
Insolvência e Recuperação de Empresas”) and to the best of my knowledge will not
become so as a consequence of entering into the Transaction Documents or
performing any of its obligations under the Transaction Documents to which it is
a party;

(b)   no corporate action has been taken or is pending and no legal proceedings
have been commenced or are pending with a view to the dissolution and/or
liquidation (“dissolução e ou liquidação”) or to close the Portuguese branch
(“sucursal”) of the Company and no court order for the opening of insolvency
proceedings in relation to the Company has been made and no opening of
insolvency proceedings in relation to the Company has been registered, and no
petition for the liquidation of the Company or insolvency petition or a petition
for the making of an administration order has been presented;

(c)   the sale and assignment of the Assignable Receivables pursuant to the
Transaction Documents will be a transaction in which the consideration

Page 72



--------------------------------------------------------------------------------



 



    received by the Company for the sale of the Assignable Receivables pursuant
to the Transaction Documents will not result in the Company incurring any
obligations which manifestly exceed those of its counterparty;

(d)   the sale and assignment by the Company of the Assignable Receivables under
or pursuant to the Master Receivables Purchase and Servicing Agreement would be
made by the Company, in good faith and for the purpose of carrying on its
business; and

(e)   in assigning and selling the Assignable Receivables under or pursuant to
the Master Receivables Purchase and Servicing Agreement, the Company has no
intent of prejudicing the interest of any of its creditors.

I give this certificate on behalf of Visteon Portuguesa Ltd.
Yours faithfully,

     
 
   
 
Visteon Portuguesa Ltd.
[CEO] and registered Legal
Representative
   

Page 73



--------------------------------------------------------------------------------



 



SCHEDULE 5
FORM OF COMPLIANCE CERTIFICATE

     
To:
  Visteon Financial Centre p.l.c.
First Floor, 7 Exchange Place
International Financial Services Centre
Dublin 1, Ireland
 
   
Copy to:
  The Law Debenture Trust
Corporation p.l.c.
Fifth Floor, 100 Wood Street
London EC2V 7EX
Attention: The Manager, Commercial Trusts (ref: 66933)
 
   
 
  Citigroup USA, Inc.
399 Park Avenue
New York, NY
USA

This certificate is delivered to you in accordance with Clause 4 of the Master
Receivables Purchase and Servicing Agreement dated 14 August 2006 (the
Agreement). The definitions contained in the Master Definitions and Framework
Deed dated 14 August 2006 shall apply to this certificate. The date of this
certificate is ___ ___.
We certify that:

(a)   as at ___ ___1 no Termination Event, Potential Termination Event, Servicer
Default or Potential Servicer Default existed [other than ___ ___2] and no
Termination Event, Potential Termination Event, Servicer Default or Potential
Servicer Default existed at any time during the period since [the Funding Date]
[the date of the last certificate delivered under Clause 4; and

(b)   during the period since [the Funding Date] [the date of the last
certificate delivered under Clause 4 the Seller has observed and performed all
of its undertakings and satisfied every condition contained in the Agreement to
be observed performed or satisfied by it on or prior to the date of this
certificate other than ___ ___.3

(c)   in the case of the financial statements delivered under clause 4.4(d)(ii),
as presenting fairly in all material respects the financial condition and
results of

 

1   Specify a date not more than ten Business Days before the date of delivery
of the certificate.   2   If any Termination Event, Potential Termination Event,
Servicer Default or Potential Servicer Default did exist, give details;
otherwise delete.   3   If the Seller has failed to comply in all respect with
any obligation, give details; otherwise deleted.

Page 74



--------------------------------------------------------------------------------



 



operations of the Parent and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP (except as approved by such accountants or
officer, as the case may be, and disclosed in reasonable detail therein)
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.

     
[PARENT / SELLER / SERVICER]
   
 
   
 
Director
   
 
   
 
   
 
Director
   

Page 75



--------------------------------------------------------------------------------



 



SCHEDULE 6
Part A
Form of Master Servicer Monthly Report
As set out in the read only computer disk signed for identification purposes on
the Closing Date by Freshfields Bruckhaus Deringer and Kirkland & Ellis
International LLP.
Part B
Form of Master Servicer Semi-Monthly Settlement Report
As set out in the read only computer disk signed for identification purposes on
the Closing Date by Freshfields Bruckhaus Deringer and Kirkland & Ellis
International LLP.

Page 76



--------------------------------------------------------------------------------



 



SCHEDULE 7
NOT USED

Page 77



--------------------------------------------------------------------------------



 



SCHEDULE 8
FORM OF TRANSFER AGREEMENT RELATING TO
RECEIVABLES GOVERNED BY GERMAN LAW
THIS TRANSFER AGREEMENT is made on [•] 2006
Between:

(1)   [•], a company incorporated in [•], being a wholly-owned subsidiary of the
Parent whose registered office is at [•], registered at [•] with number [•] (the
Seller); and

(2)   VISTEON FINANCIAL CENTRE P.L.C., incorporated in Ireland whose registered
office is at [•], and its permitted successors and assigns (the Master
Purchaser).

Background:
(A) Pursuant to clause 2 of the Master Receivables Purchase and Servicing
Agreement dated 14 August 2006 (the MRPSA) the Purchaser has agreed to sell to
the Master Purchaser, among others, certain Receivables which are governed by
German law.
(B) In relation to such Receivables governed by German law the Seller has
undertaken pursuant to clause 2.2 of the MRPSA to execute a transfer agreement
on the same date as the MRPSA.
(C) The Seller and the Master Purchaser therefore enter into this German law
governed transfer and assignment agreement (the Agreement) in order to transfer
and assign (abtreten) legal title to all German Law Receivables (as defined
below) as well as all German Law Rights (as defined below) with respect to such
German Law Receivables.
1. Definitions and interpretation
1.1 In this Agreement capitalised terms shall have the same meaning as defined
in the MRPSA or the Framework Deed (unless otherwise defined herein).
1.2 In this Agreement:
Collateral means any and all automotive products supplied by the Seller to an
Obligor under a Contract relating to a German Law Receivable provided that such
automotive products have been or will be supplied under any retention of title
arrangement in the relevant Contract.
Future Collateral means any asset which constitutes Collateral under this
Agreement after the Cut-Off Date.
German Law Receivables means any and all Receivables:

Page 78



--------------------------------------------------------------------------------



 



(a) originated by the Seller and existing on the Cut-Off Date and arising from
Contracts

  (i)   where the Seller and the Obligor are located in Germany; or     (ii)  
in which there is an express choice of German law to govern such Contracts; or  
  (iii)   which are otherwise governed by German law;

     and
(b) originated by the Seller during the Securitisation Availability Period,
provided such Receivables come into existence after the Cut-Off Date and during
the Securitisation Availability Period and arise from Contracts

  (i)   where the Seller and the Obligor are located in Germany; or     (ii)  
in which there is an express choice of German law to govern such Contracts; or  
  (iii)   which are otherwise governed by German law;

German Law Rights means
(a) any Related Contract Right relating to German Law Receivables, including but
not limited to

  (i)   the claim (if any) of payment of default interest under the relevant
Contract;     (ii)   all other related ancillary rights and claims, including
independent unilateral rights (selbständige Gestaltungsrechte) as well as
dependant unilateral rights (unselbständige Gestaltungsrechte);     (iii)   all
claims against insurance companies or other third parties assigned to the Seller
in accordance with the relevant Contract by such Obligor in order to secure the
performance of its obligations under the relevant Contract;     (iv)   all
indemnity claims against the relevant Obligor for non-performance by such
Obligor of its obligation under the relevant Contract; and     (v)   all
restitution claims (Bereicherungsansprüche) against the relevant Obligor;

     and
(b) any Related Security (other than Collateral) relating to a German Law
Receivable.

Page 79



--------------------------------------------------------------------------------



 



Present Collateral means any asset which constitutes Collateral under this
Agreement on the Cut-Off Date.
1.3 Unless the context otherwise requires, words denoting the singular number
only shall include the plural number also and vice versa, words denoting one
gender only shall include the other genders and words denoting persons only
shall include firms, corporations and other organised entities, whether separate
legal entities or otherwise, and vice versa.
1.4 This Agreement is made in the English language only. For the avoidance of
doubt, the English language version of this Agreement shall prevail over any
translation of this Agreement. However, where:

(a)   a German legal term or concept has been used in the Agreement governed by
German law, such German law legal term or concept (and not the English legal
term or concept to which it relates) shall be authoritative for the
construction; and   (b)   an English legal term or concept has been used in this
Agreement governed by German law, the related German legal term or concept shall
be authoritative for the purpose of construction, unless specifically so
provided.

2. Transfer and assignment
2.1 The Seller hereby irrevocably and unconditionally transfers and assigns
(abtreten) all of its present and future, actual and contingent rights and
claims (Forderungen) and legal title relating to the German Law Receivables and
the German Law Rights.
2.2 The Seller hereby transfers to the Master Purchaser title to all Collateral.
2.3 Title to the Present Collateral shall pass over to the Master Purchaser on
[execution of this Agreement], title to the Future Collateral shall pass over to
the Master Purchaser on the Purchase Date of the relevant German Law Receivable.
2.4 To the extent that the Seller has only part ownership (Miteigentum) of the
Collateral or the Seller has any inchoate rights (Anwartschaftsrechte) in
respect of the Collateral, the Seller hereby transfers to the Master Purchaser
such part ownership or inchoate rights in respect of the Collateral and it is
agreed that the transfer of ownership, part ownership or inchoate rights in
respect of the Collateral takes place on the date hereof or on the date the
Seller acquires ownership, part ownership or inchoate rights in respect of such
Collateral (together with the Collateral, the Transferred Assets).
2.5 The Seller hereby assigns to the Master Purchaser all present and future
claims for possession (Herausgabeanspruch) regarding the Transferred Assets
which the Seller has or will have against the relevant Obligor.
2.6 The Master Purchaser accepts the transfer and assignment constituted by this
Clause 2.

Page 80



--------------------------------------------------------------------------------



 



2.7 Any and all Contracts referred to herein shall form an integral part of this
Agreement.
3. Perfection
Should the transfer and the assignment pursuant to clause 2 of this Agreement,
for whatever reason, be invalid, the Seller hereby undertakes to execute at its
own expense all acts necessary to perfect such assignment and transfer.
4. Governing Law / Jurisdiction
4.1 This Agreement is governed by German law.
4.2 The place of jurisdiction for any and all disputes arising under or in
connection with this Agreement shall be the courts in Frankfurt am Main,
Germany. The Master Purchaser, however, shall also be entitled to take action
against the Seller in any other court of a competent jurisdiction. Further, the
taking of proceedings against the Seller in any one or more jurisdictions shall
not preclude the taking of proceedings in any other jurisdiction, whether
concurrently or not, if and to the extent permitted by applicable law.

             
SIGNED by
    )      
 
    )      
 
[•]
as Seller
    )
)
)      
 
           
SIGNED by
    )      
 
    )      
 
VISTEON FINANCIAL CENTRE P.L.C.
as Master Purchaser
    )
)
)      

Page 81



--------------------------------------------------------------------------------



 



SCHEDULE 9
NOTICES OF ASSIGNMENT
Part A — Form of Notice to Obligors of Receivables governed by German law
Von: •
[Adresse des Schuldners]
Anzeige der Forderungsabtretung
Sehr geehrte Damen und Herren,
Wir möchten Sie hiermit namens und in Vollmacht der [NAME OF SELLER] davon in
Kenntnis setzen, dass die [NAME OF SELLER] der VISTEON FINANCIAL CENTRE P.L.C.
gemäß eines am [•] 2006 unter anderem zwischen der [NAME OF SELLER] als
(Forderungsverkäufer (Seller), und VISTEON FINANCIAL CENTRE P.L.C. als
Forderungskäufer (Master Purchaser) geschlossenen Master Receivables Purchase
and Servicing Agreement
alle in der beigefügten Anlage regelmäßig mit u.a. Name des Schuldners
Rechnungsnummer,
Rechnungsdatum,
Netto-Rechnungsbetrag, und
Fälligkeitsdatum
aufgeführten Forderungen, deren Begleichung Sie der VISTEON DEUTSCHLAND GMBH
schulden, abgetreten und übertragen hat.
Alle Zahlungen auf die bezeichneten Forderungen sind nunmehr ausschließlich auf
das folgende Konto der [VISTEON FINANCIAL CENTRE P.L.C.] zu erbringen:

             
Bank:
  _____        
 
           
Bankleitzahl:
  _____        
 
           
Konto-Nr.:
  _____        
 
           
IBAN / BIC:
  _____        

Wir weisen Sie darauf hin, dass jegliche nach Zugang dieses Schreibens an die
[NAME OF SELLER] in Bezug auf die genannten Forderungen erbrachten Leistungen
unwirksam sind und keine Befreiung von der entsprechenden Verbindlichkeit
bewirken.
Mit freundlichen Grüßen

Page 82



--------------------------------------------------------------------------------



 



     
 
•
   
 
   
Name: [to be completed]
   
Title: [to be completed]
   

Anlagen: Forderungsaufstellung
Kopie der Vollmachtsurkunde

Page 83



--------------------------------------------------------------------------------



 



Translation for information purposes only
[Master Purchaser’s letterhead]
From: •
[To: Name and address of the relevant Obligor]
[Place], [Date]
Dear Sirs,
Notice of Transfer
We hereby notify you in the name and on behalf of [NAME OF SELLER] that [NAME OF
SELLER] has assigned to VISTEON FINANCIAL CENTRE P.L.C., in accordance with and
subject to the terms of the Master Receivables Purchase and Servicing Agreement
entered into on [•] 2006 between, inter alia, [NAME OF SELLER] as Seller and
VISTEON FINANCIAL CENTRE P.L.C. as Master Purchaser.
all its Receivables identified in the Enclosure attached hereto owed by you to
[NAME OF SELLER], which shall contain, in respect of each Receivable, inter
alia, the Name of the obligor and:
the Invoice Number
the Date of Issuance
the Net Invoice Amount, and
the Due Date
All payments in respect of the afore-mentioned Receivables should be made
exclusively to the following account of VISTEON FINANCIAL CENTRE P.L.C.:

             
Bank:
  _____        
 
           
Bank Code:
  _____        
 
           
Account Number:
  _____        
 
           
IBAN / BIC:
  _____        

Please note that any payments made to [NAME OF SELLER] in relation with the
afore-mentioned invoices in respect of the afore-mentioned Receivables after
receipt hereof will be invalid and cannot be applied in settlement of the
afore-mentioned invoices.
Yours faithfully,
 

Page 84



--------------------------------------------------------------------------------



 



Represented by:
Enclosures:
Schedule of the relevant Receivables
Copy of the Power of Attorney

Page 85



--------------------------------------------------------------------------------



 



Part B — Form of Notice to Obligors of Receivables governed by Spanish law
[Letterhead of the Master Purchaser]

To:   [The Obligor]
[Address of Obligor]

Dear Sirs,
Notification of Assignment of Receivables
We hereby inform you that, by an assignment dated [•], we have purchased the
receivables due by you to [•], in connection with supplies of [•] made by [•] to
you pursuant to [•].
Therefore, and pursuant to article 1527 of the Spanish Civil Code, the relevant
payments due, in order to be valid and enforceable, shall be made, according to
the terms and conditions indicated in the relevant invoices, exclusively to [•]
by way of [cheque/bank transfer to]
Account number [•]
Opened in the name of [•]
With [•]
All payments made to [•] in connection with the assigned receivables after
receipt of this document are invalid and shall not release you from your
obligation in relation to the assigned receivables.
Yours faithfully,
 
[Master Purchaser]

Page 86



--------------------------------------------------------------------------------



 



Notificacion de la cesion
[Encabezado del Master Purchaser]

A:   [Deudor Cedido]


  [Dirección del Deudor Cedido]

Estimados Sres,
Notificación de Cesión de Créditos
Por la presente les comunicamos que con fecha [•] hemos adquirido los derechos
de crédito ostentados frente a ustedes, en relación con suministros de [•]
hechos por [•] de conformidad con [•].
Por lo tanto, y a tenor de lo dispuesto en el artículo 1527 del Código Civil,
para que los pagos pendientes una vez realizados puedan considerarse como
válidos y efectivos deberán efectuarse, de conformidad con los términos y
condiciones establecidos en las facturas correspondientes, exclusivamente a
[Master Purchaser] mediante [cheque/transferencia bancaria a]
Cuenta número ________
Abierta a nombre de ________
En ________
Todos los pagos que se realicen a [•] en relación con los créditos cedidos tras
la recepción de la presente carta no serán eficaces y no le liberarán de su
obligación respecto de los créditos cedidos.
Aprovecho la ocasión para saludarle atentamente,
 
[Master Purchaser]

Page 87



--------------------------------------------------------------------------------



 



Part C — Form of Notice to Obligors of Receivables governed by a law other than
German law, Spanish law or Portuguese law
[Master Purchaser’s letterhead]
[Name of the Debtor]
[Address]
[date]
Regular mail or fax
Dear Sirs
We wish to notify you that:

(a)   [Seller name] [has assigned to Visteon Financial centre p.l.c., in
accordance with and subject to the terms of the Master Receivables Purchase and
Servicing Agreement entered into on 14 August 2006 between, inter alios, Visteon
Financial Centre p.l.c., Visteon Corporation and [Seller name], the Receivables
owed by your company as referred to in the attached document4 ] [or] [declared a
trust over the Receivables owed by your company as referred to in the attached
document, for the benefit of Visteon Financial centre p.l.c., in accordance with
and subject to the terms of the Master Receivables Purchase and Servicing
Agreement dated 14 August 2006 between, inter alia, Visteon Financial Centre
p.l.c., Visteon Corporation and [Seller name].

We hereby direct you to make all payment in respect of such Receivables to:
Visteon Financial centre p.l.c., by bank transfer to the bank account with the
following references:

     
Name of the Bank:
  [to be completed]
Account Number:
  [to be completed]
Branch Code:
  [to be completed]

You should not make any further payment in respect of such Receivables to
[Seller name].
 

4   The attached document shall contain, in respect of each Receivable, the
following information:   -   Invoice Number   -   Date of Issuance   -   Net
Invoice Amount   -   Due Date

Page 88



--------------------------------------------------------------------------------



 



          Yours faithfully,
            Visteon Financial centre p.l.c.      (as Master Purchaser)     

Represented by:
Encl.: List of the Transferred Receivables

Page 89



--------------------------------------------------------------------------------



 



Part D — Form of Notice to Obligors of Receivables governed by Portuguese law
[Master Purchaser’s Letterhead]
[Name of the Debtor]
[Address]
[place & date]
Registered mail or fax
Dear Sirs,
We hereby wish to notify you that [NAME OF SELLER] has assigned to Visteon
Financial centre p.l.c., in accordance with and subject to the terms of the
Master Receivables Purchase and Servicing Agreement, entered into on 14
August 2006 between, inter alia, Visteon Finance Centre p.l.c., Visteon
Corporation and Visteon Portuguesa Ltd., the receivables due by your company as
referred to in the attached document5 (Receivables).
In accordance with article 583.º of the Civil Code of Portugal, the relevant
payments of the Receivables, in order to be valid and enforceable, shall as of
the date of receipt of this notification, be made in accordance with the terms
and conditions set out in the Receivables, exclusively to Visteon Finance Centre
p.l.c., in its capacity as assignee (cessionário) under the referred Master
Receivables Transfer and Servicing Agreement.
In our capacity as assignee of the Receivables, and pursuant to the power of
attorney granted by Visteon Portuguesa Ltd. (a copy of which is attached
hereto), we hereby direct you to make all payment in respect of such Receivables
to Visteon Finance Centre p.l.c., by bank transfer to the bank account with the
following references:

     
Name of the Bank:
  [to be completed]
Account Number:
  [to be completed]
Branch Code:
  [to be completed]

 

5   The attached document shall contain, in respect of each Receivable, the
following information:   -   Contract   -   Invoice Number   -   Date of
Issuance   -   Net Invoice Amount   -   Due Date

Page 90



--------------------------------------------------------------------------------



 



IMPORTANT NOTICE: All payments made to [INSERT NAME OF SELLER], in connection
with the Receivables, after the date of receipt of this notification, shall not
release or discharge your company in relation to the Receivables.

          Yours faithfully,
            On behalf of [INSERT NAME OF SELLER]     

by Visteon Financial Centre p.l.c.
Name:
Capacity: [Board Member/Attorney]
Encl.: List of the Receivables; Power of Attorney

Page 91



--------------------------------------------------------------------------------



 



SCHEDULE 10
MASTER PURCHASER RECEIVABLES POWERS OF ATTORNEY
Part A — Form of Master Purchaser Receivables Power of Attorney to be given by
German Seller
Diese schriftliche Vollmacht ist am [•] 2006 erteilt worden.
Soweit im Folgenden nicht abweichend bestimmt, haben die (in englischer Sprache)
groß geschriebenen Begriffe die Bedeutung, die ihnen im Master Receivables
Transfer and Servicing Agreement vom [•] 2006 zwischen u.a. VISTEON DEUTSCHLAND
GMBH und VISTEON FINANCIAL CENTRE P.L.C. gegeben wurde.
VISTEON DEUTSCHLAND GMBH als Verkäufer (Seller) ermächtigt hiermit die VISTEON
FINANCIAL CENTRE P.L.C. als Käufer (Master Purchaser) (nachfolgend der
Bevollmächtigte) unwiderruflich unter Einschluss des Rechts zur Erteilung von
Untervollmachten und unter Befreiung von den Beschränkungen des § 181 BGB, die
folgenden Handlungen vorzunehmen:

(i)   Die Benachrichtigung aller vom Forderungsverkauf betroffenen Schuldner in
der Form des als Schedule 9 zum Master Receivables Transfer and Servicing
Agreement beigefügten Formulars;   (ii)   Die Vornahme aller sonstigen
Handlungen, die nach Auffassung des Bevollmächtigten erforderlich sind, um die
unter (i) genannten Handlungen durchzuführen.

Diese Vollmacht bleibt in Kraft bis zu dem Zeitpunkt, in dem der Bevollmächtigte
dem Verkäufer VISTEON FINANCIAL CENTRE P.L.C. schriftlich bestätigt, dass alle
Rechte und Verpflichtungen der Parteien des “Master Receivables Purchase and
Servicing Agreement” unter dem “Master Receivables Purchase and Servicing
Agreement” vollständig erfüllt wurden.
VISTEON DEUTSCHLAND GMBH in ihrer Eigenschaft als Seller erklärt sich damit
einverstanden, dass der Bevollmächtigte aufgrund der ihm in dieser Vollmacht
erteilten Vertretungsmacht jedem weiteren Käufer der verkauften Forderungen
Untervollmacht erteilen kann, wobei auch dem weiteren Käufer die Vollmacht
eingeräumt werden darf, seinerseits Untervollmacht zu erteilen.
Diese Vollmacht unterliegt deutschem Recht.

          [date]
            VISTEON DEUTSCHLAND GMBH           

Page 92



--------------------------------------------------------------------------------



 



         

Translation for information purposes only
[German Seller’s letterhead]
This power of attorney is granted as at [•] 2006.
Unless otherwise defined herein, capitalised terms shall have the meaning
assigned to them in the Master Receivables and Servicing Agreement dated [•]
2006 between, inter alia, VISTEON DEUTSCHLAND GMBH as Seller and VISTEON
FINANCIAL CENTRE P.L.C. as Master Purchaser.
VISTEON DEUTSCHLAND GMBH in its capacity as Seller hereby grants to VISTEON
FINANCIAL CENTRE P.L.C. (hereinafter the Attorney) an irrevocable power of
attorney, with full power of substitution and under waiver of any restrictions
set forth in Section 181 of the German Civil Code, to undertake the following
actions:

(i)   Execution and delivery of Obligor notifications in the form of Schedule 9
to the Master Receivables Purchase and Servicing Agreement to the relevant
Obligors in respect of the Purchased Receivables;

(ii)   Undertaking of any action reasonably necessary in the opinion of the
Attorney in order to achieve any of the actions referred to in (i) above.

This power of attorney shall remain in full force and effect until such time
when the Attorney confirms in writing to the Seller that all rights and
obligations of the parties to the Transaction Documents arising thereunder have
been fully discharged.
VISTEON DEUTSCHLAND GMBH in its capacity as Seller acknowledges and agrees that
the Attorney may from time to time grant any and all Powers of Attorney given to
it hereunder to any subsequent purchaser of Purchased Receivables and to the
extent that such powers are also granted, such purchaser shall be entitled to
exercise the same.
This power of attorney shall be governed by and construed in accordance with the
laws of Germany.

                      VISTEON DEUTSCHLAND GMBH      Represented by:     

Page 93



--------------------------------------------------------------------------------



 



Part B — Form of Master Purchaser Receivables Power of Attorney to be given by
each Spanish Seller
In [town/city] where I reside, on [date], before me, [name] Notary Public of
[town/city],

     
COMPARECE
  APPEAR
 
   
Don [_], mayor de edad, de nacionalidad [_], [estado civil], domiciliado en [_]
y con pasaporte o documento nacional de identidad número [_] (el Mandante).

Me constan las circunstancias personales de su reseñada documentación personal
que me presenta y de sus manifestaciones, doy fe.
  Mr [full names] of full age, of [nationality] nationality, [marital status] of
[address], holder of national identity card number [___] (the Grantor).

I know the personal details of the appearer from his personal documentation
shown to me and from his statements, as to which I certify,
 
   
INTERVIENE
  INTERVENES
 
   
Actúa en su capacidad de [poder que ostenta] de la sociedad [Spanish Seller].
(la Sociedad), debidamente constituida y existente de acuerdo con la legislación
española. Con relación a esta Sociedad, se hace constar lo siguiente:
  The appearer is acting in his capacity as [director, Company secretary] of the
company [Spanish Seller] (the Company), duly incorporated, organised and
existing in accordance with Spanish law, and
 
   
1º. Que fue válidamente constituida, en virtud de escritura otorgada ante el
Notario [___] de [___] el día [___].
 
1.  Was duly incorporated for indefinite time by virtue of a deed executed
before the Notary Public Mr [___] on [___] on [___];
 
   
2º. Que figura inscrita en el Registro Mercantil [___], al tomo [___], folio
[___], hoja [___].
 
2.  It is registered at the Mercantile Registry of Madrid under tomo [___],
folio [___], hoja [___];
 
   
3º Que su código de Identificación Fiscal es el número [___].
 
3.  With tax code number [___]; and
 
   
4º. Que tiene su domicilio social en [___].
 
4.  With corporate address [___].
 
   
EN VIRTUD DE LO EXPUESTO, el compareciente, que ejerce en la actualidad el cargo
que aquí concurre, según se manifiesta, tiene la capacidad legal necesaria para
otorgar este poder especial irrevocable en nombre de la sociedad y al efecto
  NOW THEREFORE, the appearer, who currently holds the post by virtue of which
he is intervening in this act, has, in my opinion, the necessary legal capacity
to grant this special power of attorney in the name and on behalf of the
Company, and, to such effect, he
 
   
CONCEDE
  STATES THAT
 
   
Poder especial, tan amplio y suficiente como en derecho sea necesario, con
facultades de sustitución y sustituciones posteriores, a favor de Visteon
Financial Centre plc., sociedad válidamente constituida conforme a las leyes de
Irlanda, con domicilio en 85, Merrion Square, Dublín 2, e inscrita en el
Registro de Irlanda el número [___] (el Master Purchaser), a través de sus
representante y/o apoderados debidamente autorizados al efecto, pueda llevar a
cabo y cumplir con todas y cada una de las obligaciones
  1. He grants special, irrevocable power of attorney, but as wide and
sufficient as may be required or necessary in favour of Visteon Financial Centre
plc., a private company under the laws of Ireland, having its registered office
at 885, Merrion Square, Dublín 2, registered with the Company’s Registration
Office under number [___] (the Master Purchaser) so that, in the name and on
behalf of the Company and through its representatives and/or attorneys duly
authorised to that effect, it may carry out and

Page 94



--------------------------------------------------------------------------------



 



     
asumidas por la Sociedad en el contrato denominado Contrato Marco de Compra y
Administración de Derechos de Crédito y que será suscrito en las próximas
semanas, entre otros, por la Sociedad y el Master Purchaser, y que será elevado
a público ante el notario de [___], [Mr. ___], así como de los documentos de
cesión periódica allí referidos (el MRPRA), del mismo, incluso si ello supone
incurrir en autocontratación o implica un conflicto de intereses. A tal efecto y
con carácter meramente enunciativo y no limitativo, los apoderados estarán
especialmente facultados para ejercitar las siguientes facultades:
  perform all and each one of the obligations undertaken by the Company in the
Master Receivables Purchase and Servicing Agreement to be signed in the upcoming
weeks by, among others, the Company and the Master Purchaser, which will be
raised into public statutes before the Spanish Notary of [___], Mr. [___] and
the ongoing transfer documents referred to therein (the MRPRA), listed below,
which are by way of an example (but not limited to):
 
   
llevar a cabo cualesquiera gestiones que sean necesarias para formalizar,
perfeccionar y proteger la cesión de cualesquiera derechos de crédito y sus
garantías vinculadas que hayan sido cedidos por la Sociedad a Visteon Financial
Centre plc. o a cualquier sucesor, cesionario o acreedor pignoraticio de la
misma en la titularidad de dichos derechos de crédito.
  To carry out any necessary action in order to formalize, perfect title or
protect the assignment of the credit rights and their corresponding security
assigned by the Company to the Master Purchaser or, as de case may be, to any
assignee or successor, assignee, or pledgee of those credit rights.
 
   
Notificar a cualquier deudor cedido la cesión de su derecho de crédito por la
Sociedad a Visteon Financial Centre plc. mediante carta, fax u otros medios de
comunicación escrita que Visteon Financial Centre plc. pueda indicar,
incluyendo, sin limitación, notificaciones por conducto notarial realizada por y
a expensas de la Sociedad (por la Sociedad de requerirlo asi Visteon Financial
Centre plc), en papel notarial o aquel otro papel que designe a Visteon
Financial Centre plc.., de conformidad con las previsiones establecidas en el
MRPSA.
  to give notices to any underlying debtor of the assignment of its credit
rights from the Company to the Master Purchaser by means of a letter, fax or by
any other written means of communication as the Master Purchaser may deem
appropriate, including, but not limited to, notices served by a Notary,
performed by at the Company’s account (and by the Master Purchaser if required
by it) notarial paper or any other kind of paper as determined by the Master
Purchaser, pursuant to and in accordance with the provisions of the MRPSA.
 
   
Percibir y cobrar cantidades de establecimientos bancarios de cualquier clase
derivados de los derechos de crédito cedidos por la Sociedad a Visteon Financial
Centre plc.
  To receive and collect any amounts from any kind of bank arising from the
credit rights assigned by the Company to the Master Purchaser.
 
   
Una vez cobradas las cantidades total o parcialmente a que se refiere el párrafo
anterior, dar a los pagadores eficaz carta de pago por las cantidades recibidas,
expidiendo los recibos y otorgando los documentos públicos y privados y
realizando las retrocesiones que fueren necesarias o aconsejables.
  Upon receipt of the abovementioned amounts or any part thereof, give such
payers a valid payment letter for the amount paid, issuing the corresponding
receipts and granting the corresponding public and private documents and making
the necessary or convenient receipts and releases.
 
   
Llevar a cabo cualesquiera gestiones y formalidades que sean necesarias para
cobrar los derechos de crédito cedidos.
  To carry out whatever necessary actions or formalities to get the assigned
credit rights paid.
 
   
Llevar a cabo cualesquiera gestiones y formalidades que sean necesarias para
cobrar los Derechos de Crédito Cedidos, incluyendo el descuento, endoso o la
cesión de letras de cambio, cheques, pagarés, efectos de comercio, o
  To carry out all the steps and formalities required to receive payment of the
Transferred Receivables, including the discount, endorsement or transfer bills,
bank drafts or bills of exchange and more generally, any negotiable instrument

Page 95



--------------------------------------------------------------------------------



 



     
cualquier instrumento de giro, y en general, de cualquier instrumento de pago,
ya sea a la orden o al portador, emitido, girado o librado en relación con un
derecho de crédito cedido por la Sociedad a al Master Purchaser (incluyendo, sin
carácter excluyente, pagares, letras de cambio y cheques, inclusive aquellos no
a la orden), a favor de Visteon Financial Centre plc., e incluyendo (sin ser
este un listado excluyente) la facultad de elevar a publico la cesión de
cualquiera de los referidos instrumentos ante notario, su notificación al
correspondiente deudor cedido, así como la entrega física de los instrumentos
y/o títulos a Visteon Financial Centre plc.
  (efecto de comercio) payable whether to order or not which may be issued in
respect of the Transferred Receivables (including, but not limited to, pagarés,
letras de cambio and cheques, including those no a la orden) (the Bills) in
favour of the Master Purchaser and, including (but not limited to) the
incorporation of such transfers into a public deed granted before a public
notary, the notification of such transfer to the relevant debtors and the
delivery of the physical title representing each bill to the Master Purchaser.
 
   
Sustituir y/o delegar el ejercicio de todas o algunas de las facultades
conferidas en virtud del presente poder (incluida asimismo la facultad de
delegación y sustitución) en cualquier persona física o jurídica que tenga por
conveniente, y en su caso, revocar dichos poderes o delegaciones.
  To substitute and/or delegate all or some of the faculties conferred herein
(including the faculty of delegation and substitution) to any legal or physical
person as they may deem convenient, and, if applicable, to revoke such powers or
delegations.
 
   
Celebrar o firmar cualesquiera otros acuerdos, contratos o instrumentos
relacionados con las operaciones arriba mencionadas y con las partes que el
apoderado considere oportuno.
  To sign any other agreements, contracts or instruments in relation to the
transactions aforementioned and with any third party that the attorney may deem
convenient.
 
   
Formalizar o/y elevar a instrumento público cualesquiera de los documentos
mencionados en los apartados anteriores.
  To formalize and/or raise any of the abovementioned documents to the status of
a public document.
 
   
Otorgar poderes generales para pleitos a favor de abogados y de procuradores en
relación con los créditos cedidos a Visteon Financial Centre plc. por la
Sociedad.
  To grant powers in favor of lawyers and solicitors to appear before Spanish
Courts in relation to the credit rights assigned by the Company to Visteon
Financial Centre plc.
 
   
Llevar a cabo, del mismo modo, cuantos actos conexos o complementarios sean
necesarios para el completo cumplimiento de los poderes conferidos.
  To carry out whatever related, complementary, ancillary actions, which may be
necessary, appropriate or desired for the complete fulfillment of the mandate,
conferred herein.

En virtud de este apoderamiento, la Sociedad se obliga a partir de ahora a
ratificar y confirmar cuantas actuaciones y/o documentos que Visteon Financial
Centre plc. (o sus sustitutos o delegados) hubiere causado, llevado a cabo u
otorgado en el marco del presente apoderamiento, en la medida en que la Sociedad
pueda realizar dichas actuaciones y las mismas se encuentren contempladas en el
presente apoderamiento. De forma complementaria al presente apoderamiento, la
Sociedad se obliga a colaborar con Visteon Financial Centre plc. (o sus
sustitutos o delegados) y brinda cualesquiera facilidades que éstos
razonablemente pudieran requerir.
El presente poder entrará en vigor en la fecha de su otorgamiento y estará en
vigor hasta el [___].

Page 96



--------------------------------------------------------------------------------



 



Part C — Form of Master Purchaser Receivables Power of Attorney to be given
by English Seller
[Letterhead of English Seller]
THIS POWER OF ATTORNEY is given on [•] 2006 by VISTEON UK LIMITED (registered
number 03935326) whose registered office is at Endeavour Drive, Basildon, Essex
SS14 3WF (the Principal) in favour of VISTEON FINANCIAL CENTRE P.L.C. (the
Attorney) whose registered office is at First Floor, 7 Exchange Place,
International Financial Services Centre, Dublin 1, Ireland

(A)   Capitalised terms not otherwise defined herein shall have the meanings
ascribed to them in the Master Receivables Purchase and Servicing Agreement
dated 14 August 2006 between, inter alios, Visteon UK Limited and Visteon
Financial Centre p.l.c. (the Master Receivables Purchase and Servicing
Agreement).

(B)   Should an offer for the sale and transfer of the Receivables be accepted,
the Principal shall transfer to the Attorney the benefit of certain Receivables
and the ancillary rights relating thereto (the Ancillary Rights) derived from
and including the benefit of the Contract in respect of such Receivables.

(C)   The Principal has agreed to appoint the Attorney its attorney in the
manner hereinafter appearing irrevocably and by way of security for the
performance of the undertaking of the Principal given in favour of the Attorney.

Now this deed witnesseth that the Principal hereby appoints the Attorney to be
its true and lawful attorney for it and in its name to do any of the following
acts, deeds and things as may be within the power of the Principal:

(a)   to demand, sue for and receive all moneys due or payable under or in
respect of the Purchased Receivables or in respect of the Ancillary Rights;

(b)   upon payment of such moneys as are referred to in clause 1 above or of any
part thereof to give good receipts and discharges for the same and to execute
such receipts, releases, re-assignments, retrocessions, documents, instruments
and deeds as may be required or advisable;

(c)   to do every other act or thing and to execute all such deeds, documents
and certificates which the Attorney may deem to be necessary, proper or
expedient for all or any of the foregoing purposes;

(d)   to perfect, protect or more fully evidence the title of the Master Seller
in and to any or all of the Purchased Receivables, protect or more fully
evidence, the Ancillary Rights and the related Contracts and to exercise any
rights, powers, remedies and discretions relating to any of the foregoing as
envisaged in the above-mentioned Master Receivables Purchase and Servicing
Agreement

Page 97



--------------------------------------------------------------------------------



 



    (including, but not limited to, notifying the related Debtors after the
occurrence of a Termination Event pursuant to clause 5); and

(e)   from time to time on such terms as it thinks fit to appoint and remove a
substitute (who shall also have the power of substitution) (the Substitute
Attorneys) and delegate to an agent the exercise of any power conferred by this
Power of Attorney and the Attorney may act concurrently with such substitute or
agent;

and the Principal hereby agrees at all times hereafter to ratify and confirm any
act, matter or deed whatsoever that the Attorney or any Substitute Attorney or
agent shall lawfully do or cause to be done pursuant to this Power of Attorney
to the extent that such act or acts and execution are within the power of the
Principal and within the contemplation of this Power of Attorney;
and the Principal hereby agrees to indemnify the Attorney or any Substitute
Attorney or agent against any loss, claim, liability or expense imposed upon the
said Attorney or any Substitute Attorney or agent as a result of any action
taken by the said Attorney or any Substitute Attorney or agent pursuant to this
Power of Attorney save where such loss, claim, liability or expense arises as a
result (in whole or in part) of the bad faith, negligence or wilful default of
the said Attorney or Substitute Attorney or agent;
and the Principal hereby declares that, this Power of Attorney having been given
for security purposes and to secure continuing obligations of the Principal, the
powers hereby created shall be irrevocable and shall not be affected by the
bankruptcy, liquidation, receivership, the making of an administration order or
appointment of an administrative receiver or any other equivalent event of or
affecting the Principal;
and the laws of England shall apply to this Power of Attorney and the
interpretation thereof and to all acts of the Attorney and/or Substitute
Attorney and/or agent carried out or purported to be carried out under or
pursuant hereto.
THIS Power of Attorney shall terminate on the Final Discharge Date.
In witness whereof the Principal has caused this Power of Attorney to be
executed as a deed on the day and year first before written.

             
EXECUTED as a DEED under the
    )          
THE COMMON SEAL of
    )      
VISTEON UK LIMITED
    )      
in its capacity as Seller
    )      
in the presence of:
    )      

Director:
Director/Secretary:

Page 98



--------------------------------------------------------------------------------



 



Part D — Form of Master Purchaser Receivables Power of Attorney to be given
by Portuguese Seller
POWER OF ATTORNEY
VISTEON PORTUGUESA LTD.
KNOW ALL MEN BY THESE PRESENTS that VISTEON PORTUGUESA LTD. (the “Company”) a
company incorporated in the Islands of Bermuda and having its registered office
and principal place of business at Clarendon House, 2 Church Street West,
Hamilton HM 11, Bermuda, does hereby make constitute and appoint VISTEON
FINANCIAL CENTRE P.L.C., a company incorporated according to the laws of
Ireland, based at First Floor, 7 Exchange Place, International Financial
Services Centre, Dublin 1, Ireland (hereinafter the “Attorney”) which, within
the scope and under the terms and conditions of the debt assignment contract
drawn up under and governed by English law, without prejudice to any different
law which may regulate particular matters, will enter into on the next few days
and entitled “Master Receivables Purchase and Servicing Agreement” and its
associated contracts, namely the contract entitled Master Definitions and
Framework Deed” drawn up under and governed by English law, and the other
contracts which in the latter contract, and in conjunction with the Master
Receivables Purchase and Servicing Agreement, are defined as the “Transaction
Documents”, all of which will enter into on the same date, and hereby confers
all the powers necessary to: -
1. Carry out any acts necessary to protect rights arising under the
abovementioned “Master Receivables Purchase and Servicing Agreement”, namely, to
notify in the name of the Grantor any debtors of the amounts assigned under the
terms thereof. —
2. To act for the Grantor before the respective banking institutions which are
included or may be included in the future within the concept of “Deposit Account
Banks” as defined in the “Master Definitions and Framework Deed”, where bank
accounts, which are included or may be included in the future within the concept
of “Deposit Accounts” as defined in the “Master Definitions and Framework Deed”,
are opened in its name, with the power to order transfers to itself, to make
debit and credit transactions and to close these bank accounts. —
3. To ensure management of the debt assignment contracts as may be necessary for
or incidental to performance of the abovementioned “Master Receivables Purchase
and Service Agreement”. —
4. To receive the amounts due from the debtors which owe the debts assigned to
the Attorney under the “Master Receivables Purchase and Servicing Agreement”,
even if these have not yet been notified of the assignment. —
5. To sign and file complaints with the Public Prosecutor’s Office, the courts,
the police authorities or any other competent authority, including the powers to
make statements and sign the relevant documents in relation to the crimes of
bouncing cheques, to present defences and make settlements in its name, and to
this end employ the services of the necessary lawyers and other professionals. —
6. To draw up and sign any documents, as well as minutes and claims, and
generally to do everything necessary for the performance of this Irrevocable
Power of Attorney. —

Page 99



--------------------------------------------------------------------------------



 



Page 2
7. To access or to request information from the Grantor’s accountants and
auditors about the accounts of customers whose debts have been assigned under
the abovementioned “Master Receivables Purchase and Servicing Agreement”, and
further to access the computer records of such customers for the purposes of
notifying the debtors of the assignment, which notification shall be carried
under the terms and conditions set out in the “Master Receivables Purchase and
Servicing Agreement”, and the subsequent processing. —
8. The Attorney may, for the purposes set out in Article two hundred and
sixty-one of the Portuguese Civil Code, do business with itself or which is in
its interests, and act for the Grantor before any third parties, requesting and
carrying out all the acts it deems necessary for or incidental to these
purposes, and it may further delegate the powers hereby conferred under Article
two hundred and sixty-four of the Portuguese Civil Code to any entity (namely
those stated in the “Master Receivables Purchase and Servicing Agreement”) on
one or more occasions and either wholly or partially. —
9. The laws of Portugal shall apply to this Power of Attorney, which has been
conferred in the interest of the Attorney and consequently under Article two
hundred and sixty-five Clause three of the Portuguese Civil Code may not be
revoked, except with the express agreement of the Attorney. —
IN WITNESS whereof the foregoing Power of Attorney has been duly executed as a
deed this 11th day of August 2006.

             
THE COMMON SEAL of
    )          
 
           
VISTEON PORTUGUESA LTD.
    )      
 
           
was hereunto affixed hereto in the
    )      
 
           
in the presence of:
    )      

 

E.J. Thompson, Assistant Secretary    

Page 100



--------------------------------------------------------------------------------



 



SCHEDULE 11
PROVISIONS RELATING TO SALE AND ASSIGNMENT OF SPANISH
RECEIVABLES
1. Sale and Purchase of Spanish Receivables: Subject to paragraphs 2 and 3
below:

(a)   Each Spanish Seller agrees, in its sole discretion, to sell and assign,
and the Master Purchaser agrees to accept such assignment and to purchase on the
Funding Date, being the first Spanish Transfer Date, all rights, title, benefit
and interest in and to:

  (i)   any Spanish Receivables in existence at 31 July 2006 (the Cut-Off Date)
owed to that Spanish Seller arising pursuant to a Contract in existence at the
Cut-Off Date, including Value Added Tax; together with     (ii)   all rights
arising under or otherwise relating to the relevant Contract and any Related
Security with respect to such Spanish Receivables as at the Cut-Off Date.

(b)   Subject to paragraph (d)(iv) below, each Spanish Seller further agrees to
sell and assign on a monthly basis beginning on the Funding Date (being the
first Spanish Transfer Date), on each subsequent Spanish Transfer Date, and the
Master Purchaser agrees to accept such assignment and to purchase with effect
from the Funding Date and each of the subsequent Spanish Transfer Dates:

  (i)   all future Spanish Receivables arising in the period starting on the
immediately preceding Determination Date (excluding the Spanish Receivables
arising on such Determination Date) or in the case of the first such period
starting on the Cut-Off Date and ending on the immediately following
Determination Date (but including the Spanish Receivables arising on such
Determination Date), owed to that Spanish Seller by any Obligors arising
pursuant to a Contract in existence on the immediately preceding Determination
Date and the Spanish Transfer Date on which such Spanish Receivables are
transferred, including Value Added Tax; together with     (ii)   all rights
arising under or otherwise relating to the relevant Contract and any Related
Security with respect to such Spanish Receivables.

(c)   Subject to paragraph (d)(iv), each Spanish Seller hereby further agrees
that it shall also sell and assign and the Master Purchaser agrees to accept
such assignment and to purchase legal title to any Spanish Receivable (including
Value Added Tax together with all rights arising under or otherwise relating to
such Contract and any Related Security) arising during the period starting on
the immediately preceding Determination Date (excluding the Spanish Receivables
arising on such Determination Date) or in the case of the first such period
starting on the Cut-Off Date and ending on the immediately following
Determination Date (but including the Spanish Receivables arising

Page 101



--------------------------------------------------------------------------------



 



    on such Determination Date), which are owed to that Spanish Seller by
Obligors arising pursuant to a Contract entered into by the Spanish Seller
during such period, and each Spanish Seller undertakes that it shall as soon as
reasonable practicable identify and inform the Master Purchaser of any such
additional Contracts in writing and shall enter into any documents and perform
any actions as may be requested by the Master Purchaser that are necessary from
time to time to effect such sale and assignment and perfect the transfer of
title to the related Spanish Receivable, provided always that a failure by a
Spanish Seller to so notify the Master Purchaser shall not affect the validity
or enforceability of the sale and transfer of any Receivable arising under such
additional Contract.

(d)   For the avoidance of doubt, the Spanish Sellers and the Master Purchaser
acknowledge and agree that:

  (i)   each purchase of Spanish Receivables hereunder from a Spanish Seller
when such Spanish Receivable is not yet existing is subject to such Spanish
Receivable coming into existence and being invoiced;     (ii)   the Spanish
Seller is, immediately prior to the relevant Purchase Date, the sole legal and
beneficial owner of each Spanish Receivable to be sold by it hereunder and is
entitled in relation to such Spanish Receivable to sell and assign it free from
any Encumbrance to the Master Purchaser.     (iii)   the Spanish Sellers shall
not sell, and the Master Purchaser shall not purchase, any Spanish Receivable
which is exclusively represented, or exclusively documented by a bill of
exchange or promissory note or similar document; and     (iv)   all rights,
title, benefit and interest in and to the Spanish Purchased Receivables together
with the Related Security shall be transferred and assigned automatically from a
Spanish Seller to the Master Purchaser when an invoice is generated by that
Spanish Seller in respect of such Spanish Receivable.

(e)   For the avoidance of doubt, following the occurrence of the Termination
Event the Master Purchaser will not purchase any further Spanish Receivables.

2. Operational Procedure for the transfer of Spanish Receivables:

(a)   The sale and assignment of Spanish Receivables to the Master Purchaser by
a Spanish Seller shall, without prejudice to the specific conditions of transfer
referred in Clause 2 of the Master Receivables Purchase and Servicing Agreement,
be effected on a monthly basis by the formalisation on the relevant Spanish
Transfer Date of such sale and assignment in (i) a Spanish offer deed entered
into by that Spanish Seller before a Spanish Notary on or before 10:30 a.m. CET
in the form of Schedule 12 (the Spanish Offer Deed), and (ii) the acceptance of
such Spanish Offer Deed by the Master Purchaser in the form of

Page 102



--------------------------------------------------------------------------------



 



    Schedule 13 on or before 13:30 p.m. CET (the Master Purchaser Acceptance).

(b)   The Spanish Offer Deed shall set out an accurate description of all
Spanish Receivables being sold and assigned under such transfer document in
accordance with the identification criteria of the Spanish Receivables detailed
in paragraph 3 below (the Spanish Identification Criteria), allowing for
indisputable identification thereof. In particular, the relevant Spanish Offer
Deed shall specify and identify, in a computer file attached to (and forming
part of) the Spanish Offer Deed, the Spanish Receivables to which it relates in
sufficient detail to enable the transfer of those Spanish Receivables to the
Master Purchaser under the relevant Spanish Offer Deed, in compliance with
Spanish laws and regulations (hereinafter the File). At the time of execution of
the Spanish Offer Deed, the File may be substituted by a printed list
identifying the Spanish Receivables and containing the information as set out in
the Annex to the Spanish Offer Deed.

(c)   On or before 11:00 a.m CET each Spanish Seller shall send in electronic
form the Spanish Offer Deed by means of an official advance electronic form
(firma digital avanzada) to the Master Purchaser and the Collateral Monitoring
Agent to all of the following addresses (or to such other address as the Master
Purchaser or the Collateral Monitoring Agent may direct with three (3) days
prior notice):

  (i)   To the Master Purchaser:

c/o Wilmington Trust SP Services (Dublin) Limited
First Floor
7 Exchange Place
IFSC
Dublin 1
Ireland
Attention: Alan Geraghty
Director
Tel: + 353 1 612 5552
Fax: + 353 1 612 5550
E-mail: ageraghty@wilmingtontrust.com
(copied to: nwoods@wilmingtontrust.com and
rsamson@wilmingtontrust.com)

  (ii)   To the Collateral Monitoring Agent:

2 Penn’s Way
New Castle
DE 19720, USA
Tel : +1 302 894 6047
Fax: +1 212 894 0849
E-mail: janet.marvel@citigroup.com
Attention :Janet Marvel

Page 103



--------------------------------------------------------------------------------



 



With a copy to:
Citigroup Centre
Canada Square
Canary Wharf
London E15 5LB
England
Tel: +44 207 986 4761
Fax: +44 207 986 4705
E-mail: peaching.tacardon@citigroup.com
Attention :Peaching Tacardon

    Alternatively, a Spanish Seller may request the Spanish Notary before whom
the relevant Spanish Offer Deed is executed by that Spanish Seller and
intervened and raised into a public document to send the Spanish Offer Deed in
electronic form by means of an official advance electronic form (firma digital
avanzada) to the Master Purchaser and the Collateral Monitoring Agent to each of
the above mentioned addresses.   (d)   Upon receipt by the Master Purchaser of
the Spanish Offer Deed, the Master Purchaser shall, on or before 13:30 p.m. CET
of such Spanish Transfer Date, send the Master Purchaser Acceptance to such
Spanish Offer Deed by fax to the relevant Spanish Seller, the Collateral
Monitoring Agent, the Security Trustee and the Spanish Notary before whom the
relevant Spanish Offer Deed has been intervened.   (e)   Upon receipt of an
Master Purchaser Acceptance, the relevant Spanish Seller shall, on the same
Spanish Transfer Date, request and cause the Spanish Notary before whom the
relevant Spanish Offer Deed has been intervened to attach by means of a notarial
form (diligencia) such Master Purchaser Acceptance to the Spanish Offer Deed,
being the relevant Spanish Offer Deed attaching its correspondent Master
Purchaser Acceptance, hereinafter referred to in the Transaction Documents as
the Spanish Transfer Deed.   (f)   Notwithstanding the transfer mechanics
detailed in paragraphs (a), (c), (d) and (e) above, and only in relation to the
execution and formalisation of the first Transfer Deed (being the first Spanish
Offer Deed and its correspondent Master Purchaser Acceptance) to be entered into
by the Spanish Seller and the Master Purchaser, the Security Trustee and the
Collateral Monitoring Agent expressly authorise the Spanish Seller and the
Master Purchaser to enter into such first Spanish Transfer Deed (first Spanish
Offer Deed and its correspondent Master Purchaser Acceptance) before a Spanish
public notary in Barcelona on or prior to the Funding Date, at the time agreed
among them.   (g)   For the purpose of complying with the provisions of the
Spanish Identification Criteria, a Spanish Seller shall maintain one or more
list(s) of the Spanish Purchased Receivables sold by it using any kind of
recording instrument or means of storing data, including records identifying the
relevant Obligor, the reference number of the relevant Invoices, their invoice
date and its maturity,

Page 104



--------------------------------------------------------------------------------



 



    currency and face value of the Spanish Purchased Receivables. Moreover each
Spanish Seller undertakes to make available to the Master Purchaser additional
information relating to the Spanish Receivables such as details (mailing
address, telephone and fax details as stated in the relevant Contract) in
respect of the relevant Obligors and the relevant Contract.

(h)   All the costs arising out of the entry into of the Spanish Offer Deed,
including the costs arising out of maintaining the records as well as any costs
and Taxes relating, as applicable, to the notarisation of any such Spanish
Transfer Deed and the assignment of Related Security or any other formalities
relating thereto, shall be borne exclusively by the relevant Spanish Seller.

(i)   Taxes arising in Spain from the notarization of any Spanish Transfer Deed
and the assignment of Related Security shall be borne by the relevant Spanish
Seller and to this effect the Master Purchaser shall furnish the Spanish Seller,
as at 1 January of each relevant year (or in the case of the first year
following the Closing Date, prior to the first Spanish Transfer Date) in which
any Spanish Transfer Deed or assignment of Related Security are executed, with a
tax residence certificate issued by the Irish tax authorities for the purposes
of such transfer benefiting from the provisions foreseen in the Convention
between Ireland and the Kingdom of Spain for the Avoidance of Double Taxation.

(j)   The Master Purchaser, hereby authorises, and commits to delegate such
authority by means of an specific power of attorney to each Spanish Seller, with
the exclusive purpose of authorise the Spanish Seller to settle any taxes
arising in Spain from the notarization of any Spanish Transfer Deed and the
assignment of Related Security by means of the filing of the corresponding tax
returns that need to be filed with the Spanish tax authorities by the Spanish
Originator. For the avoidance of doubt, no Spanish Seller is nor shall be deemed
as a tax representative (other than for the exclusive purpose of filing the
referred tax returns) and/or agent of the Master Purchaser in Spain.

(k)   This Schedule 11, together with the Master Receivables Purchase and
Servicing Agreement to which it is part shall automatically extend to all
Spanish Transfer Deeds and records delivered by a Spanish Seller to the Master
Purchaser, on each Spanish Transfer Date, provided that any such Spanish
Transfer Deeds and records specifically refer to the Master Receivables Purchase
and Servicing Agreement.

3. Identification of the Spanish Purchased Receivables: Each Spanish Seller
shall procure that on each Settlement Date and on any other date until the
relevant Spanish Purchased Receivable has been paid in full, its computer system
displays and records in respect of each Spanish Purchased Receivable sold by it
to the Master Purchaser the following information:

(l)   the Invoice code;

(m)   the relevant invoiced amount;

Page 105



--------------------------------------------------------------------------------



 



(n)   the relevant Invoice date;   (o)   the relevant Due Date;   (p)   the
relevant Agreed Currency; and   (q)   the relevant Obligor.

Without prejudice to the Spanish Servicers’ obligations and undertakings
pursuant to the Master Receivables Purchase and Servicing Agreement, each
Spanish Seller hereby undertakes and agrees, upon receiving one (1) Spanish
Business Day’s prior written notice, or at any time in the case of a material
breach of the provisions of this Agreement, to provide access to that Spanish
Seller’s computer system where such data are stored to each of the Master
Purchaser, the Spanish Servicers, the Collateral Monitoring Agent and the
Security Trustee (and their respective agents, employees and advisers).
4. True sale: For the avoidance of doubt, the parties confirm their intention
that the assignment of Spanish Receivables pursuant to this Master Receivables
Purchase and Servicing Agreement and the relevant Spanish Transfer Deeds shall
constitute a true sale of the Spanish Receivables, and not a security
arrangement for any obligations of the relevant Spanish Seller. Notwithstanding
any other provision of the Transaction Documents, the Master Purchaser shall
have full title and interest in and to the Spanish Receivables, the Master
Purchaser shall be free to further dispose of such Spanish Receivables, and
subject to the payment to the relevant Spanish Seller of the Purchase Price
shall be fully entitled to receive and retain for its own account any
Collections in respect of such Spanish Receivables.
5. Effects on the Transfer of Spanish Receivables
The Master Purchaser, each Spanish Seller, the Security Trustee, the Funding
Agent and the Collateral Monitoring Agent each hereby acknowledge and agree
that:
Valid Transfer of Title from the Spanish Seller to the Master Purchaser: Each
transfer (cesión) of Spanish Receivables shall be completed in accordance with
Article 609 and Articles 1254 to 1280 of the Spanish Civil Code.
(a) Transfer of legal title to any Spanish Purchased Receivable and any Related
Security purchased by and assigned to the Master Purchaser in accordance with
paragraph 1 (a) of this Schedule 11 above shall take place on the Funding Date;
(b) Transfer of legal title to any Spanish Purchased Receivable and any Related
Security purchased by and assigned to the Master Purchaser in accordance with
paragraph 1(b) of this Schedule 11 above shall take place automatically on each
Purchase Date, being future Spanish Receivables purchased by and assigned to the
Master Purchaser in accordance with paragraph 1(b) of this Schedule 11 when such
future Spanish Receivable has come into existence by being invoiced; and
(c) Transfer of legal title to any Spanish Purchased Receivable and any Related
Security purchased by and assigned to the Master Purchaser in accordance with

Page 106



--------------------------------------------------------------------------------



 



paragraph 1(c) of this Schedule 11 shall take place on (i) the date on which the
Contract pursuant to which such Spanish Receivable arises comes into existence,
and (ii) the date on which such future Spanish Receivable comes into existence
by being invoiced, provided that the computer systems of the Spanish Seller
shall display and record, in respect of such Spanish Purchased Receivable and
any Related Security purchased by and assigned to the Master Purchaser in
accordance with paragraph 1(c) of this Schedule 11, the Spanish Identification
Criteria.
Enforceable Against Third Parties:
(d) Transfer of the Spanish Purchased Receivables will be enforceable against
third parties (surtirá efectos frente a terceros), including any creditor and
receiver (administrador del concurso) of the relevant Spanish Seller, once the
Spanish Offer Deed and the Master Purchaser Acceptance are raised into public
status, which will be achieved by the relevant Spanish Offer Deed being entered
into by the Spanish Seller as a deed before a notary public and the Master
Purchaser Acceptance being raised into a public status.
(e) Each Spanish Offer Deed shall be executed by the relevant Spanish Seller
before a notary public and its corresponding Master Purchaser Acceptance shall
be raised into public status with the purpose of reaching certainty of the date
(for each, the offer and its acceptance) and of obtaining the benefits of
Article 1526 of the Spanish Civil Code; provided that the transfer of Spanish
Purchased Receivables purchased by and assigned to the Master Purchaser by that
Spanish Seller in accordance with paragraph 1(c) of this Schedule 11 will be
enforceable against third parties, once they are identified in a Spanish Offer
Deed and its corresponding Master Purchaser Acceptance, which are raised into
public status.
To this effect the Master Purchaser shall have the right, but not the
obligation, to raise into public status each and all Master Purchaser Acceptance
and to ratify such Master Purchaser Acceptance as a deed before a notary public.
Any and all costs relating to raising into public status a Master Purchaser
Acceptance and the ratification of such Master Purchaser Acceptance shall be
borne exclusively by the Spanish Seller.
Enforceable Against the Obligors: The transfer of Spanish Purchased Receivables
arising from Contracts governed by the laws of the Kingdom of Spain pursuant to
this Agreement and a Spanish Transfer Deed will be enforceable (exigible)
against the corresponding Obligors, subject to the corresponding Obligor
receiving a notice of transfer substantially in the form of Part B of Schedule 9
to the Master Receivables Purchase and Servicing Agreement (the Spanish Notice
of Transfer).

Page 107



--------------------------------------------------------------------------------



 



SCHEDULE 12
FORM OF SPANISH OFFER DEED
[Each Spanish Offer Deed is to set out an accurate description of the means of
identification and individualisation of the Spanish Receivables to be
transferred thereunder, allowing an indisputable identification of such
receivables (including, the identity of the relevant Obligor, the reference
number of the relevant Invoices, the maturity and face value of the Spanish
Purchased Receivables).]
THIS SPANISH OFFER DEED is made in [___] on [•] [•] 2006 by [Spanish Seller], a
company incorporated under the law of Spain, with its registered office [___],
Spain, registered with the Registro Mercantil de [___] under book [___], sheet
[___], page [___], represented by Mr. [___], (the Spanish Seller).
1. We refer to the Master Receivables Purchase and Servicing Agreement dated
[___] 2006, that was raised into a public deed by means of a ratification deed
(acta de ratificación) on [___] 2006 before the Notary Public of [Barcelona],
Mr. [___], by virtue of which (i) the Spanish Seller agreed to sell and assign,
and Visteon Financial centre p.l.c. (the Master Purchaser and Master Purchaser)
agreed to purchase Spanish Receivables, in accordance with the provisions of
articles 347 and 348 of the Spanish Commercial Code, article 1526 et seq. of the
Spanish Civil Code together with the rights, actions and privileges that the
Spanish Seller holds with respect to its Obligors and (ii), whereby Visteon UK
Limited, as Master Servicer and the Spanish Seller, as sub-servicer, assume the
management and collection of the assigned Spanish Receivables (hereinafter, the
Master Receivables Purchase and Servicing Agreement or MRPSA).
2. In this deed, capitalised terms defined in, or incorporated by reference
into, the MRPSA shall have the same meaning when used herein, unless otherwise
defined. This document will be part of the MRPSA which will, therefore, be fully
applicable to the sale and assignment of the Spanish Receivables to which it
refers.
3. In accordance with the provision of the MRPSA, including Schedule 11 thereto,
pursuant to this Spanish Offer Deed, the Spanish Seller hereby irrevocably
offers to sell and assign title, benefit and interest to the Master Purchaser in
and to:
[relating to the first Spanish Offer Deed]

•   the Spanish Receivables in existence at the Cut-Off Date and at the date of
execution of this Spanish Offer Deed arising pursuant to a Contract in existence
at the Cut-Off Date, including Value Added Tax; together with all rights arising
under or otherwise relating to the relevant Contract and any Related Security
with respect to such Spanish Receivables as at such Cut-Off Date, which are
identified and individualised in Annex 1 to this Spanish Offer Deed;      
[relating to a Spanish Offer Deed other than the first Spanish Offer Deed]

Page 108



--------------------------------------------------------------------------------



 



•   any and all current Spanish Receivables, including Value Added Tax and all
rights arising under or otherwise relating to the relevant Contract and any
Related Security with respect to such Spanish Receivables, arising in the period
starting on the immediately preceding Determination Date (excluding the Spanish
Receivables arising on such Determination Date, or in the case of the first such
period starting on the Cut-Off Date) and ending on the immediately following
Determination Date (but including the Spanish Receivables arising on such
Determination Date), and arising pursuant to a Contract in existence on the
immediately preceding Determination Date (or in the case of the first such
period starting on the Cut-Off Date) and the date of this Spanish Offer Deed.
The Spanish Receivables transferred pursuant to this paragraph are all the
Receivables arising from a Contract entered into which an Obligor who is listed
and identified in Annex 1 to this Spanish Offer Deed.   •   any and all Spanish
Receivables, including Value Added Tax and all rights arising under or otherwise
relating to the relevant Contract and any Related Security with respect to such
Spanish Receivables, arising pursuant to a Contract which (i) is not in
existence at the immediately preceding Determination Date (or in the case of the
first such period starting on the Cut-Off Date) and at the date of the execution
of the immediately preceding Spanish Offer Deed and (ii) arising during the
period starting on the immediately preceding Determination Date (excluding the
Spanish Receivables arising on such Determination Date, or in the case of the
first such period starting on the Cut-Off Date) and ending on the immediately
following Determination Date (but including the Spanish Receivables arising on
such Determination Date) (the New Contract).     [Relating to all Spanish Offer
Deeds]   •   Moreover, in accordance with the provision of paragraph 4 (e) of
Schedule 11 to the MRPSA, pursuant to this Spanish Offer Deed, the Spanish
Seller confirms and ratifies the sale, purchase and assignment of the Spanish
Receivables and any Related Security with respect to such Spanish Receivables
invoiced during the immediately preceding Monthly Determination Period that were
referred to in the preceding Spanish Transfer Deed, and those that relate to a
New Contract, both of which are referred to and listed in Annex 1 to this
Spanish Offer Deed.

4. The Spanish Receivables of which the assignment offer is made by virtue of
this execution document are those identified and individualised in the computer
file (name of file: [ ]) attached as an Annex 2 hereto. For the purposes of
articles 1462 et seq. of the Spanish Civil Code, the acceptance by the Master
Purchaser of this offer by any means entails the delivery of the Spanish
Receivables to the Master Purchaser. The terms and conditions of sale of the
Spanish Receivables being offered in this Deed are those stated in the MRPSA; in
particular, the Purchase Price of the Spanish Receivables is the Purchase Price
detailed in Clause 3 of the MRPSA and Schedule 11 to the MRPSA.

Page 109



--------------------------------------------------------------------------------



 



5. The Spanish Seller acknowledges and agrees that the sale of the Spanish
Purchased Receivables shall be effective, and therefore, all rights, title,
benefit and interest in and to the Spanish Purchased Receivables together with
the Related Security shall be transferred and assigned automatically from the
Spanish Seller to the Master Purchaser when an invoice is generated by the
Spanish Seller in respect of such Spanish Receivable.
6. Likewise, the Spanish Seller undertakes to allow the Master Purchaser, the
Collateral Monitoring Agent and the Funding Agent, or whichever other person
that they may appoint, according to and subject to the provisions of the MRPSA,
the free access to the computer systems where the data relating to the Spanish
Receivables is stored and where each of the Spanish Purchased Receivables
transferred to the Master Purchaser pursuant to the provisions of the MRPSA and
by virtue of a Spanish Transfer Deed are identified and individualised.
7. The Spanish Seller confirms to the Master Purchaser that each and all
representations and warranties established in Clause 4 of the MRPSA insofar as
it relates to the assignability, collectability, validity or enforceability of a
Spanish Purchased Receivable are still accurate at the date hereof and are
confirmed and repeated by the Spanish Seller on the date hereof.
The Spanish Seller acknowledges that the payment of the Purchase Price for the
Spanish Purchased Receivables shall be made in accordance with the provisions
set out in Clause 3 of the MRPSA and Schedule 11 to the MRPSA.
8. The appearer, acting on behalf of the party he/she is intervening, hereby
requests to me, the notary public, so that by means of an authorised e-mail with
authorised digital signature (FEAN) notify this Spanish Offer Deed to the Master
Purchaser and to the Operating Agent to the e-mail address set out in paragraph
1(c) Schedule 11 to the MPRSA. In addition, the appearer hereby also instructs
me to (i) by notarial statement (diligencia) attach to this deed the acceptance
made by the Master Purchaser in Ireland and that will be sent to me by fax from
the Master Purchaser, and to (ii) attach to this deed any notice which I may
receive by reliable manner (conducto indubitado) in relation with the
subject-matter of this Spanish Offer Deed.
In accordance to the MRPSA, and Schedule 11 thereto, this Spanish Offer Deed has
been executed before a Spanish Notary Public (Notario).
Signed by the duly authorised representatives of the parties.
The present deed is executed with the intervention of the Notary [___], for all
pertinent legal purposes, including those provided in article 571 of the Spanish
Civil Procedural Law and other applicable laws.
The party executing this deed declare their agreement and approval of its
content as drafted, in                      pages including annexes, they
execute it and sign it, with my intervention, four original and authentic
copies, one copy to be delivered to each of them and one copy to remain in my
file.

Page 110



--------------------------------------------------------------------------------



 



And I, the Notary, having made the relevant legal warnings, GIVE FAITH of the
identity of the executing parties, the authenticity of the signatures of the
executing parties and that, in my opinion, they have the capacity and authority
necessary for the execution of this deed, having freely given their consent, and
that the execution is in accordance with the Law and the duly-informed will of
the executing parties.
In [ ] on [•][•] 200[6]

         
 
       
 
[Spanish Seller]
 
 
   
As Spanish Seller
       

Page 111



--------------------------------------------------------------------------------



 



Annex 1
Spanish Receivables Existing at the [Determination/ Cut-Off]
Date and Spanish Transfer Date

                          Name and                         address of the      
        Number/ Code of       Contract/ no. Obligor   Invoiced Amount   Currency
  Due Date   Invoice   Date of invoice   reference
[   ]
  [   ]   [   ]   [   ]   [   ]   [   ]   [   ]
 
                       
[   ]
  [   ]   [   ]   [   ]   [   ]   [   ]   [   ]

Annex 2
Computer File

Page 112



--------------------------------------------------------------------------------



 



SCHEDULE 13
FORM OF SPANISH MASTER PURCHASER ACCEPTANCE
[Each Master Purchaser Acceptance shall be made part of the Spanish Offer Deed
to which it corresponds]
THIS MASTER PURCHASER ACCEPTANCE is made in Ireland on [•] [•] 200[_] by Visteon
Financial centre p.l.c., a private company under the laws of Ireland, having its
registered office at First Floor, 7 Exchange Place, International Financial
Services Centre, Dublin 1, registered with the Company’s Registration Office
under number 423820, represented by Mr/Ms.___, (the Master Purchaser).
1. We refer to the Master Receivables Purchase and Servicing Agreement dated 14
August 2006, that was raised into a public deed by mean of a ratification deed
(acta de ratificación) on [___] 2006 before the Notary Public of [ ], by virtue
of which Spanish Seller (the Spanish Seller) agreed (i) to sell and assign, and
Master Purchaser agreed to purchase Spanish Receivables, in accordance with the
provisions of articles 347 and 348 of the Spanish Commercial Code, article 1526
et seq. of the Spanish Civil Code together with the rights, actions and
privileges that the Spanish Seller holds with respect to its Obligor, and
(ii) whereby Visteon UK Limited, as Master Servicer and the Spanish Seller, as
Sub-servicer, assume the management and collection of the assigned Spanish
Receivables (hereinafter, the Spanish Master Receivables Purchase Agreement or
MRPSA).
2. In this deed, capitalised terms defined in, or incorporated by reference
into, the MRPSA shall have the same meaning when used herein, unless otherwise
defined. This document will be part of the MRPSA which will, therefore, be fully
applicable to the sale and assignment of the Spanish Receivables to which it
refers.
3. We refer to the Spanish Offer Deed dated [•] 200[_] entered into before the
Notary Public of [___] Mr. [___], by virtue of which the Spanish Seller has
irrevocably offered to sell and assign to the Master Purchaser each an all
Spanish Receivables referred and identified in such Spanish Offer Deed
(including the Computer File attached to it). According to paragraph 4 of the
Spanish Offer Deed, the terms and conditions of the offer of sale of the Spanish
Receivables being accepted in this Deed are those stated in the MRPSA; in
particular, the Purchase Price of the Spanish Receivables is the Purchased Price
detailed in Clause 3 of the MRPSA.
4. Upon receipt of such Spanish Offer Deed, receipt of which is hereby
acknowledged, the Master Purchaser, by signing this acceptance letter, hereby:
(a) accepts the sale and assignment of each and all Spanish Receivables offered
in Spanish Offer Deed dated [___] 2006 entered into before the Notary Public of
[___], Mr. [___];
(b) irrevocably purchases each and all Spanish Receivables referred and
identified in such Spanish Offer Deed (including the Compute File attached to
it); and

Page 113



--------------------------------------------------------------------------------



 



[Relating to a Spanish Offer Deed different to the first Spanish Offer Deed]
(c) ratifies the purchase and assignment of each and all Spanish Purchased
Receivables detailed in Annex 1 of the Spanish Offer Deed.
For the purposes of articles 1462 et seq. of the Spanish Civil Code, the
execution of this document entails the delivery of the Spanish Receivables to
the Master Purchaser.
5. The Master Purchaser acknowledges and agrees that the sale of the Spanish
Purchased Receivables shall be effective, and therefore, all rights, title,
benefit and interest in and to the Spanish Purchased Receivables together with
the Related Security shall be transferred and assigned automatically from the
Spanish Seller to the Master Purchaser when an invoice is generated by the
Spanish Seller in respect of such Spanish Receivable.
6. Likewise, the Master Purchaser expressly accepts the rights and undertakings
granted by the Spanish Seller in favour of the Master Purchaser in the Spanish
Offer Deed, and in particular, the Spanish Seller’s undertaking to allow and
authorise the Master Purchaser and the Operating Agent, or whichever other
person that they may appoint, according to and subject to the provisions of the
MRPSA, the free access to the computer systems where the data relating to the
Spanish Receivables is stored and where the each of the Spanish Purchased
Receivables transferred to the Master Purchaser pursuant to the provisions of
the MRPSA and by virtue of a Spanish Transfer Deed, are identified and
individualised.
The Master Purchaser acknowledges and accepts that the payment of the Purchase
Price for the Spanish Purchased Receivables shall be made in accordance with the
provisions set out in Clause 3 of the MRPSA and in Schedule 11 to the MRPSA.
In accordance with paragraph 8 of the Spanish Offer Deed the Master Purchaser
instructs the notary before whom the Spanish Offer Deed has been entered into,
to attach this Master Purchaser Acceptance to the relevant Spanish Transfer
Offer Deed, becoming both documents, one public document.
Signed by the duly authorised representatives of the Master Purchaser.
In Dublin on [•] [•] 200[6]

Page 114



--------------------------------------------------------------------------------



 



         
 
       
 
Visteon Financial Centre p.l.c.
 
 
   
as Master Purchaser
       

Page 115